 

 

CREDIT AGREEMENT

dated as of April 3, 2001

 

by and among

 

F.Y.I. INCORPORATED,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager,

 

SUNTRUST BANK,

as Syndication Agent,

 

WELLS FARGO BANK TEXAS, NATIONAL ASSOCIATION,

as Documentation Agent

 

and

 

THE LENDERS NAMED HEREIN

 

 

$297,500,000 REVOLVING CREDIT LOAN FACILITY

 

 

 


TABLE OF CONTENTS

 

ARTICLE  1 - Definitions

 

Section 1.1  Definitions, etc.

Section 1.2  Other Definitional Provisions

Section 1.3  Accounting Terms and Determinations.

Section 1.4  Financial Covenants

 

ARTICLE 2 - Loans

Section 2.1  Commitments

Section 2.2  Notes

Section 2.3  Repayment of Loans

Section 2.4  Interest

Section 2.5  Borrowing Procedure

Section 2.6  Optional Prepayments, Conversions and Continuations of Loans,
Reduction of Commitments

Section 2.7  Mandatory Prepayments

Section 2.8  Minimum Amounts

Section 2.9  Certain Notices

Section 2.10  Use of Proceeds

Section 2.11  Fees

Section 2.12  Computations

Section 2.13  Termination or Reduction of Commitments

Section 2.14  Letters of Credit

 

ARTICLE 3 - Payments

Section 3.1  Method of Payment

Section 3.2  Pro Rata Treatment

Section 3.3  Sharing of Payments, Etc

Section 3.4  Non-Receipt of Funds by the Administrative Agent

Section 3.5  Withholding Taxes

Section 3.6  Withholding Tax Exemption

Section 3.7  Reinstatement of Obligations

 

ARTICLE 4 – Yield Protection and Illegality

Section 4.1  Additional Costs

Section 4.2  Limitation on Types of Loans

Section 4.3  Illegality

Section 4.4  Treatment of Affected Loans

Section 4.5  Compensation. F.Y.I.

Section 4.6  Capital Adequacy

Section 4.7  Additional Interest on Eurodollar Loans

 

ARTICLE  5 - Security

Section 5.1  Collateral

Section 5.2  Guaranties

Section 5.3  New Subsidiaries

Section 5.4  Additional Security

Section 5.5  Release of Collateral

Section 5.6  Setoff

Section 5.7  Landlord and Mortgagee Waivers

 

ARTICLE  6 - Conditions Precedent

 

Section 6.1  Initial Loans and Letter of Credit Conditions

Section 6.2  All Extensions of Credit

Section 6.3  Closing Certificate

 

ARTICLE 7 - Representations and Warranties

Section 7.1  Corporate Existence

Section 7.2  Financial Statements

Section 7.3  Corporate Action: No Breach

Section 7.4  Operation of Business

Section 7.5  Intellectual Property

Section 7.6  Litigation and Judgments

Section 7.7  Rights in Properties; Liens

Section 7.8  Enforceability

Section 7.9  Approvals

Section 7.10  Debt

Section 7.11  Taxes

Section 7.12  Margin Securities

Section 7.13  ERISA; Plans

Section 7.14  Disclosure

Section 7.15  Capitalization

Section 7.16  Agreements

Section 7.17  Compliance with Laws

Section 7.18  Investment Company Act

Section 7.19  Public Utility Holding Company Act

Section 7.20  Environmental Matters

Section 7.21  Labor Disputes and Acts of God

Section 7.22  Material Contracts

Section 7.23  Bank Accounts

Section 7.24  Outstanding Securities

Section 7.25  Solvency

Section 7.26  Employee Matters

Section 7.27  Insurance

Section 7.28  Common Enterprise

 

ARTICLE 8 - Affirmative Covenants

Section 8.1  Reporting Requirements

Section 8.2  Maintenance of Existence, Conduct of Business

Section 8.3  Maintenance of Properties

Section 8.4  Taxes and Claims

Section 8.5  Insurance

Section 8.6  Inspection Rights

Section 8.7  Keeping Books and Records

Section 8.8  Compliance with Laws

Section 8.9  Compliance with Agreements

Section 8.10  Further Assurances

Section 8.11  ERISA; Plans

Section 8.12  Trade Accounts Payable

Section 8.13  No Consolidation

Section 8.14  Interest Rate Protection

 

ARTICLE 9 - Negative Covenants

Section 9.1  Debt

Section 9.2  Limitation on Liens

Section 9.3  Mergers, Etc.

Section 9.4  Restricted Payments

Section 9.5  Investments

Section 9.6  Limitation on Issuance of Capital Stock

Section 9.7  Transactions With Affiliates

Section 9.8  Disposition of Property

Section 9.9  Sale and Leaseback

Section 9.10  Lines of Business

Section 9.11  Environmental Protection

Section 9.12  Intercompany Transactions

Section 9.13  Management Fees

Section 9.14  Modification of Other Agreements

Section 9.15  ERISA Plans

Section 9.16  Dividend Restrictions

 

ARTICLE 10 - Financial Covenants

Section 10.1  Consolidated Net Worth

Section 10.2  Ratio of Funded Debt to EBITDA

Section 10.3  Consolidated Fixed Charge Coverage Ratio

Section 10.4  Capital Expenditures

 

ARTICLE 11 - Default

Section 11.1  Events of Default

Section 11.2  Remedies

Section 11.3  Cash Collateral

Section 11.4  Performance by the Administrative Agent

 

ARTICLE 12 - The Administrative Agent

Section 12.1  Appointment, Powers and Immunities

Section 12.2  Reliance by the Administrative Agent

Section 12.3  Defaults

Section 12.4  Rights as Lender

Section 12.5  Indemnification

Section 12.6  Non-Reliance on the Administrative Agent and Other Lenders

Section 12.7  Resignation of the Administrative Agent

Section 12.8  Several Commitments

Section 12.9  Documentation Agent, Lead Arranger and Syndication Agent

 

ARTICLE 13 - Miscellaneous

Section 13.1  Expenses

Section 13.2  INDEMNIFICATION

Section 13.3  Limitation of Liability

Section 13.4  No Duty

Section 13.5  No Fiduciary Relationship

Section 13.6  Equitable Relief

Section 13.7  No Waiver; Cumulative Remedies

Section 13.8  Successors and Assigns

Section 13.9  Survival

Section 13.10  ENTIRE AGREEMENT

Section 13.11  Amendments

Section 13.12  Maximum Interest Rate

Section 13.13  Notices

Section 13.14  GOVERNING LAW; SUBMISSION TO JURISDICTION; SERVICE OF PROCESS

Section 13.15  Counterparts

Section 13.16  Severability

Section 13.17  Headings

Section 13.18  Construction

Section 13.19  Independence of Covenants

Section 13.20  Confidentiality

Section 13.21  WAIVER OF JURY TRIAL

Section 13.22  Approvals and Consent

Section 13.23  Agent for Services of Process

 


 

INDEX TO EXHIBITS

 

Exhibit

Description of Exhibit

Section

 

 

 

A

Form of Assignment and Acceptance

1.1

B

Form of Note

1.1 and 2.2

C

Form of Subordination Agreement

1.1

D

Form of Swingline Note

1.1 and 2.2

E

Form of Notice of Borrowings, Conversions, Continuations or Prepayments


2.9

F

Form of Solvency Certificate

1.1, 6.1, 8.1

G

Form of Compliance Certificate

8.1

H

Form of Master Guaranty

1.1

I

Form of Joinder Agreement

1.1

J

Form of Extension Agreement

1.1 and 2.1

 

INDEX TO SCHEDULES

 

Schedule

Description of Schedule

 

 

1.1(a)

Mortgaged Properties

1.1(b)

Permitted Liens

2.14

Existing Letters of Credit

7.4

Permits, Franchises, Licenses and Authorizations constituting Governmental
Requirements or involving Governmental Authorities

7.6

Litigation and Judgments

7.7

Ownership of Real Properties

7.10

Existing Debt

7.11

Taxes

7.13

Plans

7.15

Capitalization; Options, etc.

7.22

Material Contracts

7.23

Bank Accounts

7.26

Employee Matters

7.27

Insurance

9.5

Investments

9.15

ERISA Plans

 


CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of April 3, 2001, is by and among F.Y.I.
INCORPORATED ("F.Y.I."), a Delaware corporation, each of the banks or other
lending institutions which is a party hereto (as evidenced by the signature
pages of this Agreement) or which may from time to time become a party hereto or
any successor or assignee thereof (individually, a "Lender" and, collectively,
the "Lenders"), BANK OF AMERICA, N.A., a national banking association, as
administrative agent for itself and the other Lenders (in such capacity,
together with its successors in such capacity, the "Administrative Agent"),
SUNTRUST BANK, as syndication agent, and WELLS FARGO BANK TEXAS, NATIONAL
ASSOCIATION, as documentation agent.

 

RECITALS:

 

F.Y.I. has requested that the Lenders extend credit to F.Y.I. in the form of a
revolving credit facility.  The Lenders are willing to extend such credit to
F.Y.I. upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 


ARTICLE 1


 


DEFINITIONS


 


SECTION 1.1             DEFINITIONS, ETC. AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

"Accounting Changes" means as specified in Section 1.3(a).

 

"Acquisition" means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person or of any business or division of
a Person, (b) the acquisition by a Person of 50% or more of the Capital Stock of
any Person or otherwise causing any Person to become a Subsidiary of the
acquiring Person, or (c) a merger, consolidation, amalgamation or any other
combination of a Person with another Person.

 

"Additional Costs" means as specified in Section 4.1(a).

 

"Adjusted Eurodollar Rate" means, for any Eurodollar Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/16 of one percent) determined by the Administrative Agent to be equal
to (a) the Eurodollar Rate for such Eurodollar Loan for such Interest Period
divided by (b) one minus the Reserve Requirement for such Eurodollar Loan for
such Interest Period.

 

"Administrative Agent" means as specified in the initial paragraph of this
Agreement.

 


"Affiliate" means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds fifty percent or more of any class of voting Capital
Stock of such Person; or (c) fifty percent or more of the voting Capital Stock
of which is directly or indirectly beneficially owned or held by the Person in
question.  The term "control" means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise; provided, however, in no event shall the Administrative Agent, the
Lead Arranger or any Lender be deemed an Affiliate of F.Y.I. or any of its
Subsidiaries.

 

"Agreement" means this Agreement and any and all amendments, modifications,
supplements, renewals, extensions or restatements hereof.

 

"Applicable Lending Office" means for each Lender and each Type of Loan, the
Lending Office of such Lender (or an Affiliate of such Lender) designated for
such Type of Loan below its name on the signature pages hereof (or, with respect
to a Lender that becomes a party to this Agreement pursuant to an assignment
made in accordance with Section 13.8, in the Assignment and Acceptance executed
by it) or such other office of such Lender (or an Affiliate of such Lender) as
such Lender may from time to time specify to F.Y.I. and the Administrative Agent
as the office by which its Loans of such Type are to be made and maintained.

 

"Applicable Margin" means, with respect to any period and with respect to Prime
Rate Loans, Eurodollar Loans and the Commitment Fees, the percentage set forth
in the table below that corresponds to the ratio of (a) Funded Debt as of the
date of the relevant financial statements referred to below to (b) EBITDA for
the four fiscal quarters of  F.Y.I. then most recently ended as of the date of
such financial statements, calculated in accordance with Section 1.4:

 

 

 

Applicable Margins
For

 

Funded Debt to EBITDA Ratio

 

Eurodollar
Loans

 

Prime
Rate Loans

 

Commitment
Fee

 

Greater than 2.50 to 1.00

 

2.000%

 

0.500%

 

0.375%

 

Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00

 

1.750%

 

0.250%

 

0.350%

 

Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00

 

1.500%

 

0%

 

0.300%

 

Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00

 

1.250%

 

0%

 

0.250%

 

Less than or equal to 1.00 to 1.00

 

1.125%

 

0%

 

0.250%

 

 


For purposes hereof and notwithstanding the preceding sentence, the Applicable
Margin for the period from the Effective Date to the first Calculation Date
thereafter shall be deemed to be 1.500% for Eurodollar Loans, 0% for Prime Rate
Loans and 0.300% for Commitment Fees and shall thereafter be calculated on each
Calculation Date based upon the preceding table and the financial statements
delivered by F.Y.I. pursuant to Section 8.1(b) and the certificate delivered by
F.Y.I. pursuant to Section 8.1(c); provided, that if  F.Y.I. fails to deliver to
the Administrative Agent such financial statements or certificate on or before
the relevant Calculation Date, the Applicable Margin shall be deemed to be the
percentage reflected in the preceding table as if the ratio of Funded Debt to
EBITDA were greater than 2.50 to 1.00 until the date such statements and
certificate are received by the Administrative Agent, after which the Applicable
Margin shall be determined as otherwise provided herein.

 

"Asset Disposition" means the disposition of any or all of the Property (other
than sales of Inventory in the ordinary course of business and the grant of a
Lien as security) of F.Y.I. or any of its Subsidiaries, whether by sale, lease,
transfer, assignment, condemnation or otherwise, but excluding any involuntary
disposition resulting from casualty damage to Property.

 

"Assignee" means as specified in Section 13.8(b).

 

"Assigning Lender" means as specified in Section 13.8(b).

 

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and its Assignee and accepted by the Administrative Agent pursuant to
Section 13.8(e), in substantially the form of Exhibit A hereto.

 

"B&B Letter of Credit" means a Letter of Credit issued by BNP Paribas, Chicago
Branch (formerly known as Banque Paribas) in favor of the Fifth Third Bank, as
trustee, or any successor thereto (the "Trustee") for the benefit of the holders
of those certain $2,400,000 Prince George's County, Maryland Variable Rate
Demand/Fixed Rate Revenue Bonds (B&B Records Center, Inc. Facility) 1989 Issue
as a replacement for the letter of credit issued by Crestar Bank in favor of the
Trustee, in a face amount not to exceed $2,500,000, and issued under the
Commitments, as such Letter of Credit may be renewed, extended or replaced.

 

"Bank of America" means Bank of America, N.A., a national banking association.

 

"Bankruptcy Code" means as specified in Section 11.1(e).

 

"Basle Accord" means the proposals for risk-based capital framework described by
the Basle Committee on Banking Regulations and Supervisory Practices in its
paper entitled "International Convergence of Capital Measurement and Capital
Standards" dated July 1988, as amended, supplemented and otherwise modified and
in effect from time to time, or any replacement thereof.

 

"Business Day" means (a) any day on which commercial banks are not authorized or
required to close in New York, New York, Dallas, Texas or Charlotte, North
Carolina, and (b) with respect to all borrowings, payments, Conversions,
Continuations, Interest Periods and notices in connection with Eurodollar Loans,
any day which is a Business Day described in clause (a) above and which is also
a day on which dealings in Dollar deposits are carried out in the London
interbank market.

 


"Calculation Date" means the date occurring each quarter during the term of this
Agreement which is 15 days after the date upon which quarterly financial
statements of F.Y.I. and its consolidated Subsidiaries are required by Section
8.1(b) to be delivered to the Administrative Agent (or, if such date is not a
Business Day, the next succeeding Business Day).

 

"Capital Expenditures" means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by F.Y.I. or any of its Subsidiaries to acquire or construct fixed assets, plant
or equipment (including renewals, improvements or replacements, but excluding
repairs) during such period and which, in accordance with GAAP, are classified
as capital expenditures, exclusive of any expenditures for Acquisitions.

 

"Capital Lease Obligations" means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property, which obligations are
classified as a capital lease on a balance sheet of such Person under GAAP.  For
purposes of this Agreement, the amount of such Capital Lease Obligations shall
be the capitalized amount thereof, determined in accordance with GAAP.

 

"Capital Stock" means corporate stock and any and all shares, partnership
interests, limited partnership interests, limited liability company interests,
membership interests, equity interests, participations, rights or other
equivalents (however designated) of corporate stock or any of the foregoing
issued by any entity (whether a corporation, a partnership or another entity).

 

"Change of Control" means the existence or occurrence of any of the following
after the Closing Date: (a) any Person or two or more Persons acting as a group
(as defined in Section 13d-3 of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
20% or more of the outstanding shares of voting stock of F.Y.I.; (b) individuals
who, as of the Closing Date, constitute the Board of Directors of F.Y.I. (the
"F.Y.I. Incumbent Board") cease for any reason to constitute at least a majority
of the Board of Directors of F.Y.I.; provided, however, that any individual
becoming a director of F.Y.I. subsequent to the Closing Date whose election, or
nomination for election by F.Y.I.'s shareholders was approved by a vote of at
least a majority of the directors then comprising the F.Y.I. Incumbent Board
shall be considered as though such individual were a member of the F.Y.I.
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Securities Exchange Act of 1934) or other actual or
threatened solicitation of proxies or contest by or on behalf of a Person other
than the Board of Directors of F.Y.I.; or (c) the consummation of any
transaction the result of which is that any Person or group beneficially owns
more of the voting stock of F.Y.I. than is beneficially owned, in the aggregate,
by the "Permitted Holders" as such term is defined in the Prior Agreement.

 

"Closing Date" means April 3, 2001, the date of this Agreement.

 

"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

 


"Collateral" means all Property of any nature whatsoever upon which a Lien is
created or purported to be created by any Loan Document as security for the
Obligations or any portion thereof.

 

"Commitment" means, as to any Lender, the obligation of such Lender to make or
continue Loans and incur or participate in Letter of Credit Liabilities
hereunder in an aggregate principal amount at any one time outstanding up to but
not exceeding the amount set forth opposite the name of such Lender on the
signature pages hereto under the heading "Commitment" or, if such Lender is a
party to an Assignment and Acceptance, the amount set forth in the most recent
Assignment and Acceptance of such Lender, as the same may be reduced or
terminated pursuant to Section 2.13 or 11.2, and "Commitments" means such
obligations of all Lenders.  As of the Closing Date, the aggregate principal
amount of the Commitments is $297,500,000.

 

"Commitment Percentage"  means, as to any Lender, the percentage equivalent of a
fraction, the numerator of which is the amount of the Commitment of such Lender,
and the denominator of which is the aggregate amount of the Commitments of all
of the Lenders, as adjusted from time to time in accordance with Section 13.8.

 

"Consolidated Fixed Charge Coverage Ratio"  means, for any period, the ratio of
(a)(i) EBITDAR of F.Y.I. and its Subsidiaries for such period minus (ii)
Maintenance Capital Expenditures made by F.Y.I. and its Subsidiaries during such
period minus (iii) taxes of F.Y.I. and its Subsidiaries paid or payable in cash
during such period, to (b) the Fixed Charges of F.Y.I. and its Subsidiaries for
such period.

 

"Consolidated Net Income" means, for any period, the net income (or loss) of
F.Y.I. and its Subsidiaries (or other applicable Person) for such period,
determined on a consolidated basis in accordance with GAAP.

 

"Consolidated Net Worth" means, at any particular time, all amounts which, in
conformity with GAAP, would be included as stockholders' equity on a
consolidated balance sheet of F.Y.I. and its Subsidiaries.

 

"Continue", "Continuation" and "Continued" shall refer to the continuation
pursuant to Section 2.6 of a Eurodollar Loan as a Eurodollar Loan of the same
Type from one Interest Period to the next Interest Period.

 

"Contract Rate" means as specified in Section 13.12(a).

 

"Convert", "Conversion" and "Converted" shall refer to a conversion pursuant to
Section 2.6 or Article 4 of one Type of Loan into the other Type of Loan.

 

"Currency Hedge Agreement" means any currency hedge or exchange agreement,
option or futures contract or other agreement intended to protect against or
manage a Person's exposure to fluctuations in currency exchange rates.


"Current Date" means a date occurring no more than 30 days prior to the Closing
Date or such earlier date which is reasonably acceptable to the Administrative
Agent.

 

"Debt" means as to any Person at any time (without duplication): (a) all
indebtedness, liabilities and obligations of such Person for borrowed money,
(b) all indebtedness, liabilities and obligations of such Person evidenced by
bonds, notes, debentures, or other similar instruments, (c) all indebtedness,
liabilities and obligations of such Person to pay the deferred purchase price of
Property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than 120 days, and
excluding Seller Earn Out which is contingent, (d) all Capital Lease Obligations
of such Person, (e) all asset securitizations programs and any other off balance
sheet financings, (f) all Debt of others Guaranteed by such Person, (g) all
indebtedness, liabilities and obligations secured by a Lien existing on Property
owned by such Person, whether or not the indebtedness, liabilities or
obligations secured thereby have been assumed by such Person or are non-recourse
to such Person, (h) all reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers' acceptances,
surety or other bonds and similar instruments, (i) all indebtedness, liabilities
and obligations of such Person to redeem or retire shares of Capital Stock of
such Person, (j) all indebtedness, liabilities and obligations of such Person
under Interest Rate Protection Agreements or Currency Hedge Agreements, and
(k) all indebtedness, liabilities and obligations of such Person in respect of
unfunded vested benefits under any Plan.

 

"Debt Issuance" means any issuance by F.Y.I. or any Subsidiary of F.Y.I. of any
Debt of F.Y.I. or such Subsidiary, respectively, which Debt is issued or sold by
F.Y.I. or any Subsidiary of F.Y.I. primarily for the purpose of raising capital
or increasing liquidity and which Debt consists of Debt of the types referred to
in clauses (a) or (b) of the definition of "Debt", but not of the types of Debt
referred to in clauses (c), (d), (f), (h), (i), (j) or (k) of the definition of
"Debt" and which Debt is not permitted under Section 9.1.  The incurrence of
Seller Subordinated Debt does not constitute a "Debt Issuance."

 

"Default" means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

 

"Default Rate" means, (a) in respect of any principal of any Loan or any
Reimbursement Obligation at all times during which an Event of Default has
occurred and is continuing, and (b) in respect of any principal of any Loan, any
Reimbursement Obligation or any other amount payable by F.Y.I. under this
Agreement or any other Loan Document which is not paid when due (whether at
stated maturity, by acceleration or otherwise), a rate per annum during the
period of such Event of Default or during the period commencing on the due date
until such amount is paid in full, respectively, equal to the lesser of (i) the
sum of two percent (2%) plus the Prime Rate as in effect from time to time plus
the Applicable Margin for Prime Rate Loans for the applicable period or (ii) the
Maximum Rate; provided, however, that if such Event of Default relates to, or if
such amount in default is, principal of a Eurodollar Loan and the due date is a
day other than the last day of an Interest Period therefor, the "Default Rate"
for such principal shall be, for the period from and including the due date and
to but excluding the last day of the Interest Period therefor, the lesser of (A)
two percent plus the interest rate for such Eurodollar Loan for such Interest
Period as provided in Section 2.4(a)(ii) hereof  or (B) the Maximum Rate and,
thereafter, the rate provided for above in this definition.

 


"Deposit Account" means a deposit account maintained by F.Y.I. with a bank
selected by F.Y.I. and reasonably acceptable to the Administrative Agent.

 

"Documentation Agent" means Wells Fargo Bank Texas, National Association, in its
capacity as documentation agent.

 

"Dollars" and "$" mean lawful money of the U.S.

 

"Domestic Subsidiary" means any Subsidiary of F.Y.I. which is organized under
the laws of the United States or one of the States thereof.

 

"EBITDA" means, for any period, without duplication, the sum of the following
for F.Y.I. and its Subsidiaries (or other applicable Person) for such period
determined on a consolidated basis in accordance with GAAP: (a) Consolidated Net
Income, plus (b) Interest Expense, plus (c) income and franchise taxes to the
extent deducted in determining Consolidated Net Income, plus (d) depreciation
and amortization expense and other non-cash, non-tax items to the extent
deducted in determining Consolidated Net Income, minus (e) non-cash income to
the extent included in determining Consolidated Net Income; provided, however,
that for purposes of calculating the EBITDA of F.Y.I. and its consolidated
Subsidiaries for any period of four consecutive fiscal quarters including,
without limitation, the four consecutive fiscal quarter period used in
determining compliance with the twelve month trailing EBITDA requirement in the
definition of Permitted Acquisition, (i) the EBITDA associated with any Person
or assets acquired in a Permitted Acquisition during such period of four
consecutive fiscal quarters shall be added, without duplication, if either (A)
the financial statements of the Person or assets acquired from which such EBITDA
would be determined were audited by independent certified public accountants of
recognized standing acceptable to the Administrative Agent or (B) the Permitted
Acquisition and the EBITDA of the Person or assets acquired were approved in
writing by the Required Lenders; and (ii) the EBITDA associated with any Person
or assets disposed of in a Permitted Disposition during such period of four
consecutive fiscal quarters shall be deducted.

 

"EBITDAR" means, for any period, without duplication, the sum of the following
for F.Y.I. and its Subsidiaries (or other applicable Person) for such period
determined on a consolidated basis in accordance with GAAP:  (a) EBITDA, plus
(b) Rental Expense.

 

"Effective Date" means the date upon which all conditions precedent to the
obligations of the Lenders to make Loans hereunder specified in Article 6 hereof
have been satisfied and, as a result thereof, the initial Loans are made
hereunder.

 

"Eligible Assignee" means (a) any Affiliate of a Lender or (b) any commercial
bank, savings and loan association, savings bank, finance company, insurance
company, pension fund, mutual fund or other financial institution (whether a
corporation, partnership or other entity) acceptable to the Administrative Agent
and approved by F.Y.I., which approval shall not unreasonably be withheld,
provided, however, that any  Person referred to in this clause (b) shall not be
required to be approved by F.Y.I. if a Default has then occurred and is
continuing.

 


"Environmental Law" means any federal, state, local or foreign law, statute,
code or ordinance, principle of common law, rule or regulation, as well as any
Permit, order, decree, judgment or injunction issued, promulgated, approved or
entered thereunder, relating to pollution or the protection, cleanup or
restoration of the environment or natural resources, or to the public health or
safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of Hazardous Materials, including, without limitation as to U.S. laws, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Section 9601 et seq., the Superfund Amendment and Reauthorization Act of
1986, 99-499, 100 Stat. 1613, the Resource Conservation and Recovery Act of
1976, 42 U. S. C. Section 6901 et seq., the Occupational Safety and Health Act,
29 U S.C. Section 651 et seq., the Clean Air Act, 42 U.S.C. Section 7401
et seq., the Clean Water Act, 33 U. S. C. Section 1251 et seq., the Emergency
Planning and Community Right to Know Act, 42 U. S. C. Section 11001 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. Section 136
et seq., and the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.,
and any state or local counterparts.

 

"Environmental Liabilities" means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability or criminal, penal or civil statute, including,
without limitation, any Environmental Law, Permit, order or agreement with any
Governmental Authority or other Person, arising from environmental, health or
safety conditions or the Release or threatened Release of a Hazardous Material
into the environment.

 

"Equity Issuance" means any issuance by F.Y.I. or any Subsidiary of F.Y.I. of
any Capital Stock of F.Y.I. or such Subsidiary, respectively.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

 

"ERISA Affiliate" means any corporation or trade or business which is a member
of a group of entities, organizations or employers of which a Loan Party is also
a member and which is treated as a single employer within the meaning of
Sections 414(b), (c), (m) or (o) of the Code.

 

"Eurodollar Daily Floating Rate" means the fluctuating rate of interest equal to
the Eurodollar Rate (for a one month Interest Period) on the second preceding
Business Day, as adjusted on a daily basis for as long as the Swingline Advance
to which such rate relates is outstanding and as adjusted from time to time in
the Administrative Agent's sole discretion for then-applicable reserve
requirements, deposits insurance assessment rates and other regulatory costs.

 

"Eurodollar Loans" means Loans that bear interest at rates based upon the
Eurodollar Rate and the Adjusted Eurodollar Rate.

 


"Eurodollar Rate" means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Dow Jones Markets Service (formerly known as Telerate)
Page 3750 (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, the term
"Eurodollar Rate" shall mean, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBO Page as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, however, if more than one rate is
specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%).

 

"Event of Default" means as specified in Section 11.1.

 

"Existing B of A Letter of Credit" means that certain Letter of Credit issued by
Bank of America National Trust & Savings Association in favor of the New York
State Workers Compensation Board as beneficiary in a face amount of $5,000,000
having an expiration date of March 31, 2003, which Letter of Credit was issued
pursuant to an Application and Agreement for Standby Letter of Credit, dated as
of January 27, 1998, between F.Y.I. and QCSINET Acquisition Corp., a
wholly-owned Subsidiary of F.Y.I., as Applicants, and Bank of America Texas,
N.A., as credit-provider.

 

"Existing Debt" means the Debt of F.Y.I. under that certain Amended and Restated
Credit Agreement dated as of February 17, 1998 by and among F.Y.I., the lenders
party thereto and Banque Paribas, as agent, as amended.

 

"Existing Letters of Credit" means the outstanding letters of credit identified
on Schedule 2.14.

 

"Extension Agreement" means an agreement in substantially the form of Exhibit J
pursuant to which F.Y.I., the Administrative Agent and an individual Lender may
agree to extend the Maturity Date in accordance with the terms of Section
2.1(d).

 

"Federal Funds Rate" means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest one-sixteenth of one percent (1/100 of 1%)) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published on such next succeeding Business Day, the Federal Funds Rate for any
day shall be the average rate charged to the Administrative Agent (in its
individual capacity) on such day on such transactions as determined by the
Administrative Agent.

 


"Fee Letter" means the letter dated as of December 29, 2000 among F.Y.I., the
Administrative Agent and the Lead Arranger.

 

"Fixed Charges" means, for any period, the sum of (a) cash Interest Expense of
F.Y.I. and its Subsidiaries during such period, plus (b) all scheduled payments
(as such scheduled payments are reduced by application of any prepayments) of
principal with respect to the Loans and other outstanding Debt during such
period, plus (c) Rental Expense of F.Y.I. and its Subsidiaries during such
period, plus (d) Seller Earn Outs paid in cash by F.Y.I. and its Subsidiaries
during such period.

 

"Foreign Debt and Investment" means as specified in Section 9.1(e).

 

"Foreign Subsidiary" means any Subsidiary of F.Y.I. which is organized under the
laws of a country or province other than the United States or a State thereof.

 

"Funded Debt" means, at any particular time, the sum, without duplication, of
(a) the aggregate principal amount of all Debt for borrowed money of F.Y.I. and
its Subsidiaries outstanding, determined on a consolidated basis, plus (b) the
aggregate principal amount of all Debt of F.Y.I. and its Subsidiaries
outstanding, determined on a consolidated basis, secured by any Lien on any
Property of F.Y.I. or any of its Subsidiaries (including, without limitation,
all recourse and non-recourse Capital Lease Obligations), plus (c) the aggregate
principal amount of all Debt Guaranteed by F.Y.I. and its Subsidiaries
outstanding, determined on a consolidated basis.

 

"Funded Debt to EBITDA Ratio" means as specified in Section 10.2.

 

"F.Y.I." means as specified in the initial paragraph of this Agreement.

 

"F.Y.I. Common Stock" means the common stock of F.Y.I., par value $.01 per
share.

 

"F.Y.I. Equity Documents" means F.Y.I.'s Certificate of Incorporation and the
F.Y.I. Common Stock.

 

"GAAP" means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. 
Accounting principles are applied on a "consistent basis" when the accounting
principles applied in a current period are comparable in all material respects
to those accounting principles applied in a preceding period.

 

"Governmental Authority" means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 


"Governmental Requirement" means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, Permit, certificate,
license, authorization or other directive or requirement of any federal, state,
county, municipal, parish, provincial or other Governmental Authority or any
department, commission, board, court, agency or any other instrumentality of any
of them.

 

"Guarantee" by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay or to maintain financial statement conditions or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation as to the payment thereof or to protect the
obligee against loss in respect thereof (in whole or in part), provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The term "Guarantee" used as a verb has a
corresponding meaning.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum anticipated liability in respect thereof (assuming such Person is
required to perform thereunder).

 

"Guaranties" means the guaranty agreements, in form and substance satisfactory
to the Administrative Agent, (including, without limitation, the Master
Guaranty) executed at any time pursuant to this Agreement by any of the
Subsidiaries of F.Y.I. or any other Loan Party in favor of the Administrative
Agent for the benefit of the Administrative Agent and the Lenders, and any
guaranty agreement executed pursuant to Section 5.3 hereof, and any and all
amendments, modifications, supplements, renewals, extensions or restatements
thereof.

 

"Hazardous Material" means any substance, product, liquid, waste, pollutant,
chemical, contaminant, insecticide, pesticide, gaseous or solid matter, organic
or inorganic matter, fuel, micro-organisms, ray, odor, radiation, energy,
vector, plasma, constituent or material which (a) is or becomes listed,
regulated or addressed under any Environmental Law or (b) is, or is deemed to
be, alone or in any combination, hazardous, hazardous waste, toxic, a pollutant,
a deleterious substance, a contaminant or a source of pollution or contamination
under any Environmental Law, including, without limitation, asbestos, petroleum,
underground storage tanks (whether empty or containing any substance) and
polychlorinated biphenyls.

 

"Intellectual Property" means any U.S. or foreign patents, patent applications,
trademarks, trade names, service marks, brand names, logos and other trade
designations (including unregistered names and marks), trademark and service
mark registrations and applications, copyrights and copyright registrations and
applications, inventions, invention disclosures, protected formulae,
formulations, processes, methods, trade secrets, computer software, computer
programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

 

"Intercompany Debt" means as specified in Section 9.1(e).

 


"Interest Expense" means, for any period and for any Person, the sum of (a)
interest expense of such Person calculated without duplication on a consolidated
basis for such period in accordance with GAAP, plus (b) expenses paid under
Interest Rate Protection Agreements and Currency Hedge Agreements during such
period, minus (c) payments received under Interest Rate Protection Agreements
and Currency Hedge Agreements during such period.

 

"Interest Period" means, with respect to any Eurodollar Loan, each period
commencing on the date such Loan is made or Converted from a Prime Rate Loan or
(if Continued) the last day of the next preceding Interest Period with respect
to such Loan, and ending on the numerically corresponding day in the first,
second, third or sixth calendar month thereafter, as F.Y.I. may select as
provided in Section 2.9 hereof, except that each such Interest Period which
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing: (a) each Interest Period which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, if such succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day); (b) any Interest
Period which would otherwise extend beyond the Maturity Date shall end on the
Maturity Date; (c) no more than seven (7) Interest Periods for Eurodollar Loans
shall be in effect at the same time; (d) no Interest Period shall have a
duration of less than one month and, if the Interest Period for any Eurodollar
Loans would otherwise be a shorter period, such Loans shall not be available
hereunder; (e) no Interest Period shall have a duration of more than six months;
and (f) no Interest Period for a Loan may commence before and end after any
principal repayment date unless, after giving effect thereto, the aggregate
principal amount of the Eurodollar Loans having Interest Periods that end after
such principal payment date shall be equal to or less than the amount of the
Loans scheduled to be outstanding hereunder after such principal payment date. 
The permitted length of Interest Periods will not limit the terms of any
Interest Rate Protection Agreement.

 

"Interest Rate Protection Agreements" means, with respect to F.Y.I. or any
Subsidiary of F.Y.I., an interest rate swap, cap or collar agreement or similar
arrangement between F.Y.I. or any Subsidiary of F.Y.I. and one or more Lenders
that are parties to this Agreement, Affiliates of such Lenders or other entities
that would qualify as "Eligible Assignees" under this Agreement, providing for
the transfer or mitigation of interest rate risks either generally or under
specified contingencies.

 

"Inventory" means all inventory now owned or hereafter acquired by F.Y.I. or any
of its Subsidiaries wherever located and whether or not in transit, which is or
may at any time be held for sale or lease, or furnished under any contract
(exclusive of leases of real Property covered by a Mortgage) for service or held
as raw materials, work in process, or supplies or materials used or consumed in
the business of F.Y.I. or any of its Subsidiaries.

 

"Investments" means as specified in Section 9.5.

 

"Issuing Bank" means Bank of America, except with respect to the Existing
Letters of Credit (other than the Existing B of A Letter of Credit), for which
"Issuing Bank" means BNP Paribas, Chicago Branch.

 


"Joinder Agreement" means an agreement which has been or will be executed by a
Subsidiary of F.Y.I. adding it as a party to the Master Guaranty and certain of
the other Security Documents, in substantially the form of Exhibit I, as the
same may be amended or otherwise modified.

 

"Lead Arranger" means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.

 

"Lender" and "Lenders" means as specified in the initial paragraph of this
Agreement.

 

"Letter of Credit" means any standby letter of credit issued by the Issuing Bank
for the account of F.Y.I. (or F.Y.I. and any of its Subsidiaries) pursuant to
this Agreement (which letter of credit shall be irrevocable unless otherwise
agreed by the Issuing Bank and F.Y.I.).

 

"Letter of Credit Agreement" means, with respect to each Letter of Credit to be
issued by the Issuing Bank therefor, the letter of credit application and
reimbursement agreement which such Issuing Bank requires to be executed by the
account party or parties in connection with the issuance of such Letter of
Credit.

 

"Letter of Credit Liabilities" means, at any time, the aggregate undrawn face
amounts of all outstanding Letters of Credit and all unreimbursed drawings under
Letters of Credit issued pursuant to the Commitments.

 

"Lien" means any lien, mortgage, security interest, tax lien, financing
statement, pledge, charge, hypothecation or other encumbrance of any kind or
nature whatsoever (including, without limitation, any conditional sale or title
retention agreement), whether arising by contract, operation of law or
otherwise.

 

"Loan Documents" means this Agreement, the Notes, the Security Documents, the
Fee Letter, the Letters of Credit, the Letter of Credit Agreements, any Interest
Rate Protection Agreement or Currency Hedge Agreement between F.Y.I. or any
Subsidiary of F.Y.I. and any Lender or any Affiliate of any Lender, any
Subordination Agreements, and all other agreements, documents and instruments
now or hereafter executed and/or delivered pursuant to or in connection with any
of the foregoing, and any and all amendments, modifications, supplements,
renewals, extensions or restatements thereof.

 

"Loan Party" means F.Y.I., each of its Subsidiaries and any other Person who is
or becomes a party to any agreement, document or instrument that Guarantees or
secures payment or performance of the Obligations or any part thereof.

 

"Loans" means as specified in Section 2.1(a).

 

"Maintenance Capital Expenditures" means, for any period and for any Person and
its Subsidiaries, the amount of depreciation expense on the tangible assets of
such Persons (not including any amortization of goodwill or other non-tangible
assets) determined on a consolidated basis in accordance with GAAP.

 


"Master Guaranty" means guaranty of the Domestic Subsidiaries of F.Y.I. in favor
of the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in substantially the form of Exhibit H, as the same may be modified
pursuant to one or more Joinder Agreements and as the same may be otherwise
modified from time to time.

 

"Material Adverse Effect" means any material adverse effect, or the occurrence
of any event or the existence of any condition that could reasonably be expected
to have a material adverse effect, on (a) the business or financial condition or
performance of F.Y.I. and its Subsidiaries, taken as a whole, (b) the ability of
F.Y.I. to pay and perform the Obligations when due, or (c) the validity or
enforceability of (i) any of the Loan Documents, (ii) any Lien created or
purported to be created by any of the Loan Documents or the required priority of
any such Lien, or (iii) the rights and remedies of the Administrative Agent or
the Lenders under any of the Loan Documents.

 

"Material Contracts" means, as to any Person, any supply, purchase, service,
employment, tax, indemnity, shareholder or other agreement or contract for which
the aggregate amount or value of services performed or to be performed for or
by, or funds or other Property transferred or to be transferred to or by, such
Person or any of its Subsidiaries party to such agreement or contract, or by
which such Person or any of its Subsidiaries or any of their respective
Properties are otherwise bound, during any fiscal year of the Person exceeds
$5,000,000 as of the Closing Date with respect to expenditures required by such
Person, or $10,000,000 as of the Closing Date with respect to revenues which the
other party to the contract is required to pay to such Person, and any and all
amendments, modifications, supplements, renewals or restatements thereof.

 

"Material Subsidiary" means any Subsidiary of F.Y.I. which is not a Nonmaterial
Subsidiary.

 

"Maturity Date" means April 3, 2004, as such date may be extended from time to
time with respect to some or all of the Lenders pursuant to Section 2.1(d), or
if such date is not a Business Day, the next succeeding Business Day.

 

"Maximum Foreign Amount" means as specified in Section 9.1(e).

 

"Maximum Rate" means, with respect to any Lender, the maximum non-usurious
interest rate (or, if the context so permits or requires, an amount of interest
calculated at such rate), if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received with respect to the
particular Obligations as to which such rate is to be determined, payable to
such Lender pursuant to this Agreement or any other Loan Document, under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than applicable laws now
allow.  The Maximum Rate shall be calculated in a manner that takes into account
any and all fees, payments and other charges in respect of the Loan Documents
that constitute interest under applicable law.  Each change in any interest rate
provided for herein based upon the Maximum Rate resulting from a change in the
Maximum Rate shall take effect without notice to F.Y.I.  at the time of such
change in the Maximum Rate.  For purposes of determining the Maximum Rate under
Texas law to the extent applicable, if at all, the applicable rate ceiling shall
be the indicated rate ceiling described in, and computed in accordance with, the
Texas Credit Code.

 


"Mortgaged Properties" means, collectively, the fee-owned Properties and
leasehold interests in the Properties listed on Schedule 1.1(a) hereof which are
or are to be subject to the Mortgages, and any such after-acquired Properties
which become subject to a Mortgage pursuant to Section 5.4 hereof.

 

"Mortgages" means the deed of trusts, leasehold deeds of trust, mortgages,
leasehold mortgages, collateral assignments of leases and other real estate
security documents, in form and substance satisfactory to the Administrative
Agent, executed at any time pursuant to this Agreement by F.Y.I. or any of its
Subsidiaries or any other Loan Party in favor of the Administrative Agent for
the benefit of the Administrative Agent and the Lenders with respect to any
Mortgaged Property, and any and all amendments, modifications, supplements,
renewals or restatements thereof.

 

"Multiemployer Plan" means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by or are required from any Loan
Party or any ERISA Affiliate since 1974 and which is covered by Title IV of
ERISA.

 

"Net Proceeds" means, with respect to any Asset Disposition, (a) the gross
amount of cash received by F.Y.I. or any of its Subsidiaries from such Asset
Disposition, minus (b) the amount, if any, of all taxes paid or payable by
F.Y.I. or any of its Subsidiaries directly resulting from such Asset Disposition
(including the amount, if any, estimated by F.Y.I. in good faith at the time of
such Asset Disposition for taxes payable by F.Y.I. or any of its Subsidiaries on
or measured by net income or gain resulting from such Asset Disposition), minus
(c) the reasonable out-of-pocket costs and expenses incurred by F.Y.I. or such
Subsidiary in connection with such Asset Disposition (including reasonable
brokerage fees paid to a Person other than an Affiliate of F.Y.I. and including
any transfer or similar taxes) excluding any fees or expenses paid to an
Affiliate of F.Y.I., minus (d) amounts applied to the repayment of indebtedness
(other than the Obligations) secured by a Permitted Lien on the Property subject
to the Asset Disposition, minus (e) the actual amount refunded to the buyer as a
result of a post-closing purchase price adjustment which occurs within 180 days
of the closing and is provided for in the asset purchase agreement or the stock
purchase agreement as provided to the Lenders prior to the Acquisition.  "Net
Proceeds" with respect to any Asset Disposition shall also include proceeds
(after deducting any amounts specified in clauses (b), (c) and (d) of the
preceding sentence) of insurance with respect to any actual or constructive loss
of Property, an agreed or compromised loss of Property or the taking of any
Property under the power of eminent domain and condemnation awards and awards in
lieu of condemnation for the taking of Property under the power of eminent
domain, except such proceeds and awards as are released to and used by F.Y.I. or
any of its Subsidiaries in accordance with Section 8.5(b).  "Net Proceeds"
means, with respect to any Equity Issuance or Debt Issuance, (a) the gross
amount of cash or other consideration received from such Equity Issuance or Debt
Issuance, as the case may be, minus (b) the reasonable out-of-pocket costs and
expenses incurred by the issuer in connection with such Equity Issuance or Debt
Issuance, as the case may be (including reasonable underwriting fees paid to a
Person other than an Affiliate of F.Y.I.) excluding any fees or expenses paid to
an Affiliate of F.Y.I.

 


"Nonconsenting Lender" means as specified in Section 13.11.

 

"Nonmaterial Subsidiary" means, as of any date of determination, a Subsidiary of
F.Y.I. (a) which has total tangible assets that are less than $15,000,000,
(b) which has net worth that is less than $15,000,000, and (c) which has
revenues that are less than $15,000,000 during the twelve-month period then most
recently ended.  For purposes of this definition, total tangible assets, net
worth and revenues of a Subsidiary shall be determined on a consolidated basis
for such Subsidiary and for all Subsidiaries of such Subsidiary.

 

"Notes" means the promissory notes made by F.Y.I. evidencing the Loans
(including, without limitation, the Swingline Advances) in the form of Exhibit B
or, as to the Swingline Advances,  Exhibit D hereto, and also includes such
promissory notes issued in registered form pursuant to Section 2.2(b).

 

"Obligations" means any and all (a) indebtedness, liabilities and obligations of
the Loan Parties, or any of them, to the Administrative Agent, the Lead
Arranger, the Issuing Bank and the Lenders, or any of them, evidenced by and/or
arising pursuant to any of the Loan Documents, now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several or joint and several, including,
without limitation, (i) the obligations of the Loan Parties to repay the Loans,
the Letter of Credit Liabilities and the Reimbursement Obligations, to pay
interest on the Loans, the Letter of Credit Liabilities and Reimbursement
Obligations (including, without limitation, interest, if any, accruing after any
bankruptcy, insolvency, reorganization or other similar filing) and to pay all
fees, indemnities, costs and expenses (including attorneys' fees) provided for
in the Loan Documents and (ii) the indebtedness constituting the Loans, the
Letter of Credit Liabilities, the Reimbursement Obligations and such fees,
indemnities, costs and expenses, and (b) indebtedness, liabilities and
obligations of F.Y.I. or any of its Subsidiaries under any and all Interest Rate
Protection Agreements and Currency Hedge Agreements that it may enter into with
any Lender or any Affiliate of a Lender to the extent permitted by Section
9.1(f).

 

"Operating Lease" means, with respect to any Person, any lease, rental or other
agreement for the use by that Person of any Property which is not a Capital
Lease Obligation.

 

"Outstanding Credit" means, at any particular time, the sum of (a) the
outstanding principal amount of the Loans (inclusive of the Swingline Advances),
plus (b) the Letter of Credit Liabilities.

 

"Payor" means as specified in Section 3.4.

 

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

 

"Pension Plan" means an employee pension benefit plan as defined in Section 3(2)
of ERISA (including a Multiemployer Plan) which is subject to the funding
requirements under Section 302 of ERISA or Section 412 of the Code, in whole or
in part, and which is maintained or contributed to currently or at any time
within the six years immediately preceding the Closing Date or, in the case of a
Multiemployer Plan, at any time since September 2, 1974, by F.Y.I. or any
subsidiary of F.Y.I. or any ERISA Affiliate for employees of F.Y.I. or any
subsidiary of F.Y.I. or any ERISA Affiliate.

 


"Peril" means as specified in Section 8.5(a).

 

"Permit" means any permit, certificate, approval, order, license or other
authorization.

 

"Permitted Acquisition" means any Acquisition which has been approved in writing
by the Administrative Agent and the Required Lenders or any other Acquisition
which satisfies each of the following requirements: (a) the acquiror (or
surviving corporation if the acquisition is by means of a merger) is F.Y.I. or
any Subsidiary of F.Y.I., (b) the assets to be acquired in connection with such
Acquisition are assets that are to be used in the existing businesses of the
acquiror as such business is presently conducted, (c) such Acquisition has been
approved by the Board of Directors of the acquired entity, (d) the acquired
entity shall have generated positive EBITDA during the twelve-month period
preceding the Acquisition, which positive EBITDA shall be audited or reviewed by
an accounting firm acceptable to the Administrative Agent if (but only if) the
Acquisition involves total consideration paid or payable of $10,000,000 or more,
after adjusting for excess owners' compensation and other pro forma charges as
validated, using reasonable standards and methods, by the Administrative Agent,
(e) after giving effect to such Acquisition and any Debt incurred in connection
therewith, Funded Debt does not exceed 2.50 times EBITDA for the four fiscal
quarters most recently completed of F.Y.I. and its Subsidiaries (and including
the acquired entity's trailing twelve-month EBITDA as adjusted for any interest
not acquired, if audited or reviewed by an accounting firm acceptable to the
Administrative Agent) (EBITDA may include proforma adjustments to an acquired
entity's earnings, as adjusted for any interest not acquired, acceptable to the
Administrative Agent), (f) such Acquisition shall not exceed $25,000,000 in cash
consideration and any Debt assumed or guaranteed in connection therewith,
without Required Lenders' approval, (g) the aggregate amount of all such
Acquisitions made on or after March 1, 2001 shall not exceed $60,000,000 in cash
consideration and any Debt assumed or guaranteed in connection therewith in any
twelve-month period without Required Lenders' approval, (h) prior to and after
giving effect to the Acquisition, no Default shall exist, (i) after giving
effect to such Acquisition, F.Y.I. will not violate any financial covenant, and
(j) no material part of the Property or business operations to be acquired are
located outside the U.S. or Canada; provided, however, that up to $10,000,000
(valued at total purchase consideration including any Debt assumed or guaranteed
in connection therewith) in Acquisitions made on or after the Closing Date and
during the term of this Agreement will be deemed to be Permitted Acquisitions
despite their failure to meet the requirements of items (d) and (j) preceding so
long as no such acquired entity or entities shall have annual sales
(individually for any one such acquired entity or in the aggregate for all such
acquired entities) in excess of $10,000,000 or cumulative EBITDA losses
(individually for any one such acquired entity or in the aggregate for all such
acquired entities) in excess of $1,500,000 incurred, in each case during the
twelve-month period preceding the respective dates of acquisition.

 

"Permitted Acquisition Documents" means any acquisition agreement and each other
material agreement, document or instrument executed or delivered in connection
with or pursuant to any Permitted Acquisition.

 


"Permitted Capital Expenditures" means as specified in Section 10.4.

 

"Permitted Dispositions" means the disposition by F.Y.I. or any Subsidiary of
F.Y.I. of all or substantially all of the Property or Capital Stock of certain
Subsidiaries of F.Y.I. on or before December 31, 2001, provided that (a) the
EBITDA of all such Subsidiaries shall not exceed $3,200,000in the aggregate, (b)
the tangible net assets of all such Subsidiaries shall not exceed $10,000,000in
the aggregate, and (c) no Default or Event of Default exists at the time of such
disposition or proposed disposition.

 

"Permitted Liens" means:

 

(a)           Liens disclosed on Schedule 1.1(b) hereto as to F.Y.I. and its
Material Subsidiaries (as applicable, as described on such schedule);

 

(b)           Liens securing the Obligations in favor of the Administrative
Agent (for the benefit of the Administrative Agent and the Lenders) pursuant to
the Loan Documents;

 

(c)           Encumbrances consisting of easements, zoning restrictions or other
restrictions on the use of real Property or, as to the real Property referred to
in clause (ii) below only, imperfections to title that (i) as to any Mortgaged
Property, do not (individually or in the aggregate) materially affect the value
of the Property encumbered thereby or materially impair the ability of F.Y.I. or
any of its Subsidiaries to use such Property in its businesses, and none of
which is violated in any material respect by existing or proposed structures or
land use, and (ii) as to any real Property other than Mortgaged Property, were
entered into in the ordinary course of business and could not have a Material
Adverse Effect;

 

(d)           Liens for taxes, assessments or other governmental charges that
are not delinquent or which are being contested in good faith and for which
adequate reserves have been established;

 

(e)           Liens of mechanics, materialmen, warehousemen, carriers, landlords
or other similar statutory Liens securing obligations that are not yet due and
are incurred in the ordinary course of business or which are being contested in
good faith and for which adequate reserves have been established;

 

(f)            Liens resulting from good faith deposits to secure payment of
workmen's compensation or other social security programs or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
contracts (other than for payment of Debt) or leases, all in the ordinary course
of business;

 

(g)           Purchase-money Liens on any Property hereafter acquired or the
assumption after the Closing Date of any Lien on Property existing at the time
of such acquisition (and not created in contemplation of such acquisition), or a
Lien incurred or assumed after the Closing Date in connection with any
conditional sale or other title retention agreement or Capital Lease Obligation;
provided that:

 


(i)            any Property subject to the foregoing is acquired by F.Y.I. or
any of its Subsidiaries in the ordinary course of its business and the Lien on
the Property attaches concurrently or within 90 days after the acquisition
thereof;

 

(ii)           the Debt secured by any Lien so created, assumed or existing
shall not exceed the lesser of the cost or fair market value at the time of
acquisition of the Property covered thereby; and

 

(iii)          each such Lien shall attach only to the Property so acquired and
the proceeds thereof;

 

(h)           Easements, rights-of-way, restrictions and other Liens and
imperfections to title that are approved by the Administrative Agent and are
listed on Exhibit B to any Mortgage; and

 

(i)            Any extension, renewal or replacement of any of the foregoing,
provided that Liens permitted hereunder shall not be extended or spread to cover
any additional indebtedness or Property;

 

provided, however, that none of the Permitted Liens (except those in favor of
the Administrative Agent) may attach or relate to the Capital Stock of or any
other ownership interest in F.Y.I. or any of its Subsidiaries.

 

"Permitted Share Repurchases" means repurchases by F.Y.I. of F.Y.I. Common Stock
made after the Closing Date, not to exceed $30,000,000 in the aggregate.

 

"Person" means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, Governmental Authority or
other entity.

 

"Plan" means any employee benefit plan as defined in Section 3(3) of ERISA, or
any comparable plan of a Governmental Authority, established or maintained or
contributed to by any Loan Party or any ERISA Affiliate, including any Pension
Plan.

 

"Prime Rate" means, at any time, the rate of interest per annum equal to the
higher of (a) the Federal Funds Rate plus one-half of one percent (0.50%) or (b)
the rate of interest established from time to time by Bank of America as its
prime rate, which rate may not be the lowest rate of interest charged by Bank of
America to its customers.  Each change in any interest rate provided for herein
based upon the Prime Rate resulting from a change in the Prime Rate shall take
effect without notice to F.Y.I. at the time of such change in the Prime Rate.

 

"Prime Rate Loans" means Loans that bear interest at rates based upon the Prime
Rate.

 

"Principal Office" means the principal office of the Administrative Agent in
Dallas, Texas, presently located at 901 Main Street, Dallas, Texas 75202.

 


"Prohibited Transaction" means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

 

"Projections" means F.Y.I.'s forecasted consolidated (a) balance sheets,
(b) income statements, and (c) cash flow statements, together with appropriate
supporting details and a statement of underlying assumptions, prepared on or
about the Closing Date.

 

"Property" means property of all kinds, real, personal or mixed, tangible or
intangible (including, without limitation, all rights relating thereto), whether
owned or acquired on or after the Closing Date.

 

"Quarterly Date" means the last day of each March, June, September and December
of each year, the first of which shall be the first such day after the Closing
Date.

 

"Receivables" means, as at any date of determination thereof, each and every
"account" as such term is defined in the UCC and includes, without limitation,
the unpaid portion of the obligation, as stated on the respective invoice, or,
if there is no invoice, other writing, of a customer of F.Y.I. or any of its
Subsidiaries in respect of Inventory sold and shipped or services rendered by
F.Y.I. or any of its Subsidiaries.

 

"Register" means as specified in Section 13.8(d).

 

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

"Regulatory Change" means, with respect to any Lender, any change after the
Closing Date in any U.S. federal or state laws or foreign laws or regulations
(including Regulation D) or the adoption or making after such date of any
interpretations, directives or requests applying to a class of lenders including
such Lender of or under any U.S. federal or state laws or foreign laws or
regulations (whether or not having the force of law) by any Governmental
Authority charged with the interpretation or administration thereof.

 

"Reimbursement Obligation" means the obligation of F.Y.I. (as account party or
parties, respectively) to reimburse the Issuing Bank for any drawing under a
Letter of Credit.

 

"Release" means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, discharge, disposal, disbursement, leaching or
migration of Hazardous Materials into the indoor or outdoor environment or into
or out of Property owned by such Person, including, without limitation, the
movement of Hazardous Materials through or in the air, soil, surface water or
ground water.

 

"Remedial Action" means a actions required to (a) cleanup, remove, respond to,
treat or otherwise address Hazardous Materials in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release of Hazardous Materials so that they do not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment, (c) perform studies and investigations on the extent and nature of
any actual or suspected contamination, the remedy or remedies to be used or
health effects or risks of such contamination, or (d) perform post-remedial
monitoring, care or remedy of a contaminated site.

 


"Rental Expense" means, for any period and for any Person, the rental or lease
expense of such Person under operating leases calculated without duplication on
a consolidated basis for such period as determined in accordance with GAAP.

 

"Reportable Event" means any of the events set forth in Section 4043 of ERISA.

 

"Required Lenders" means, at any date of determination, the Lenders having in
the aggregate more than sixty-six and two-thirds of one percent (66 2/3%) (in
Dollar amount as to any one or more of the following) of the sum of the
aggregate outstanding Commitments (or, if the Commitments have terminated or
expired, the aggregate outstanding principal amount of the Loans and the
aggregate Letter of Credit Liabilities).

 

"Required Payment" means as specified in Section 3.4.

 

"Reserve Requirement" means, for any Eurodollar Loan of any Lender for any
Interest Period therefor, the maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under any regulations of the Board of Governors of
the Federal Reserve System (or any successor) by such Lender for deposits
exceeding $1,000,000 against "Eurocurrency Liabilities" as such term is used in
Regulation D. Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by such
Lenders by reason of any Regulatory Change against (a) any category of
liabilities which includes deposits by reference to which the Eurodollar Rate or
the Adjusted Eurodollar Rate is to be determined or (b) any category of
extensions of credit or other assets which include Eurodollar Loans.

 

"Responsible Officer" means, as to any Loan Party, the chief financial officer,
chief operating officer or chief executive officer of such Person.

 

"Restricted Payment" means (a) any dividend or other distribution (whether in
cash, Property or obligations), direct or indirect, on account of (or the
setting apart of money for a sinking or other analogous fund for) any shares of
any class of Capital Stock of F.Y.I. or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in equity securities of F.Y.I.;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of F.Y.I. or any of its Subsidiaries now or
hereafter outstanding; (c) any loan, advance or payment (pursuant to a tax
sharing agreement or otherwise) to F.Y.I.; and (d) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Capital Stock of F.Y.I. or any of its
Subsidiaries now or hereafter outstanding.

 

"Sale and Leaseback Transaction" means as specified in Section 9.9.

 

"Security Agreements" means the security agreements, in form and substance
satisfactory to the Administrative Agent, executed at any time pursuant to this
Agreement by F.Y.I. or any of its Subsidiaries or any other Loan Party in favor
of the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, and any security agreement executed pursuant to Section 5.3 hereof, and
any and all amendments, modifications, supplements, renewals, extensions or
restatements thereof.

 


"Security Documents" means the Guaranties, the Security Agreements and the
Mortgages, as they may be amended, modified, supplemented, renewed, extended or
restated from time to time, and any and all other agreements, deeds of trust,
mortgages, chattel mortgages, security agreements, pledges, guaranties,
assignments of proceeds, assignments of income, assignments of contract rights,
assignments of partnership interests, assignments of royalty interests,
assignments of performance or other collateral assignments, completion or surety
bonds, standby agreements, subordination agreements, undertakings and other
agreements, documents, instruments and financing statements now or hereafter
executed and/or delivered by any Loan Party in connection with or as security or
assurance for the payment or performance of the Obligations or any part thereof.

 

"Seller Earn Out" means any obligation incurred by F.Y.I. or a Subsidiary in
connection with a Permitted Acquisition which (i) is only payable by F.Y.I. for
performance by a seller, or a shareholder, officer or director of a seller, of
obligations over the passage of time (e.g., non-compete payments) or in the
event certain future performance goals are achieved with respect to the assets
or business acquired and (ii) provides that the maximum potential liability of
F.Y.I. or any Subsidiary with respect thereto is limited.

 

"Seller Subordinated Debt" means any Debt of F.Y.I. (and not of any Subsidiary
of F.Y.I.) which (a) is owed to a seller as part of the purchase consideration
for a Permitted Acquisition, (b) is subordinated to the Obligations pursuant to
a Subordination Agreement, (c) does not, when aggregated with the principal
balance of all other Seller Subordinated Debt, exceed $10,000,000 in principal
amount, (d) does not have an interest rate in excess of twelve percent (12%) per
annum, and (e) is unsecured.  Seller Subordinated Debt may be convertible into
Capital Stock of F.Y.I.

 

"Solvency Certificate" means a certificate substantially in the form of Exhibit
F attached hereto.

 

"Solvent" means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's Property would constitute unreasonably small capital after giving
due consideration to current and anticipated future capital requirements and
current and anticipated future business conduct and the prevailing practice in
the industry in which such Person is engaged.  In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount (net of contribution rights) that can reasonably be
expected to become an actual or matured liability.

 


"Subordination Agreement" means a Subordination Agreement substantially similar
to the form attached hereto as Exhibit C, relating to Seller Subordinated Debt.

 

"Subsidiary" means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (irrespective of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.

 

"Swingline Advances" means as specified in Section 2.1(a).

 

"Syndication Agent" means SunTrust Bank, in its capacity as syndication agent.

 

"Type" means any type of Loan (i.e., a Prime Rate Loan or Eurodollar Loan).

 

"UCC" means the Uniform Commercial Code as in effect in the State of Texas
and/or any other jurisdiction, the laws of which may be applicable to or in
connection with the creation, perfection or priority of any Lien on any Property
created pursuant to any Security Document.

 

"UCP" means as specified in Section 2.14(b).

 

"U.S." means the United States of America.

 

"Wholly-Owned Subsidiary" means, with respect to any Person, a Subsidiary of
such Person all of whose outstanding Capital Stock (other than directors'
qualifying shares, if any) shall at the time be owned by such Person and/or one
or more of its Wholly-Owned Subsidiaries.

 


SECTION 1.2             OTHER DEFINITIONAL PROVISIONS.  ALL DEFINITIONS
CONTAINED IN THIS AGREEMENT ARE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL
FORMS OF THE TERMS DEFINED.  THE WORDS "HEREOF", "HEREIN" AND "HEREUNDER" AND
WORDS OF SIMILAR IMPORT REFERRING TO THIS AGREEMENT REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.  UNLESS OTHERWISE
SPECIFIED, ALL ARTICLE AND SECTION REFERENCES PERTAIN TO THIS AGREEMENT.  TERMS
USED HEREIN THAT ARE DEFINED IN THE UCC, UNLESS OTHERWISE DEFINED HEREIN, SHALL
HAVE THE MEANINGS SPECIFIED IN THE UCC.


 



SECTION 1.3             ACCOUNTING TERMS AND DETERMINATIONS.

 


(A)           ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED HEREIN SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP CONSISTENT WITH SUCH ACCOUNTING PRINCIPLES
APPLIED IN THE PREPARATION OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 7.2(A). ALL FINANCIAL INFORMATION DELIVERED TO THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 8.1 SHALL BE PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A
BASIS CONSISTENT WITH SUCH ACCOUNTING PRINCIPLES APPLIED IN THE PREPARATION OF
THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.2(A) OR IN ACCORDANCE
WITH SECTION 8.7.  IN THE EVENT THAT ANY "ACCOUNTING CHANGES" (AS DEFINED BELOW)
OCCUR AND SUCH CHANGES RESULT IN A CHANGE IN THE METHOD OF CALCULATION OF
FINANCIAL COVENANTS, STANDARDS OR TERMS IN THIS AGREEMENT, THEN F.Y.I. AND THE
ADMINISTRATIVE AGENT AGREE TO ENTER INTO NEGOTIATIONS IN ORDER TO AMEND SUCH
PROVISIONS OF THIS AGREEMENT SO AS TO EQUITABLY REFLECT SUCH ACCOUNTING CHANGES
WITH THE DESIRED RESULT THAT THE CRITERIA FOR EVALUATING F.Y.I.'S FINANCIAL
CONDITION SHALL BE THE SAME AFTER SUCH ACCOUNTING CHANGES AS IF SUCH ACCOUNTING
CHANGES HAD NOT BEEN MADE.  UNTIL SUCH TIME AS SUCH AN AMENDMENT SHALL HAVE BEEN
EXECUTED AND DELIVERED BY F.Y.I., THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS, ALL FINANCIAL COVENANTS, STANDARDS AND TERMS IN THIS AGREEMENT SHALL
CONTINUE TO BE CALCULATED OR CONSTRUED AS IF SUCH ACCOUNTING CHANGES HAD NOT
OCCURRED.  "ACCOUNTING CHANGES" MEANS:  (I) CHANGES IN ACCOUNTING PRINCIPLES
REQUIRED BY THE PROMULGATION OF ANY RULE, REGULATIONS, PRONOUNCEMENT OR OPINION
BY THE FINANCIAL ACCOUNTING STANDARDS BOARD, THE AMERICAN INSTITUTE OF CERTIFIED
PUBLIC ACCOUNTANTS OR THE SECURITIES AND EXCHANGE COMMISSION (OR SUCCESSORS
THERETO OR AGENCIES WITH SIMILAR FUNCTIONS) AFTER THE CLOSING DATE; AND
(II) CHANGES IN ACCOUNTING PRINCIPLES APPROVED BY F.Y.I.'S CERTIFIED PUBLIC
ACCOUNTANTS AND IMPLEMENTED AFTER THE CLOSING DATE.


 


(B)           F.Y.I. SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE LENDERS,
AT THE SAME TIME AS THE DELIVERY OF ANY ANNUAL OR QUARTERLY FINANCIAL STATEMENT
UNDER SECTION 8.1, (I) A DESCRIPTION, IN REASONABLE DETAIL, OF ANY MATERIAL
VARIATION BETWEEN THE APPLICATION OF GAAP EMPLOYED IN THE PREPARATION OF THE
NEXT PRECEDING ANNUAL, QUARTERLY OR MONTHLY FINANCIAL STATEMENTS AS TO WHICH NO
OBJECTION HAS BEEN MADE IN ACCORDANCE WITH THE LAST SENTENCE OF SUBSECTION (A)
PRECEDING AND (II) REASONABLE ESTIMATES OF THE DIFFERENCE BETWEEN SUCH
STATEMENTS ARISING AS A CONSEQUENCE THEREOF.

 


(C)           TO ENABLE THE READY AND CONSISTENT DETERMINATION OF COMPLIANCE
WITH THE COVENANTS SET FORTH IN THIS AGREEMENT (INCLUDING ARTICLE 10 HEREOF),
NEITHER F.Y.I. NOR ANY OF ITS SUBSIDIARIES WILL CHANGE THE LAST DAY OF ITS
FISCAL YEAR FROM DECEMBER 31, OR THE LAST DAYS OF THE FIRST THREE FISCAL
QUARTERS OF F.Y.I. AND ITS SUBSIDIARIES IN EACH OF ITS FISCAL YEARS FROM THAT
EXISTING ON THE CLOSING DATE.  ANY SUBSIDIARY OF F.Y.I. CREATED OR ACQUIRED
AFTER THE CLOSING DATE SHALL, AS SOON AS REASONABLY PRACTICABLE, BE PUT ON A
FISCAL YEAR ENDING DECEMBER 31.


 


SECTION 1.4             FINANCIAL COVENANTS.  THE FINANCIAL COVENANTS CONTAINED
IN ARTICLE 10 SHALL BE CALCULATED ON A CONSOLIDATED BASIS FOR F.Y.I. AND ITS
SUBSIDIARIES.


 



ARTICLE 2


 


LOANS


 


SECTION 2.1              COMMITMENTS.


 


(A)           LOANS. SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, EACH
LENDER SEVERALLY AGREES TO MAKE ONE OR MORE REVOLVING CREDIT LOANS TO F.Y.I.
FROM TIME TO TIME FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE
MATURITY DATE UP TO BUT NOT EXCEEDING THE AMOUNT OF SUCH LENDER'S COMMITMENT AS
THEN IN EFFECT; PROVIDED, HOWEVER, THAT (I) THE OUTSTANDING CREDIT APPLICABLE TO
A LENDER SHALL NOT AT ANY TIME EXCEED THE REMAINDER OF SUCH LENDER'S COMMITMENT
THEN IN EFFECT MINUS SUCH LENDER'S COMMITMENT PERCENTAGE OF THE SWINGLINE
ADVANCES THEN OUTSTANDING AND (II) THE OUTSTANDING CREDIT OF ALL LENDERS SHALL
NOT AT ANY TIME EXCEED THE REMAINDER OF THE COMMITMENTS THEN IN EFFECT MINUS THE
SWINGLINE ADVANCES THEN OUTSTANDING.  (SUCH REVOLVING CREDIT LOANS REFERRED TO
IN THIS SECTION 2.1(A) NOW OR HEREAFTER MADE BY THE LENDERS TO F.Y.I. FROM AND
INCLUDING AND AFTER THE EFFECTIVE DATE ARE HEREINAFTER COLLECTIVELY CALLED THE
"LOANS".)  ALL LOANS MADE BY THE LENDERS (AS DEFINED IN THIS AGREEMENT OR THE
PRIOR AGREEMENT) OR THEIR PREDECESSORS IN INTEREST TO F.Y.I. OR ANY SUBSIDIARY
OF F.Y.I. UNDER THE PRIOR AGREEMENT THAT ARE OUTSTANDING AS OF THE EFFECTIVE
DATE SHALL HEREAFTER BE LOANS HEREUNDER AND SHALL BE DEEMED TO HAVE BEEN MADE TO
F.Y.I. UNDER THIS AGREEMENT.  SUBJECT TO THE FOREGOING LIMITATIONS AND THE OTHER
TERMS AND CONDITIONS OF THIS AGREEMENT, F.Y.I. MAY, PRIOR TO THE MATURITY DATE,
BORROW, REPAY AND REBORROW THE LOANS HEREUNDER.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, F.Y.I. MAY FROM TIME TO TIME REQUEST, AND
BANK OF AMERICA MAY AT ITS DISCRETION FROM TIME TO TIME ADVANCE (BUT SHALL IN NO
EVENT BE OBLIGATED TO ADVANCE), LOANS WHICH ARE TO BE FUNDED SOLELY BY BANK OF
AMERICA (THE "SWINGLINE ADVANCES"); PROVIDED, HOWEVER, THAT (A) THE AGGREGATE
PRINCIPAL AMOUNT OF THE SWINGLINE ADVANCES OUTSTANDING AT ANY TIME SHALL NOT
EXCEED $10,000,000 AND THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING
AT ANY TIME (INCLUSIVE OF THE SWINGLINE ADVANCES) SHALL NOT EXCEED THE AGGREGATE
PRINCIPAL AMOUNT OF THE COMMITMENTS, (B) ALL SWINGLINE ADVANCES SHALL BEAR
INTEREST AS SET FORTH IN SECTION 2.4(A)(III), (C) EACH SWINGLINE ADVANCE SHALL
BE PAYABLE ON DEMAND, BUT IN ANY EVENT NO LATER THAN THE 7TH DAY AFTER THE
MAKING OF SUCH SWINGLINE ADVANCE, AND (D) BANK OF AMERICA SHALL GIVE THE
ADMINISTRATIVE AGENT AND EACH LENDER WRITTEN NOTICE OF THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF THE SWINGLINE ADVANCES UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT OR ANY LENDER (BUT NO MORE OFTEN THAN ONCE EVERY CALENDAR
QUARTER).  FURTHERMORE, UPON ONE BUSINESS DAY'S PRIOR WRITTEN NOTICE GIVEN BY
BANK OF AMERICA TO THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS AT ANY TIME
AND FROM TIME TO TIME (INCLUDING, WITHOUT LIMITATION, AT ANY TIME FOLLOWING THE
OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT) AND, IN ANY EVENT AND WITHOUT
THE NECESSITY OF ANY SUCH NOTICE, ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE
MATURITY DATE, EACH LENDER (INCLUDING, WITHOUT LIMITATION, BANK OF AMERICA)
SEVERALLY AGREES, AS PROVIDED IN THE FIRST SENTENCE OF THIS SECTION 2.1(A), AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THE
EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT OR THE INABILITY OR FAILURE OF
F.Y.I. OR ANY OF ITS SUBSIDIARIES  OR ANY OTHER LOAN PARTY TO SATISFY ANY
CONDITION PRECEDENT TO FUNDING ANY OF THE LOANS CONTAINED IN ARTICLE 6 (WHICH
CONDITIONS PRECEDENT SHALL NOT APPLY TO THIS SENTENCE), TO MAKE A LOAN, IN THE
FORM OF A PRIME RATE LOAN, IN AN AMOUNT EQUAL TO ITS COMMITMENT PERCENTAGE OF
THE AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE ADVANCES THEN OUTSTANDING, AND
THE PROCEEDS OF SUCH LOANS SHALL BE PROMPTLY PAID BY THE ADMINISTRATIVE AGENT TO
BANK OF AMERICA AND APPLIED AS A REPAYMENT OF THE AGGREGATE PRINCIPAL AMOUNT OF
THE SWINGLINE ADVANCES THEN OUTSTANDING.


 


(B)           CONTINUATION AND CONVERSION OF LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, F.Y.I. MAY BORROW THE LOANS AS PRIME RATE LOANS OR
AS EURODOLLAR LOANS (EXCEPT FOR LOANS WHICH CONSTITUTE SWINGLINE ADVANCES) AND,
UNTIL THE MATURITY DATE, MAY CONTINUE EURODOLLAR LOANS OR CONVERT LOANS (OTHER
THAN LOANS WHICH CONSTITUTE SWINGLINE ADVANCES) OF ONE TYPE INTO LOANS OF THE
OTHER TYPE.


 



(C)           LENDING OFFICES.  LOANS OF EACH TYPE MADE BY EACH LENDER SHALL BE
MADE AND MAINTAINED AT SUCH LENDER'S APPLICABLE LENDING OFFICE FOR LOANS OF SUCH
TYPE.


 


(D)           EXTENSIONS.  THE MATURITY DATE MAY BE EXTENDED ON BOTH THE FIRST
AND SECOND ANNIVERSARIES OF THE CLOSING DATE AS SET FORTH IN THIS SECTION
2.1(D), IN EACH CASE FOR A PERIOD OF 364 DAYS MEASURED FROM THE MATURITY DATE
THEN IN EFFECT.  IF F.Y.I. WISHES TO REQUEST AN EXTENSION OF THE MATURITY DATE,
IT SHALL GIVE NOTICE TO THAT EFFECT TO THE ADMINISTRATIVE AGENT NOT LESS THAN 45
DAYS NOR MORE THAN 60 DAYS PRIOR TO THE FIRST AND/OR SECOND ANNIVERSARY OF THE
CLOSING DATE. THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF
RECEIPT OF SUCH REQUEST. EACH LENDER SHALL ENDEAVOR TO RESPOND TO SUCH REQUEST,
WHETHER AFFIRMATIVELY OR NEGATIVELY (SUCH DETERMINATION IN THE SOLE DISCRETION
OF SUCH LENDER), BY NOTICE TO F.Y.I. AND THE ADMINISTRATIVE AGENT WITHIN 30 DAYS
OF RECEIPT OF SUCH REQUEST. SUBJECT TO THE EXECUTION BY F.Y.I., THE
ADMINISTRATIVE AGENT AND SUCH LENDERS OF A DULY COMPLETED EXTENSION AGREEMENT IN
SUBSTANTIALLY THE FORM OF EXHIBIT J, THE MATURITY DATE APPLICABLE TO THE
COMMITMENT OF EACH LENDER SO AFFIRMATIVELY NOTIFYING F.Y.I. AND THE
ADMINISTRATIVE AGENT SHALL BE EXTENDED FOR THE PERIOD SPECIFIED ABOVE; PROVIDED
THAT NO MATURITY DATE OF ANY LENDER SHALL BE EXTENDED UNLESS LENDERS HAVING AT
LEAST 51% IN AGGREGATE AMOUNT OF THE COMMITMENTS IN EFFECT AT THE TIME ANY SUCH
EXTENSION IS REQUESTED SHALL HAVE ELECTED SO TO EXTEND THEIR COMMITMENTS. ANY
LENDER WHICH DOES NOT GIVE SUCH NOTICE TO F.Y.I. AND THE ADMINISTRATIVE AGENT
SHALL BE DEEMED TO HAVE ELECTED NOT TO EXTEND AS REQUESTED AND THE COMMITMENT OF
EACH NON-EXTENDING LENDER SHALL TERMINATE ON THE MATURITY DATE DETERMINED
WITHOUT GIVING EFFECT TO SUCH REQUESTED EXTENSION.  F.Y.I. SHALL HAVE THE RIGHT
TO REPLACE ANY SUCH NON-EXTENDING LENDER WITH ANOTHER PERSON PURSUANT TO THE
PROVISIONS OF SECTION 13.11.


 


SECTION 2.2             NOTES.  THE LOANS MADE BY EACH LENDER SHALL BE EVIDENCED
BY A SINGLE PROMISSORY NOTE OF F.Y.I. IN SUBSTANTIALLY THE FORM OF EXHIBIT B
HERETO, PAYABLE TO THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT EQUAL TO ITS
COMMITMENT (AS ORIGINALLY IN EFFECT OR THEREAFTER INCREASED) AND OTHERWISE DULY
COMPLETED; PROVIDED, HOWEVER, THAT THE SWINGLINE ADVANCES MADE BY BANK OF
AMERICA SHALL BE EVIDENCED BY A SINGLE PROMISSORY NOTE OF F.Y.I. IN THE MAXIMUM
ORIGINAL PRINCIPAL AMOUNT OF $10,000,000 PAYABLE TO THE ORDER OF BANK OF AMERICA
IN SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO, DATED THE CLOSING DATE.  EACH
LENDER IS HEREBY AUTHORIZED BY F.Y.I. TO ENDORSE ON THE SCHEDULE (OR A
CONTINUATION THEREOF) ATTACHED TO THE NOTE OF SUCH LENDER, TO THE EXTENT
APPLICABLE, THE DATE, AMOUNT AND TYPE OF AND THE INTEREST PERIOD FOR EACH LOAN
MADE BY SUCH LENDER TO F.Y.I. AND THE AMOUNT OF EACH PAYMENT OR PREPAYMENT OF
PRINCIPAL OF SUCH LOAN RECEIVED BY SUCH LENDER, PROVIDED THAT ANY FAILURE BY
SUCH LENDER TO MAKE ANY SUCH ENDORSEMENT SHALL NOT AFFECT THE OBLIGATIONS OF
F.Y.I. UNDER SUCH NOTE OR THIS AGREEMENT IN RESPECT OF SUCH LOAN.


 


SECTION 2.3             REPAYMENT OF LOANS.  F.Y.I. SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH APPLICABLE LENDER THE OUTSTANDING
PRINCIPAL OF THE LOANS EXISTING ON THE MATURITY DATE.  FOR PURPOSES OF THIS
SECTION 2.3, THE AGGREGATE UNDRAWN FACE AMOUNT OF ALL LETTERS OF CREDIT AND THE
AGGREGATE AMOUNT OF THE OUTSTANDING REIMBURSEMENT OBLIGATIONS SHALL BE ADDED TO
THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS FOR PURPOSES OF DETERMINING THE
AMOUNT F.Y.I. MUST PAY TO THE ADMINISTRATIVE AGENT UNDER THIS SECTION 2.3.  MORE
SPECIFICALLY, IF ANY LETTERS OF CREDIT OR REIMBURSEMENT OBLIGATIONS ARE
OUTSTANDING AS OF THE MATURITY DATE, THEN, IN ADDITION TO THE REPAYMENT OF ALL
OUTSTANDING LOANS ON THE MATURITY DATE, F.Y.I. SHALL DELIVER TO THE
ADMINISTRATIVE AGENT CASH OR CASH EQUIVALENTS IN AN AMOUNT EQUAL TO THE
AGGREGATE UNDRAWN FACE AMOUNT OF ALL LETTERS OF CREDIT AND THE AGGREGATE AMOUNT
OF ALL OUTSTANDING REIMBURSEMENT OBLIGATIONS, SUCH CASH OR CASH EQUIVALENTS TO
BE PLEDGED TO THE ADMINISTRATIVE AGENT AS SECURITY FOR THE OBLIGATIONS PURSUANT
TO DOCUMENTATION SATISFACTORY TO THE ADMINISTRATIVE AGENT IN FORM AND SUBSTANCE.


 



SECTION 2.4             INTEREST.


 


(A)           INTEREST RATE.  F.Y.I. SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF EACH LENDER INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH LOAN
MADE BY SUCH LENDER TO F.Y.I. FOR THE PERIOD COMMENCING ON THE DATE OF SUCH LOAN
TO BUT EXCLUDING THE DATE SUCH LOAN SHALL BE PAID IN FULL, AT THE FOLLOWING
RATES PER ANNUM:

 

(I)            DURING THE PERIODS SUCH LOAN IS A PRIME RATE LOAN, THE LESSER OF
(A) THE PRIME RATE PLUS THE APPLICABLE MARGIN OR (B) THE MAXIMUM RATE;

 

(II)           DURING THE PERIODS SUCH LOAN IS A EURODOLLAR LOAN, THE LESSER OF
(A) THE EURODOLLAR RATE PLUS THE APPLICABLE MARGIN OR (B) THE MAXIMUM RATE; AND

 

(III)          WITH RESPECT TO SWINGLINE ADVANCES, THE LESSER OF (A) EURODOLLAR
DAILY FLOATING RATE PLUS THE APPLICABLE MARGIN (FOR EURODOLLAR LOANS), OR (B)
THE MAXIMUM RATE.


 


(B)           PAYMENT DATES.  ACCRUED INTEREST ON THE LOANS SHALL BE DUE AND
PAYABLE IN ARREARS AS FOLLOWS:


 

(I)            IN THE CASE OF PRIME RATE LOANS, ON EACH QUARTERLY DATE;

 

(II)           IN THE CASE OF EACH EURODOLLAR LOAN, ON THE LAST DAY OF THE
INTEREST PERIOD WITH RESPECT THERETO AND, IN THE CASE OF A EURODOLLAR LOAN
HAVING AN INTEREST PERIOD OF SIX (6) MONTHS, ON THE DAY IN THE THIRD SUCCEEDING
CALENDAR MONTH NUMERICALLY CORRESPONDING TO THE COMMENCEMENT DATE OF SUCH
INTEREST PERIOD (OR, IF NO NUMERICALLY CORRESPONDING DATE EXISTS, ON THE LAST
BUSINESS DAY OF SUCH THIRD SUCCEEDING CALENDAR MONTH);

 

(III)          UPON THE PAYMENT OR PREPAYMENT OF ANY LOAN OR THE CONVERSION OF
ANY LOAN TO A LOAN OF THE OTHER TYPE (BUT ONLY ON THE PRINCIPAL AMOUNT SO PAID,
PREPAID OR CONVERTED); AND

 

(IV)          ON THE MATURITY DATE.

 



(C)           DEFAULT INTEREST.  NOTWITHSTANDING THE FOREGOING, F.Y.I. SHALL PAY
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER INTEREST AT THE
APPLICABLE DEFAULT RATE ON ANY PRINCIPAL OF ANY LOAN MADE BY SUCH LENDER, ANY
REIMBURSEMENT OBLIGATION OWING TO SUCH LENDER AND (TO THE FULLEST EXTENT
PERMITTED BY LAW) ANY OTHER AMOUNT PAYABLE BY F.Y.I. UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT TO SUCH LENDER, WHICH IS NOT PAID IN FULL WHEN DUE (WHETHER
AT STATED MATURITY, BY ACCELERATION OR OTHERWISE) OR WHICH IS OUTSTANDING DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, FOR THE PERIOD FROM AND INCLUDING THE
DUE DATE THEREOF OR THE DATE OF THE OCCURRENCE OF SUCH EVENT OF DEFAULT (AS
APPLICABLE) TO BUT EXCLUDING THE DATE THE SAME IS PAID IN FULL.  INTEREST
PAYABLE AT THE DEFAULT RATE SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND BY THE
ADMINISTRATIVE AGENT.


 


SECTION 2.5             BORROWING PROCEDURE.  F.Y.I. SHALL GIVE THE
ADMINISTRATIVE AGENT NOTICE OF EACH BORROWING HEREUNDER IN ACCORDANCE WITH
SECTION 2.9.  NOT LATER THAN 1:00 P.M. (DALLAS, TEXAS TIME) ON THE DATE
SPECIFIED FOR EACH BORROWING HEREUNDER, EACH LENDER WILL MAKE AVAILABLE THE
AMOUNT OF THE LOAN TO BE MADE BY IT ON SUCH DATE TO THE ADMINISTRATIVE AGENT, AT
THE PRINCIPAL OFFICE, IN IMMEDIATELY AVAILABLE FUNDS, FOR THE ACCOUNT OF F.Y.I. 
THE AMOUNT SO RECEIVED BY THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, BE MADE AVAILABLE TO F.Y.I. BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS TO THE APPLICABLE DEPOSIT ACCOUNT NO LATER THAN
1:00 P.M.


 


SECTION 2.6             OPTIONAL PREPAYMENTS, CONVERSIONS AND CONTINUATIONS OF
LOANS, REDUCTION OF COMMITMENTS.  SUBJECT TO SECTIONS 2.7 AND 2.8, F.Y.I. SHALL
HAVE THE RIGHT FROM TIME TO TIME TO PREPAY THE LOANS, TO CONVERT ALL OR PART OF
A LOAN (OTHER THAN A SWINGLINE ADVANCE) OF ONE TYPE INTO A LOAN OF ANOTHER TYPE
OR TO CONTINUE EURODOLLAR LOANS; PROVIDED THAT:  (A) F.Y.I. SHALL GIVE THE
ADMINISTRATIVE AGENT NOTICE OF EACH SUCH PREPAYMENT, CONVERSION OR CONTINUATION
AS PROVIDED IN SECTION 2.9, (B) EURODOLLAR LOANS MAY ONLY BE CONVERTED ON THE
LAST DAY OF THE INTEREST PERIOD, UNLESS F.Y.I., CONCURRENTLY WITH MAKING ANY
SUCH PREPAYMENT, PAYS ALL AMOUNTS OWING TO THE ADMINISTRATIVE AGENT AND THE
LENDERS UNDER SECTION 4.5, (C) EXCEPT FOR CONVERSIONS OF EURODOLLAR LOANS INTO
PRIME RATE LOANS, NO CONVERSIONS OR CONTINUATIONS SHALL BE MADE WHILE A DEFAULT
HAS OCCURRED AND IS CONTINUING, (D) OPTIONAL PREPAYMENTS OF THE LOANS SHALL BE
APPLIED FIRST TO THE SWINGLINE ADVANCES (UNTIL SUCH ADVANCES ARE PAID IN FULL)
AND THEN TO THE LOANS OTHER THAN THE SWINGLINE ADVANCES, AND (E) OPTIONAL
PREPAYMENTS OF THE LOANS MADE ON OR AFTER THE MATURITY DATE SHALL BE APPLIED TO
THE THEN-REMAINING INSTALLMENTS OF PRINCIPAL OF THE LOANS PRO RATA.


 


SECTION 2.7             MANDATORY PREPAYMENTS.


 


(A)           ASSET DISPOSITIONS.  F.Y.I. SHALL, WITHIN TWO BUSINESS DAYS AFTER
EACH DAY ON WHICH IT OR ANY OF ITS SUBSIDIARIES RECEIVES ANY NET PROCEEDS FROM
AN ASSET DISPOSITION, PAY TO THE ADMINISTRATIVE AGENT, AS A PREPAYMENT OF THE
LOANS, AN AGGREGATE AMOUNT EQUAL TO 100% OF THE NET PROCEEDS FROM SUCH ASSET
DISPOSITION.  NOTWITHSTANDING THE FOREGOING, NO SUCH PREPAYMENT WILL BE REQUIRED
PURSUANT TO THIS SECTION 2.7(A) (I) FROM THE NET PROCEEDS FROM ANY SINGLE ASSET
DISPOSITION OF USED EQUIPMENT IF SUCH NET PROCEEDS ARE $250,000 OR LESS AND ARE
FULLY RE-INVESTED IN EQUIPMENT USED IN THE ORDINARY COURSE OF THE BUSINESS OF
THE PERSON MAKING SUCH ASSET DISPOSITION WITHIN 180 DAYS OF SUCH ASSET
DISPOSITION, SO LONG AS THE NET PROCEEDS FROM ALL SUCH ASSET DISPOSITIONS IN ANY
ONE CALENDAR YEAR DO NOT EXCEED $250,000, (II) FROM THE NET PROCEEDS OF ANY
EXPROPRIATION OR CONDEMNATION OF REAL PROPERTY IF AND TO THE EXTENT THAT SUCH
NET PROCEEDS ARE, AS A RESULT OF SUCH EXPROPRIATION OR CONDEMNATION, RE-INVESTED
IN SIMILAR REAL PROPERTY OR USED TO MODIFY OTHER THEN-EXISTING REAL PROPERTY
USED IN THE ORDINARY COURSE OF THE BUSINESS OF THE PERSON WHOSE REAL PROPERTY IS
AFFECTED THEREBY WITHIN 180 DAYS OF RECEIPT OF PROCEEDS OF SUCH EXPROPRIATION OR
CONDEMNATION, (III) FROM THE NET PROCEEDS OF ANY OF THE PERMITTED DISPOSITIONS,
OR (IV) UNTIL THE CUMULATIVE NET PROCEEDS RECEIVED AT ANY TIME FROM ALL ASSET
DISPOSITIONS MADE ON OR AFTER DECEMBER 31, 2000, EXCLUSIVE OF THE PERMITTED
DISPOSITIONS, EXCEEDS 15% OF F.Y.I.'S CONSOLIDATED TANGIBLE NET ASSETS AS OF THE
DATE OF SUCH ASSET DISPOSITION (IN WHICH CASE A PREPAYMENT SHALL BE MADE IN THE
AMOUNT OF THE NET PROCEEDS FROM ANY ASSET DISPOSITION IN EXCESS OF SUCH AMOUNT,
OR IF, AS OF THE DATE OF DETERMINATION, CUMULATIVE NET PROCEEDS FROM PRIOR ASSET
DISPOSITIONS EXCEED 15% OF F.Y.I.'S CONSOLIDATED TANGIBLE NET ASSETS, F.Y.I.
SHALL PAY TO THE ADMINISTRATIVE AGENT, AS A PREPAYMENT OF THE LOANS, IN ADDITION
TO 100% OF THE NET PROCEEDS FROM SUCH ASSET DISPOSITION, THE AMOUNT OF SUCH
CUMULATIVE NET PROCEEDS FROM PRIOR ASSET DISPOSITIONS IN EXCESS OF 15% OF
F.Y.I.'S CONSOLIDATED TANGIBLE NET ASSETS).  NOTWITHSTANDING THE FOREGOING, IN
CONNECTION WITH ANY ASSET DISPOSITION CONSISTING OF THE DISPOSITION OF ASSETS
ACQUIRED IN A PERMITTED ACQUISITION, TO THE EXTENT THAT THE DISPOSITION OF SUCH
ASSETS WAS CONTEMPLATED AND DISCLOSED TO THE LENDERS AT THE TIME OF THE
CONSUMMATION OF THE PERMITTED ACQUISITION IN WHICH THE ASSETS WERE ACQUIRED, AND
IF SUCH ASSET DISPOSITION OCCURS WITHIN ONE YEAR OF THE CLOSING OF THE PERMITTED
ACQUISITION, THE PREPAYMENT REQUIRED UNDER THIS SECTION 2.7(A) SHALL BE LIMITED
TO THE LESSER OF 100% OF THE NET PROCEEDS OF THE ASSET DISPOSITION OR AN AMOUNT
EQUAL TO THE PRINCIPAL AMOUNT OF ANY LOANS ADVANCED IN CONNECTION WITH THE
PERMITTED ACQUISITION.


 



(B)           EQUITY ISSUANCES.  F.Y.I. SHALL, ON EACH DAY THAT IT RECEIVES ANY
NET PROCEEDS FROM ANY EQUITY ISSUANCE, PAY TO THE ADMINISTRATIVE AGENT, AS A
PREPAYMENT OF THE LOANS, AN AGGREGATE AMOUNT EQUAL TO 100% OF THE NET PROCEEDS
FROM SUCH EQUITY ISSUANCE; PROVIDED, HOWEVER, THAT NO PREPAYMENT SHALL BE
REQUIRED IF AND TO THE EXTENT THAT THE CAPITAL STOCK ISSUED IN SUCH EQUITY
ISSUANCE IS (I) ISSUED TO A SELLER AS PART OF THE PURCHASE CONSIDERATION FOR A
PERMITTED ACQUISITION, (II) ISSUED TO RAISE CASH TO PAY PART OF THE PURCHASE
CONSIDERATION FOR A SPECIFIC PERMITTED ACQUISITION CONTEMPLATED AT THE TIME OF
SUCH ISSUANCE AND THE PROCEEDS OF WHICH ARE SUBSEQUENTLY EXPENDED FOR SUCH
PURPOSE, OR (III) ISSUED TO AN OFFICER, DIRECTOR, EMPLOYEE OR CONSULTANT OF
EITHER F.Y.I. OR A SUBSIDIARY OF F.Y.I. IN CONSIDERATION FOR SERVICES RENDERED
OR PURSUANT TO ANY EMPLOYEE BENEFIT OR INCENTIVE PLAN.  THIS SECTION 2.7(B)
SHALL NOT APPLY IF THE FUNDED DEBT TO EBITDA RATIO IS LESS THAN 2.00 TO 1.00
AFTER GIVING EFFECT TO THE EQUITY ISSUANCE AND TO APPLICATION OF THE PROCEEDS
THEREOF.


 


(C)           DEBT ISSUANCES.  F.Y.I. SHALL, ON EACH DAY THAT IT OR ANY OF ITS
SUBSIDIARIES RECEIVES ANY NET PROCEEDS FROM ANY DEBT ISSUANCE, PAY TO THE
ADMINISTRATIVE AGENT, AS A PREPAYMENT OF THE LOANS, AN AGGREGATE AMOUNT EQUAL TO
100% OF THE NET PROCEEDS FROM SUCH DEBT ISSUANCE.  NO DEBT ISSUANCES MAY BE MADE
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS.


 


(D)           COMMITMENTS.  IF AT ANY TIME THE OUTSTANDING CREDIT EXCEEDS THE
COMMITMENTS, WITHIN THREE BUSINESS DAY AFTER THE OCCURRENCE THEREOF F.Y.I. SHALL
PAY TO THE ADMINISTRATIVE AGENT THE AMOUNT OF SUCH EXCESS AS A PREPAYMENT OF THE
LOANS (OR, IF THE LOANS HAVE BEEN PAID IN FULL, TO REDUCE OR TO PROVIDE CASH
COLLATERAL TO SECURE THE OUTSTANDING LETTER OF CREDIT LIABILITIES RELATING TO
LETTERS OF CREDIT ISSUED PURSUANT TO THE COMMITMENTS).


 


(E)           APPLICATION OF MANDATORY PREPAYMENTS.  ALL PREPAYMENTS PURSUANT TO
SECTIONS 2.7(A), 2.7(B) OR 2.7(C) PRECEDING SHALL BE APPLIED FIRST TO ANY
SWINGLINE ADVANCES UNTIL SUCH ADVANCES ARE PAID IN FULL.


 



SECTION 2.8             MINIMUM AMOUNTS.  EXCEPT FOR CONVERSIONS AND PREPAYMENTS
PURSUANT TO SECTION 2.7 AND ARTICLE 4, EACH BORROWING, EACH CONVERSION AND EACH
PREPAYMENT OF PRINCIPAL OF THE LOANS SHALL BE IN AN AMOUNT AT LEAST EQUAL TO
$1,000,000 OR AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF; PROVIDED,
HOWEVER, THAT EACH BORROWING OF SWINGLINE ADVANCES SHALL BE IN AN AMOUNT AT
LEAST EQUAL TO $100,000 OR IN INTEGRAL MULTIPLES OF $50,000 IN EXCESS THEREOF
(BORROWINGS, PREPAYMENTS OR CONVERSIONS OF OR INTO LOANS OF DIFFERENT TYPES OR,
IN THE CASE OF EURODOLLAR LOANS, HAVING DIFFERENT INTEREST PERIODS AT THE SAME
TIME HEREUNDER SHALL BE DEEMED SEPARATE BORROWINGS, PREPAYMENTS AND CONVERSIONS
FOR PURPOSES OF THE FOREGOING, ONE FOR EACH TYPE OR INTEREST PERIOD).


 


SECTION 2.9             CERTAIN NOTICES.  NOTICES BY F.Y.I. TO THE
ADMINISTRATIVE AGENT OF TERMINATIONS OR REDUCTIONS OF COMMITMENTS, OF BORROWINGS
AND ISSUANCES OF LETTERS OF CREDIT, CONVERSIONS, CONTINUATIONS AND PREPAYMENTS
OF LOANS AND OF THE DURATION OF INTEREST PERIODS SHALL BE IRREVOCABLE AND SHALL
BE EFFECTIVE ONLY IF RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00
A.M. (DALLAS, TEXAS TIME) ON THE BUSINESS DAY PRIOR TO OR ON THE DATE OF THE
RELEVANT TERMINATION, REDUCTION, BORROWING OR ISSUANCE, CONVERSION, CONTINUATION
OR PREPAYMENT OR THE FIRST DAY OF SUCH INTEREST PERIOD SPECIFIED BELOW:


 

 

Notice

 

Number of

Business Days Prior

 

 

 

 

Terminations or Reductions of Commitments

 

1

Borrowing of Swingline Advances

 

same day

 

Borrowing of Prime Rate Loans

 

same day

 

Borrowing of Eurodollar Loans

 

3

 

Conversions or Continuations of Loans

 

3

 

Prepayment of Prime Rate Loans

 

same day

 

Prepayments of Eurodollar Loans

 

same day

 

Issuances of Letters of Credit

 

5

 

 

Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced.  Each such notice of borrowing,
Conversion, Continuation or prepayment shall specify the Loans to be borrowed,
Converted, Continued or prepaid and the amount (subject to Section 2.8 hereof)
and Type of the Loans to be borrowfed (and, with respect to Prime Rate Loans,
whether any of such Loans shall consist of Swingline Advances), Converted,
Continued or prepaid (and, in the case of a Conversion, the Type of Loans to
result from such Conversion) and the date of borrowing, Conversion, Continuation
or prepayment (which shall be a Business Day).  Notices of borrowings,
Conversions, Continuations or prepayments shall be in the form of Exhibit E
hereto, appropriately completed as applicable.  Each such notice of the duration
of an Interest Period shall specify the Loans to which such Interest Period is
to relate.  The Administrative Agent shall promptly notify the Lenders of the
contents of each such notice.  In the event F.Y.I. fails to select the Type of
Loan, or the duration of any Interest Period for any Eurodollar Loan, within the
time period and otherwise as provided in this Section 2.9, such Loan (if
outstanding as Eurodollar Loan) will be automatically Converted into a Prime
Rate Loan on the last day of preceding Interest Period for such Loan or (if
outstanding as a Prime Rate Loan) will remain as, or (if not then outstanding)
will be made as, a Prime Rate Loan.  F.Y.I. may not borrow any Eurodollar Loans,
Convert any Loans into Eurodollar Loans or Continue any Loans as Eurodollar
Loans if the interest rate for such Eurodollar Loans would exceed the Maximum
Rate.

 



SECTION 2.10           USE OF PROCEEDS.


 


(A)           F.Y.I. REPRESENTS AND WARRANTS TO AND COVENANTS WITH THE
ADMINISTRATIVE AGENT AND THE LENDERS THAT THE PROCEEDS OF THE LOANS TO BE MADE
ON AND AFTER THE EFFECTIVE DATE SHALL BE USED FOR WORKING CAPITAL AND GENERAL
CORPORATE PURPOSES OF F.Y.I. AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS, TO FINANCE PARTIALLY OR WHOLLY FUTURE PERMITTED ACQUISITIONS,
INCLUDING THE TRANSACTION COSTS OF F.Y.I. AND ITS SUBSIDIARIES ASSOCIATED WITH
SUCH PERMITTED ACQUISITIONS, AND TO FINANCE PARTIALLY OR WHOLLY FUTURE PERMITTED
SHARE REPURCHASES.


 


(B)           NONE OF THE PROCEEDS OF ANY LOAN HAVE BEEN OR WILL BE USED TO
ACQUIRE ANY SECURITY IN ANY TRANSACTION THAT IS SUBJECT TO SECTION 13 OR 14 OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR TO PURCHASE OR CARRY ANY
MARGIN STOCK (WITHIN THE MEANING OF REGULATIONS T, U OR X OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM).


 


SECTION 2.11           FEES.


 


(A)           F.Y.I. AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER A COMMITMENT FEE (THE "COMMITMENT FEES") ON THE DAILY AVERAGE
UNUSED OR UNFUNDED AMOUNT OF SUCH LENDER'S COMMITMENT, FOR THE PERIOD FROM AND
INCLUDING THE CLOSING DATE TO AND INCLUDING THE MATURITY DATE, AT THE RATE EQUAL
TO THE APPLICABLE MARGIN PER ANNUM BASED ON A 360 DAY YEAR AND THE ACTUAL NUMBER
OF DAYS ELAPSED, WHICH ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON
EACH QUARTERLY DATE BEGINNING ON JUNE 30, 2001 AND ON THE MATURITY DATE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY AND
ALL SWINGLINE ADVANCES OUTSTANDING FROM TIME TO TIME SHALL BE WHOLLY EXCLUDED,
AND SHALL NOT COUNT AS USED OR FUNDED AMOUNTS, FOR PURPOSES OF DETERMINING THE
UNUSED OR UNFUNDED AMOUNT OF EACH LENDER'S COMMITMENT IN ACCORDANCE WITH THIS
SECTION 2.11(A).


 


(B)           F.Y.I. AGREES TO PAY TO THE ADMINISTRATIVE AGENT (FOR THE ACCOUNT
OF THE ADMINISTRATIVE AGENT AND/OR THE LENDERS, AS MAY BE SPECIFIED IN THE FEE
LETTER) SUCH ADDITIONAL FEES AS ARE SPECIFIED IN THE FEE LETTER, WHICH FEES
SHALL BE PAYABLE IN SUCH AMOUNTS AND ON SUCH DATES AS ARE SPECIFIED THEREIN. 
SUCH ADDITIONAL FEES SHALL INCLUDE, WITHOUT LIMITATION, AN UPFRONT FEE PAYABLE
BY F.Y.I. TO EACH LENDER ON THE EFFECTIVE DATE IN THE AMOUNT AGREED UPON AMONG
THE ADMINISTRATIVE AGENT AND/OR THE LEAD ARRANGER AND SUCH LENDER.


 


SECTION 2.12           COMPUTATIONS.  INTEREST AND FEES PAYABLE BY F.Y.I.
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 360 DAYS (EXCEPT AS STATED IN THE PROVISO BELOW) AND THE ACTUAL NUMBER
OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING
IN THE PERIOD FOR WHICH PAYABLE UNLESS, IN THE CASE OF INTEREST, SUCH
CALCULATION WOULD RESULT IN A USURIOUS RATE, IN WHICH CASE INTEREST SHALL BE
CALCULATED ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE;
PROVIDED, HOWEVER, THAT INTEREST PAYABLE BY F.Y.I. HEREUNDER ON ALL PRIME RATE
LOANS SHALL BE ON THE BASIS OF A COMPLETED YEAR OF 365 OR 366 DAYS, AS
APPLICABLE.


 



SECTION 2.13           TERMINATION OR REDUCTION OF COMMITMENTS.


 


(A)           OPTIONAL.  F.Y.I. SHALL HAVE THE RIGHT TO TERMINATE OR REDUCE IN
PART THE UNUSED PORTION OF THE COMMITMENTS AT ANY TIME AND FROM TIME TO TIME,
PROVIDED THAT (I) F.Y.I. SHALL GIVE NOTICE OF EACH SUCH TERMINATION OR REDUCTION
AS PROVIDED IN SECTION 2.9, (II) EACH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE
AMOUNT OF AT LEAST $1,000,000 OR AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS
THEREOF, AND (III) F.Y.I. SHALL NOT HAVE THE RIGHT TO TERMINATE OR REDUCE IN
PART ANY UNUSED PORTION OF THE COMMITMENTS THAT COULD OR MAY BE REQUIRED TO BE
ADVANCED BY THE LENDERS TO REFINANCE SWINGLINE ADVANCES THEN OUTSTANDING.  THE
COMMITMENTS MAY NOT BE REINSTATED OR INCREASED AFTER THEY HAVE BEEN TERMINATED
OR REDUCED.


 


(B)           MANDATORY.  EACH MANDATORY PREPAYMENT OF THE LOANS PURSUANT TO
SECTION 2.7 SHALL PERMANENTLY REDUCE THE COMMITMENTS BY THE AMOUNT OF THE
PREPAYMENT, WHICH REDUCTION MAY NOT BE REINSTATED.


 


SECTION 2.14           LETTERS OF CREDIT.


 


(A)           SUBJECT TO THE TERMS AND PROVISIONS OF THIS AGREEMENT, F.Y.I. MAY
UTILIZE THE COMMITMENTS BY REQUESTING THAT THE ISSUING BANK ISSUE LETTERS OF
CREDIT; PROVIDED, THAT THE AGGREGATE AMOUNT OF OUTSTANDING LETTER OF CREDIT
LIABILITIES UNDER THE COMMITMENTS SHALL NOT AT ANY TIME EXCEED $25,000,000. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EACH OF
THE EXISTING LETTERS OF CREDIT SHALL BE DEEMED, AND SHALL BE, A LETTER OF CREDIT
ISSUED HEREUNDER.  UPON THE LATER OF (I) THE DATE OF THIS AGREEMENT OR (II) THE
DATE OF ISSUE OF EACH LETTER OF CREDIT, THE ISSUING BANK SHALL BE DEEMED,
WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE SOLD TO EACH LENDER, AND
EACH LENDER SHALL BE DEEMED, WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE
PURCHASED FROM THE ISSUING BANK, A PARTICIPATION TO THE EXTENT OF SUCH LENDER'S
COMMITMENT PERCENTAGE IN SUCH LETTER OF CREDIT.


 


(B)           F.Y.I. SHALL GIVE THE ISSUING BANK (WITH A COPY TO THE
ADMINISTRATIVE AGENT) AT LEAST FIVE BUSINESS DAYS IRREVOCABLE PRIOR NOTICE
(EFFECTIVE UPON RECEIPT) SPECIFYING THE DATE OF EACH LETTER OF CREDIT AND THE
NATURE OF THE TRANSACTIONS TO BE SUPPORTED THEREBY.  THE ISSUING BANK SHALL, ON
A QUARTERLY BASIS, NOTIFY EACH APPLICABLE LENDER OF THE CONTENTS OF ALL SUCH
NOTICES RECEIVED FROM F.Y.I. DURING SUCH QUARTER AND OF SUCH LENDER'S COMMITMENT
PERCENTAGE OF THE AMOUNT OF ALL SUCH LETTERS OF CREDIT PROPOSED DURING SUCH
QUARTER.  EACH LETTER OF CREDIT SHALL HAVE AN EXPIRATION DATE THAT DOES NOT
EXCEED ONE YEAR FROM THE DATE OF ISSUANCE (PROVIDED, HOWEVER, THAT THE B&B
LETTER OF CREDIT MAY HAVE AN EXPIRATION DATE THAT IS UP TO EIGHTEEN MONTHS AFTER
THE DATE OF ISSUANCE AND THE EXISTING B OF A LETTER OF CREDIT MAY HAVE AN
EXPIRATION DATE THAT EXTENDS TO MARCH 31, 2003) AND THAT DOES NOT EXTEND BEYOND
THE MATURITY DATE, SHALL BE PAYABLE IN DOLLARS, SHALL SUPPORT A TRANSACTION
ENTERED INTO IN THE ORDINARY COURSE OF THE ACCOUNT PARTY'S OR PARTIES' BUSINESS,
SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE ISSUING BANK, AND SHALL BE
ISSUED PURSUANT TO SUCH AGREEMENTS, DOCUMENTS AND INSTRUMENTS (INCLUDING A
LETTER OF CREDIT AGREEMENT) AS THE ISSUING BANK MAY REASONABLY REQUIRE, NONE OF
WHICH SHALL BE INCONSISTENT WITH THIS SECTION 2.14.  EACH LETTER OF CREDIT SHALL
(I) PROVIDE FOR THE PAYMENT OF DRAFTS PRESENTED FOR, ON OR THEREUNDER BY THE
BENEFICIARY IN ACCORDANCE WITH THE TERMS THEREOF, WHEN SUCH DRAFTS ARE
ACCOMPANIED BY THE DOCUMENTS (IF ANY) DESCRIBED IN THE LETTER OF CREDIT AND
(II) TO THE EXTENT NOT INCONSISTENT WITH THE TERMS HEREOF OR ANY APPLICABLE
LETTER OF CREDIT AGREEMENT, BE SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 500 (TOGETHER WITH ANY SUBSEQUENT REVISION THEREOF APPROVED BY A
CONGRESS OF THE INTERNATIONAL CHAMBER OF COMMERCE AND ADHERED TO BY THE ISSUING
BANK, THE "UCP"), AND SHALL, AS TO MATTERS NOT GOVERNED BY THE UCP, BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
TEXAS.


 



(C)           F.Y.I. AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER, IN ARREARS ON EACH QUARTERLY DATE BEGINNING ON JUNE 30, 2001 AND
ON THE MATURITY DATE, A NONREFUNDABLE LETTER OF CREDIT FEE WITH RESPECT TO EACH
LETTER OF CREDIT ISSUED IN AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE APPLICABLE
MARGIN FOR EURODOLLAR LOANS IN EFFECT ON THE DATE OF ISSUANCE OF SUCH LETTER OF
CREDIT (WITH RESPECT TO THE FEE DUE ON THE FIRST QUARTERLY DATE AFTER ISSUANCE)
OR ON THE FIRST DAY OF THE APPLICABLE QUARTER OR OTHER PERIOD BEGINNING AFTER
THE CALENDAR QUARTER DURING WHICH THE ISSUANCE OF SUCH LETTER OF CREDIT OCCURRED
(WITH RESPECT TO THE FEE DUE ON EACH SUBSEQUENT QUARTERLY DATE OR ON THE
MATURITY DATE), MULTIPLIED BY (II) THE DAILY AVERAGE FACE AMOUNT OF THE LETTERS
OF CREDIT IN EFFECT DURING THE APPLICABLE PERIOD.  THE ADMINISTRATIVE AGENT
AGREES TO PAY TO EACH LENDER, PROMPTLY AFTER RECEIVING ANY PAYMENT OF LETTER OF
CREDIT FEES REFERRED TO ABOVE IN THIS SUBSECTION (C), SUCH LENDER'S COMMITMENT
PERCENTAGE OF SUCH FEES.  F.Y.I. FURTHER AGREES TO PAY TO THE ISSUING BANK FOR
ITS OWN ACCOUNT, ON THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT AND ON EACH
ANNIVERSARY OF SUCH DATE OF ISSUANCE (IF SUCH LETTER OF CREDIT THEN REMAINS
OUTSTANDING), AN AMOUNT EQUAL TO 0.125% OF THE FACE AMOUNT OF THE LETTER OF
CREDIT BEING ISSUED.  IN ADDITION TO THE FOREGOING FEES, F.Y.I. SHALL PAY OR
REIMBURSE THE ISSUING BANK FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, ADMINISTRATIVE, ISSUANCE, AMENDMENT, PAYMENT AND
NEGOTIATION CHARGES, AS ARE INCURRED OR CHARGED BY THE ISSUING BANK IN ISSUING,
EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF
CREDIT.


 


(D)           UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
DEMAND FOR PAYMENT OR OTHER DRAWING UNDER SUCH LETTER OF CREDIT, THE ISSUING
BANK SHALL PROMPTLY NOTIFY F.Y.I. AND EACH APPLICABLE LENDER AS TO THE AMOUNT TO
BE PAID AS A RESULT OF SUCH DEMAND OR DRAWING AND THE RESPECTIVE PAYMENT DATE. 
IF AT ANY TIME THE ISSUING BANK SHALL MAKE A PAYMENT TO A BENEFICIARY OF A
LETTER OF CREDIT PURSUANT TO A DRAWING UNDER SUCH LETTER OF CREDIT, EACH LENDER
WILL PAY TO THE ISSUING BANK, IMMEDIATELY UPON THE ISSUING BANK'S DEMAND AT ANY
TIME COMMENCING AFTER SUCH PAYMENT UNTIL REIMBURSEMENT THEREFOR IN FULL BY
F.Y.I., AN AMOUNT EQUAL TO SUCH LENDER'S COMMITMENT PERCENTAGE OF SUCH PAYMENT,
TOGETHER WITH INTEREST ON SUCH AMOUNT FOR EACH DAY FROM THE DATE OF SUCH PAYMENT
TO THE DATE OF PAYMENT BY SUCH LENDER OF SUCH AMOUNT AT A RATE OF INTEREST PER
ANNUM EQUAL TO THE FEDERAL FUNDS RATE.


 


(E)           F.Y.I. SHALL BE IRREVOCABLY AND UNCONDITIONALLY OBLIGATED TO
IMMEDIATELY REIMBURSE THE ISSUING BANK FOR ANY AMOUNTS PAID BY THE ISSUING BANK
UPON ANY DRAWING UNDER ANY LETTER OF CREDIT ISSUED PURSUANT TO THE COMMITMENTS,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF ANY KIND. THE
ISSUING BANK WILL PAY TO EACH LENDER SUCH LENDER'S COMMITMENT PERCENTAGE OF ALL
AMOUNTS RECEIVED FROM OR ON BEHALF OF F.Y.I. FOR APPLICATION IN PAYMENT, IN
WHOLE OR IN PART, OF THE REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LETTER OF
CREDIT, BUT ONLY TO THE EXTENT SUCH LENDER HAS MADE PAYMENT TO THE ISSUING BANK
IN RESPECT OF SUCH LETTER OF CREDIT PURSUANT TO SUBSECTION (D) ABOVE. 
OUTSTANDING REIMBURSEMENT OBLIGATIONS SHALL BEAR INTEREST AT THE DEFAULT RATE
AND SUCH INTEREST SHALL BE PAYABLE ON DEMAND.


 


(F)            THE REIMBURSEMENT OBLIGATIONS OF F.Y.I. UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS UNDER ALL CIRCUMSTANCES WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, THE FOLLOWING CIRCUMSTANCES.


 


(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR
ANY OTHER LOAN DOCUMENT;

 

(II)           ANY AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY
LOAN DOCUMENT;

 

(III)          THE EXISTENCE OF ANY CLAIM, SETOFF, COUNTERCLAIM, DEFENSE OR
OTHER RIGHT WHICH ANY LOAN PARTY OR OTHER PERSON MAY HAVE AT ANY TIME AGAINST
ANY BENEFICIARY OF ANY LETTER OF CREDIT, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK, THE LENDERS OR ANY OTHER PERSON, WHETHER, IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY UNRELATED TRANSACTION;

 

(IV)          ANY STATEMENT, DRAFT OR OTHER DOCUMENT PRESENTED UNDER ANY LETTER
OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY
RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT
WHATSOEVER, PROVIDED, THAT THE FAILURE OF THE ISSUING BANK TO DISCOVER SUCH
FORGERY, FRAUD, INVALIDITY OR INSUFFICIENCY SHALL NOT HAVE CONSTITUTED GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT BY THE ISSUING BANK;

 

(V)           PAYMENT BY THE ISSUING BANK UNDER ANY LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT, PROVIDED, THAT SUCH PAYMENT SHALL NOT HAVE CONSTITUTED
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING BANK; AND

 

(VI)          ANY OTHER CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING, PROVIDED THAT SUCH OTHER CIRCUMSTANCE OR EVENT SHALL NOT HAVE
BEEN THE RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING
BANK.


 


(G)           F.Y.I. ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF ANY
BENEFICIARY OF ANY LETTER OF CREDIT WITH RESPECT TO ITS USE OF SUCH LETTER OF
CREDIT.  NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE LENDERS NOR ANY
OF THEIR RESPECTIVE OFFICERS OR DIRECTORS SHALL HAVE ANY RESPONSIBILITY OR
LIABILITY TO F.Y.I. OR ANY OTHER PERSON FOR: (I) THE FAILURE OF ANY DRAFT TO
BEAR ANY REFERENCE OR ADEQUATE REFERENCE TO ANY LETTER OF CREDIT, OR THE FAILURE
OF ANY DOCUMENTS TO ACCOMPANY ANY DRAFT AT NEGOTIATION, OR THE FAILURE OF ANY
PERSON TO SURRENDER OR TO TAKE UP ANY LETTER OF CREDIT OR TO SEND DOCUMENTS
APART FROM DRAFTS AS REQUIRED BY THE TERMS OF ANY LETTER OF CREDIT, OR THE
FAILURE OF ANY PERSON TO NOTE THE AMOUNT OF ANY INSTRUMENT ON ANY LETTER OF
CREDIT, (II) ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR
DELIVERY OF ANY MESSAGES, (III) IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE ISSUING BANK, THE VALIDITY, SUFFICIENCY OR GENUINENESS OF ANY
DRAFT OR OTHER DOCUMENT, OR ANY ENDORSEMENT(S) THEREON, EVEN IF ANY SUCH DRAFT,
DOCUMENT OR ENDORSEMENT SHOULD IN FACT PROVE TO BE IN ANY AND ALL RESPECTS
INVALID, INSUFFICIENT, FRAUDULENT OR FORGED OR ANY STATEMENT THEREIN IS UNTRUE
OR INACCURATE IN ANY RESPECT, (IV) THE PAYMENT BY THE ISSUING BANK TO THE
BENEFICIARY OF ANY LETTER OF CREDIT AGAINST PRESENTATION OF ANY DRAFT OR OTHER
DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF THE LETTER OF CREDIT, OR (V) ANY
OTHER CIRCUMSTANCE WHATSOEVER IN MAKING OR FAILING TO MAKE ANY PAYMENT UNDER A
LETTER OF CREDIT; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, THE
ACCOUNT PARTY OR PARTIES SHALL HAVE A CLAIM AGAINST THE ISSUING BANK, AND THE
ISSUING BANK SHALL BE LIABLE TO THE ACCOUNT PARTY OR PARTIES, TO THE EXTENT OF
ANY DIRECT, BUT NOT INDIRECT OR CONSEQUENTIAL, DAMAGES SUFFERED BY THE ACCOUNT
PARTY OR PARTIES WHICH IT OR THEY PROVE IN A FINAL NONAPPEALABLE JUDGMENT WERE
CAUSED BY (A) THE ISSUING BANK'S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IN
DETERMINING WHETHER DOCUMENTS PRESENTED UNDER ANY LETTER OF CREDIT COMPLIED WITH
THE TERMS THEREOF OR (B) THE ISSUING BANK'S WILLFUL FAILURE TO PAY UNDER ANY
LETTER OF CREDIT AFTER PRESENTATION TO IT OF DOCUMENTS STRICTLY COMPLYING WITH
THE TERMS AND CONDITIONS OF SUCH LETTER OF CREDIT.  THE ISSUING BANK MAY ACCEPT
DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR
FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY.


 



ARTICLE 3


 


PAYMENTS


 


SECTION 3.1             METHOD OF PAYMENT.  ALL PAYMENTS OF PRINCIPAL, INTEREST,
FEES AND OTHER AMOUNTS TO BE MADE BY THE F.Y.I. UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT THE PRINCIPAL
OFFICE FOR THE ACCOUNT OF EACH LENDER'S APPLICABLE LENDING OFFICE IN DOLLARS AND
IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF, DEDUCTION OR COUNTERCLAIM, NOT
LATER THAN 11:00 A.M. (DALLAS, TEXAS TIME) ON THE DATE ON WHICH SUCH PAYMENT
SHALL BECOME DUE (EACH SUCH PAYMENT MADE AFTER SUCH TIME ON SUCH DUE DATE TO BE
DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY).  F.Y.I. SHALL, AT
THE TIME OF MAKING ANY SUCH PAYMENT, SPECIFY TO THE ADMINISTRATIVE AGENT THE
SUMS PAYABLE BY F.Y.I. UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
WHICH SUCH PAYMENT IS TO BE APPLIED (AND IN THE EVENT THAT F.Y.I. FAILS TO SO
SPECIFY, OR IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
ADMINISTRATIVE AGENT MAY APPLY SUCH PAYMENT TO THE OBLIGATIONS IN SUCH ORDER AND
MANNER AS THE ADMINISTRATIVE AGENT MAY ELECT, SUBJECT TO SECTION 3.2); PROVIDED,
HOWEVER, THAT, UNLESS BANK OF AMERICA EXPRESSLY AGREES TO THE CONTRARY, SUCH
PAYMENT SHALL BE APPLIED FIRST TO ANY SWINGLINE ADVANCES UNTIL SUCH ADVANCES ARE
PAID IN FULL.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, ALL PROCEEDS OF ANY COLLATERAL, AND ALL FUNDS FROM TIME TO TIME ON
DEPOSIT IN ANY CONCENTRATION ACCOUNT OR ANY COLLECTION ACCOUNT, IF ANY, REFERRED
TO IN SECTION 8.13, MAY BE APPLIED BY THE ADMINISTRATIVE AGENT TO THE
OBLIGATIONS IN SUCH ORDER AND MANNER AS THE ADMINISTRATIVE AGENT MAY ELECT,
SUBJECT TO SECTION 3.2; PROVIDED, HOWEVER, THAT, UNLESS BANK OF AMERICA
EXPRESSLY AGREES TO THE CONTRARY, SUCH PROCEEDS AND FUNDS SHALL BE APPLIED FIRST
TO ANY OUTSTANDING SWINGLINE ADVANCES UNTIL SUCH ADVANCES ARE PAID IN FULL. 
EACH PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT FOR THE ACCOUNT OF A LENDER SHALL BE PAID PROMPTLY TO SUCH
LENDER, IN IMMEDIATELY AVAILABLE FUNDS, FOR THE ACCOUNT OF SUCH LENDER'S
APPLICABLE LENDING OFFICE.  WHENEVER ANY PAYMENT UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS
DAY, SUCH PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH
EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF THE
PAYMENT OF INTEREST AND COMMITMENT FEE, AS THE CASE MAY BE.


 


SECTION 3.2             PRO RATA TREATMENT.  EXCEPT TO THE EXTENT OTHERWISE
PROVIDED IN THIS AGREEMENT:  (A) EACH LOAN SHALL BE MADE BY THE LENDERS UNDER
SECTION 2.1, EACH PAYMENT OF COMMITMENT FEES UNDER SECTION 2.11(A) SHALL BE MADE
FOR THE ACCOUNT OF THE LENDERS, AND EACH TERMINATION OR REDUCTION OF THE
COMMITMENTS UNDER SECTION 2.13 SHALL BE APPLIED TO THE COMMITMENTS OF THE
LENDERS, PRO RATA ACCORDING TO THE RESPECTIVE UNUSED COMMITMENTS; (B) THE
MAKING, CONVERSION AND CONTINUATION OF LOANS OF A PARTICULAR TYPE (OTHER THAN
CONVERSIONS PROVIDED FOR BY SECTION 4.4) SHALL BE MADE PRO RATA AMONG THE
LENDERS HOLDING LOANS OF SUCH TYPE ACCORDING TO THE AMOUNTS OF THEIR RESPECTIVE
COMMITMENTS; (C) EACH PAYMENT AND PREPAYMENT BY F.Y.I. OF PRINCIPAL OF OR
INTEREST ON LOANS OF A PARTICULAR TYPE SHALL BE MADE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE LENDERS HOLDING LOANS OF SUCH TYPE PRO RATA IN ACCORDANCE
WITH THE RESPECTIVE UNPAID PRINCIPAL AMOUNTS OF SUCH LOANS HELD BY SUCH LENDERS;
(D) INTEREST PERIODS FOR LOANS OF A PARTICULAR TYPE SHALL BE ALLOCATED AMONG THE
LENDERS HOLDING LOANS OF SUCH TYPE PRO RATA ACCORDING TO THE RESPECTIVE
PRINCIPAL AMOUNTS HELD BY SUCH LENDERS; AND (E) THE LENDERS (OTHER THAN THE
ISSUING BANK) SHALL PURCHASE PARTICIPATIONS IN THE LETTERS OF CREDIT PRO RATA IN
ACCORDANCE WITH THEIR COMMITMENT PERCENTAGES.


 



SECTION 3.3             SHARING OF PAYMENTS, ETC. IF A LENDER SHALL OBTAIN
PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF THE OBLIGATIONS DUE TO SUCH
LENDER HEREUNDER THROUGH THE EXERCISE OF ANY RIGHT OF SETOFF, BANKER'S LIEN,
COUNTERCLAIM OR SIMILAR RIGHT, OR OTHERWISE, IT SHALL PROMPTLY PURCHASE FROM THE
OTHER LENDERS PARTICIPATIONS IN THE OBLIGATIONS HELD BY THE OTHER LENDERS IN
SUCH AMOUNTS, AND MAKE SUCH ADJUSTMENTS FROM TIME TO TIME AS SHALL BE EQUITABLE
TO THE END THAT ALL THE LENDERS SHALL SHARE PRO RATA IN ACCORDANCE WITH THE
UNPAID PRINCIPAL AND INTEREST ON THE OBLIGATIONS THEN DUE TO EACH OF THEM.  TO
SUCH END, ALL OF THE LENDERS SHALL MAKE APPROPRIATE ADJUSTMENTS AMONG THEMSELVES
(BY THE RESALE OF PARTICIPATIONS SOLD OR OTHERWISE) IF ALL OR ANY PORTION OF
SUCH EXCESS PAYMENT IS THEREAFTER RESCINDED OR MUST OTHERWISE BE RESTORED. 
F.Y.I. AGREES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE
LAW, THAT ANY LENDER, SO PURCHASING A PARTICIPATION IN THE OBLIGATIONS BY THE
OTHER LENDERS MAY EXERCISE ALL RIGHTS OF SETOFF, BANKER'S LIEN, COUNTERCLAIM OR
SIMILAR RIGHTS WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER
WERE A DIRECT HOLDER OF OBLIGATIONS IN THE AMOUNT OF SUCH PARTICIPATION. 
NOTHING CONTAINED HEREIN SHALL REQUIRE ANY LENDER TO EXERCISE ANY SUCH RIGHT OR
SHALL AFFECT THE RIGHT OF ANY LENDER TO EXERCISE, AND RETAIN THE BENEFITS OF
EXERCISING, ANY SUCH RIGHT WITH RESPECT TO ANY OTHER INDEBTEDNESS, LIABILITY OR
OBLIGATION OF F.Y.I. OR ANY OF ITS SUBSIDIARIES.


 


SECTION 3.4             NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY A LENDER OR F.Y.I.
(THE "PAYOR") PRIOR TO THE DATE ON WHICH SUCH LENDER IS TO MAKE PAYMENT TO THE
ADMINISTRATIVE AGENT OF THE PROCEEDS OF A LOAN TO BE MADE BY IT HEREUNDER OR
F.Y.I. IS TO MAKE A PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF ONE
OR MORE OF THE LENDERS, AS THE CASE MAY BE (SUCH PAYMENT BEING HEREIN CALLED THE
"REQUIRED PAYMENT"), WHICH NOTICE SHALL BE EFFECTIVE UPON RECEIPT, THAT THE
PAYOR DOES NOT INTEND TO MAKE THE REQUIRED PAYMENT TO THE ADMINISTRATIVE AGENT,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE REQUIRED PAYMENT HAS BEEN MADE AND
MAY, IN RELIANCE UPON SUCH ASSUMPTION (BUT SHALL NOT BE REQUIRED TO), MAKE THE
AMOUNT THEREOF AVAILABLE TO THE INTENDED RECIPIENT ON SUCH DATE AND, IF THE
PAYOR HAS NOT IN FACT MADE THE REQUIRED PAYMENT TO THE ADMINISTRATIVE AGENT, THE
RECIPIENT OF SUCH PAYMENT SHALL, ON DEMAND, PAY TO THE ADMINISTRATIVE AGENT THE
AMOUNT MADE AVAILABLE TO IT TOGETHER WITH INTEREST THEREON IN RESPECT OF THE
PERIOD COMMENCING ON THE DATE SUCH AMOUNT WAS SO MADE AVAILABLE BY THE
ADMINISTRATIVE AGENT UNTIL THE DATE THE ADMINISTRATIVE AGENT RECOVERS SUCH
AMOUNT AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE FOR SUCH PERIOD.


 



SECTION 3.5             WITHHOLDING TAXES.


 


(A)           ALL PAYMENTS BY F.Y.I. OF PRINCIPAL OF AND INTEREST ON THE LOANS
AND OF ALL FEES AND OTHER AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS SHALL BE MADE
FREE AND CLEAR OF, AND WITHOUT DEDUCTION BY REASON OF, ANY PRESENT OR FUTURE
TAXES, LEVIES, DUTIES, IMPOSTS, ASSESSMENTS OR OTHER CHARGES LEVIED OR IMPOSED
BY ANY GOVERNMENTAL AUTHORITY (OTHER THAN TAXES ON THE OVERALL NET INCOME OF ANY
LENDER).  IF ANY SUCH TAXES, DUTIES, IMPOSTS, ASSESSMENTS OR OTHER CHARGES ARE
SO LEVIED OR IMPOSED, F.Y.I. WILL (I) MAKE ADDITIONAL PAYMENTS IN SUCH AMOUNTS
SO THAT EVERY NET PAYMENT OF PRINCIPAL OF AND INTEREST ON THE LOANS AND OF ALL
OTHER AMOUNTS PAYABLE BY IT UNDER THE LOAN DOCUMENTS, AFTER WITHHOLDING OR
DEDUCTION FOR OR ON ACCOUNT OF ANY SUCH PRESENT OR FUTURE TAXES, DUTIES,
IMPOSTS, ASSESSMENTS OR OTHER CHARGES (INCLUDING ANY TAX IMPOSED ON OR MEASURED
BY NET INCOME OF A LENDER ATTRIBUTABLE TO PAYMENTS MADE TO OR ON BEHALF OF A
LENDER PURSUANT TO THIS SECTION 3.5 AND ANY PENALTIES OR INTEREST ATTRIBUTABLE
TO SUCH PAYMENTS), WILL NOT BE LESS THAN THE AMOUNT PROVIDED FOR HEREIN OR
THEREIN ABSENT SUCH WITHHOLDING OR DEDUCTION (PROVIDED THAT F.Y.I. SHALL NOT
HAVE ANY OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS TO ANY LENDER TO THE EXTENT
THAT SUCH TAXES, DUTIES, IMPOSTS, ASSESSMENTS OR OTHER CHARGES ARE LEVIED OR
IMPOSED BY REASON OF THE FAILURE OF SUCH LENDER TO COMPLY WITH THE PROVISIONS OF
SECTION 3.6), (II) MAKE SUCH WITHHOLDING OR DEDUCTION, AND (III) REMIT THE FULL
AMOUNT DEDUCTED OR WITHHELD TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, F.Y.I.
WILL, UPON WRITTEN REQUEST OF ANY LENDER, REIMBURSE EACH SUCH LENDER FOR THE
AMOUNT OF (A) SUCH TAXES, DUTIES, IMPORTS, ASSESSMENTS OR OTHER CHARGES SO
LEVIED OR IMPOSED BY ANY GOVERNMENTAL AUTHORITY AND PAID BY SUCH LENDER AS A
RESULT OF PAYMENTS MADE BY F.Y.I. UNDER OR WITH RESPECT TO THE LOANS AND LETTER
OF CREDIT LIABILITIES OTHER THAN SUCH TAXES, DUTIES, IMPORTS, ASSESSMENTS AND
OTHER CHARGES PREVIOUSLY WITHHELD OR DEDUCTED BY F.Y.I. WHICH HAVE PREVIOUSLY
RESULTED IN THE PAYMENT OF THE REQUIRED ADDITIONAL AMOUNT TO THE LENDER, AND
(B) SUCH TAXES, DUTIES, ASSESSMENTS AND OTHER CHARGES SO LEVIED OR IMPOSED WITH
RESPECT TO ANY LENDER REIMBURSEMENT UNDER THE FOREGOING CLAUSE (A), SO THAT THE
NET AMOUNT RECEIVED BY SUCH LENDER (NET OF PAYMENTS MADE UNDER OR WITH RESPECT
TO THE LOANS AND LETTER OF CREDIT LIABILITIES) AFTER SUCH REIMBURSEMENT WILL NOT
BE LESS THAN THE NET AMOUNT THE LENDER WOULD HAVE RECEIVED IF SUCH TAXES,
DUTIES, ASSESSMENTS AND OTHER CHARGES ON SUCH REIMBURSEMENT HAD NOT BEEN LEVIED
OR IMPOSED.  F.Y.I. SHALL FURNISH PROMPTLY TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH AFFECTED LENDER, AS THE CASE MAY BE, UPON REQUEST OF SUCH
LENDER, OFFICIAL RECEIPTS EVIDENCING ANY SUCH PAYMENT, WITHHOLDING OR REDUCTION.


 


(B)           F.Y.I. WILL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER
(WITHOUT DUPLICATION) AGAINST, AND REIMBURSE THE ADMINISTRATIVE AGENT AND EACH
LENDER FOR, ALL PRESENT AND FUTURE TAXES, LEVIES, DUTIES, IMPOSTS, ASSESSMENTS
OR OTHER CHARGES (INCLUDING INTEREST AND PENALTIES) LEVIED OR COLLECTED (WHETHER
OR NOT LEGALLY OR CORRECTLY IMPOSED, ASSESSED, LEVIED OR COLLECTED), EXCLUDING,
HOWEVER, ANY TAXES IMPOSED ON THE OVERALL NET INCOME OF THE ADMINISTRATIVE AGENT
OR SUCH LENDER OR ANY LENDING OFFICE OF THE ADMINISTRATIVE AGENT OR SUCH LENDER
BY ANY JURISDICTION IN WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER OR ANY SUCH
LENDING OFFICE IS LOCATED, ON OR IN RESPECT OF THIS AGREEMENT, ANY OF THE LOAN
DOCUMENTS OR THE OBLIGATIONS OR ANY PORTION THEREOF (THE "REIMBURSABLE TAXES"). 
ANY SUCH INDEMNIFICATION SHALL BE ON AN AFTER-TAX BASIS, TAKING INTO ACCOUNT ANY
SUCH REIMBURSABLE TAXES IMPOSED ON THE AMOUNTS PAID AS INDEMNITY.


 


(C)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER TERM OR PROVISION
OF THIS AGREEMENT, THE OBLIGATIONS OF F.Y.I. UNDER THIS SECTION 3.5 SHALL
SURVIVE THE PAYMENT OF THE LOANS AND THE OTHER OBLIGATIONS AND TERMINATION OF
THE COMMITMENTS.


 



SECTION 3.6             WITHHOLDING TAX EXEMPTION.  EACH LENDER THAT IS NOT
INCORPORATED OR OTHERWISE FORMED UNDER THE LAWS OF THE U.S. OR A STATE THEREOF
AGREES THAT IT WILL, PRIOR TO OR ON OR ABOUT THE CLOSING DATE OR THE DATE UPON
WHICH IT BECOMES A PARTY TO THIS AGREEMENT AND IF IT IS LEGALLY ABLE TO DO SO,
DELIVER TO F.Y.I., FOR AND ON BEHALF OF F.Y.I., AND THE ADMINISTRATIVE AGENT TWO
DULY COMPLETED COPIES OF U.S. INTERNAL REVENUE SERVICE FORM W-8ECI OR W-8BEN, AS
APPROPRIATE, CERTIFYING IN ANY CASE THAT SUCH LENDER IS ENTITLED TO RECEIVE
PAYMENTS FROM F.Y.I. UNDER ANY LOAN DOCUMENT WITHOUT DEDUCTION OR WITHHOLDING OF
ANY U.S. FEDERAL INCOME TAXES.  EACH LENDER WHICH SO DELIVERS A FORM W-8ECI OR
W-8BEN FURTHER UNDERTAKES TO DELIVER TO F.Y.I., FOR AND ON BEHALF OF F.Y.I., AND
THE ADMINISTRATIVE AGENT TWO ADDITIONAL COPIES OF SUCH FORM (OR A SUCCESSOR
FORM) ON OR BEFORE THE DATE SUCH FORM EXPIRES OR BECOMES OBSOLETE OR AFTER THE
OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM SO DELIVERED
BY IT, AND SUCH AMENDMENTS THERETO OR EXTENSIONS OR RENEWALS THEREOF AS MAY BE
REASONABLY REQUESTED BY F.Y.I. OR THE ADMINISTRATIVE AGENT, IN EACH CASE
CERTIFYING THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS FROM F.Y.I. UNDER
ANY LOAN DOCUMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY U.S. FEDERAL INCOME
TAXES, UNLESS AN EVENT (INCLUDING WITHOUT LIMITATION ANY CHANGE IN TREATY, LAW
OR REGULATION) HAS OCCURRED PRIOR TO THE DATE ON WHICH ANY SUCH DELIVERY WOULD
OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS INAPPLICABLE OR WHICH WOULD
PREVENT SUCH LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH FORM WITH
RESPECT TO IT AND SUCH LENDER ADVISES F.Y.I., FOR AND ON BEHALF OF F.Y.I., AND
THE ADMINISTRATIVE AGENT THAT IT IS NOT CAPABLE OF RECEIVING SUCH PAYMENTS
WITHOUT ANY DEDUCTION OR WITHHOLDING OF U.S. FEDERAL INCOME TAX.


 


SECTION 3.7             REINSTATEMENT OF OBLIGATIONS. NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IF THE
PAYMENT OF ANY AMOUNT OF PRINCIPAL OF OR INTEREST  WITH RESPECT TO THE LOANS,
THE REIMBURSEMENT OBLIGATIONS OR ANY OTHER AMOUNT OF THE OBLIGATIONS, OR ANY
PORTION THEREOF, IS RESCINDED, VOIDED OR MUST OTHERWISE BE REFUNDED BY THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK UPON THE INSOLVENCY,
BANKRUPTCY OR REORGANIZATION OF F.Y.I. OR ANY OTHER LOAN PARTY OR OTHERWISE FOR
ANY REASON WHATSOEVER, THEN EACH OF (A) THE OBLIGATIONS, (B) THE LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT, THE NOTES AND THE SECURITY
DOCUMENTS), (C) THE INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OF F.Y.I. AND ANY
OTHER LOAN PARTY UNDER THE LOAN DOCUMENTS, AND (D) ALL LIENS FOR THE BENEFIT OF
THE ADMINISTRATIVE AGENT AND THE LENDERS CREATED UNDER OR EVIDENCED BY THE LOAN
DOCUMENTS, WILL BE AUTOMATICALLY REINSTATED AND BECOME AUTOMATICALLY EFFECTIVE
AND IN FULL FORCE AND EFFECT, ALL TO THE EXTENT THAT AND AS THOUGH SUCH PAYMENT
SO RESCINDED, VOIDED OR OTHERWISE REFUNDED HAD NEVER BEEN MADE.


 


ARTICLE 4


 


YIELD PROTECTION AND ILLEGALITY


 


SECTION 4.1             ADDITIONAL COSTS.


 


(A)           F.Y.I. SHALL PAY DIRECTLY TO EACH LENDER FROM TIME TO TIME,
PROMPTLY UPON THE REQUEST OF SUCH LENDER, THE COSTS ACTUALLY INCURRED BY SUCH
LENDER WHICH SUCH LENDER DETERMINES ARE DIRECTLY ATTRIBUTABLE TO ITS MAKING OR
MAINTAINING OF ANY EURODOLLAR LOANS TO F.Y.I. OR ITS OBLIGATION TO MAKE OR
CREATE ANY OF SUCH LOANS HEREUNDER TO F.Y.I., OR ANY REDUCTION IN ANY AMOUNT
RECEIVABLE BY SUCH LENDER HEREUNDER FROM F.Y.I. IN RESPECT OF ANY SUCH LOANS OR
OBLIGATIONS (SUCH INCREASES IN COSTS AND REDUCTIONS IN AMOUNTS RECEIVABLE BEING
HEREIN CALLED "ADDITIONAL COSTS"), RESULTING FROM ANY REGULATORY CHANGE WHICH:


 


(I)            CHANGES THE BASIS OF TAXATION OF ANY AMOUNTS PAYABLE TO SUCH
LENDER UNDER THIS AGREEMENT OR ITS NOTES IN RESPECT OF ANY OF SUCH LOANS (OTHER
THAN TAXES IMPOSED ON THE OVERALL NET INCOME OF SUCH LENDER OR ITS APPLICABLE
LENDING OFFICE FOR ANY OF SUCH LOANS BY THE JURISDICTION IN WHICH SUCH LENDER
HAS ITS PRINCIPAL OFFICE OR SUCH APPLICABLE LENDING OFFICE);

 

(II)           IMPOSES OR MODIFIES ANY RESERVE, SPECIAL DEPOSIT, MINIMUM
CAPITAL, CAPITAL RATIO OR SIMILAR REQUIREMENT RELATING TO ANY EXTENSIONS OF
CREDIT OR OTHER ASSETS OF, OR ANY DEPOSITS WITH OR OTHER LIABILITIES OR
COMMITMENTS OF, SUCH LENDER (INCLUDING ANY OF SUCH LOANS OR ANY DEPOSITS
REFERRED TO IN THE DEFINITION OF "EURODOLLAR RATE" IN SECTION 1.1 HEREOF, BUT
EXCLUDING THE RESERVE REQUIREMENT TO THE EXTENT IT IS INCLUDED IN THE
CALCULATION OF THE ADJUSTED EURODOLLAR RATE); OR

 

(III)          IMPOSES ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR THE NOTES
OR ANY OF SUCH EXTENSIONS OF CREDIT OR LIABILITIES OR COMMITMENTS.

 

Each Lender will notify F.Y.I. (with a copy to the Administrative Agent) of any
event occurring after the Closing Date which will entitle such Lender to
compensation pursuant to this Section 4.1(a) as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation, and (if
so requested by F.Y.I.) will designate a different Applicable Lending Office for
the Eurodollar Loans of such Lender if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the sole opinion of
such Lender, violate any law, rule or regulation or be in any way
disadvantageous to such Lender, provided that such Lender shall have no
obligation to so designate an Applicable Lending Office located in the U.S. Each
Lender will furnish F.Y.I. with a certificate setting forth the basis, amount
and computation of each request of such Lender for compensation under this
Section 4.1(a).  If any Lender requests compensation from F.Y.I. under this
Section 4.1(a), F.Y.I. may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or Continue
making, or Convert Prime Rate Loans into, Eurodollar Loans until the Regulatory
Change giving rise to such request ceases to be in effect (in which case the
provisions of Section 4.4 hereof shall be applicable).

 


(B)           WITHOUT LIMITING THE EFFECT OF THE FOREGOING PROVISIONS OF THIS
SECTION 4.1, IN THE EVENT THAT, BY REASON OF ANY REGULATORY CHANGE, ANY LENDER
EITHER (I) INCURS ADDITIONAL COSTS BASED ON OR MEASURED BY THE EXCESS ABOVE A
SPECIFIED LEVEL OF THE AMOUNT OF A CATEGORY OF DEPOSITS OR OTHER LIABILITIES OF
SUCH LENDER WHICH INCLUDES DEPOSITS BY REFERENCE TO WHICH THE INTEREST RATE ON
EURODOLLAR LOANS IS DETERMINED AS PROVIDED IN THIS AGREEMENT OR A CATEGORY OF
EXTENSIONS OF CREDIT OR OTHER ASSETS OF SUCH LENDER WHICH INCLUDES EURODOLLAR
LOANS OR (II) BECOMES SUBJECT TO RESTRICTIONS ON THE AMOUNT OF SUCH A CATEGORY
OF LIABILITIES OR ASSETS WHICH IT MAY HOLD, THEN, IF SUCH LENDER SO ELECTS BY
NOTICE TO F.Y.I. (WITH A COPY TO THE ADMINISTRATIVE AGENT), THE OBLIGATION OF
SUCH LENDER TO MAKE OR CONTINUE MAKING, OR CONVERT PRIME RATE LOANS INTO,
EURODOLLAR LOANS HEREUNDER SHALL BE SUSPENDED UNTIL SUCH REGULATORY CHANGE
CEASES TO BE IN EFFECT (IN WHICH CASE THE PROVISIONS OF SECTION 4.4 HEREOF SHALL
BE APPLICABLE).


 



(C)           DETERMINATIONS AND ALLOCATIONS BY ANY LENDER FOR PURPOSES OF THIS
SECTION 4.1 OF THE EFFECT OF ANY REGULATORY CHANGE ON ITS COSTS OF MAINTAINING
ITS OBLIGATION TO MAKE LOANS OR OF MAKING OR MAINTAINING LOANS OR ON AMOUNTS
RECEIVABLE BY IT IN RESPECT OF LOANS AND OF THE ADDITIONAL AMOUNTS REQUIRED TO
COMPENSATE SUCH LENDER IN RESPECT OF ANY ADDITIONAL COSTS, SHALL BE CONCLUSIVE
IN THE ABSENCE OF MANIFEST ERROR, PROVIDED THAT SUCH DETERMINATIONS AND
ALLOCATIONS ARE MADE ON A REASONABLE BASIS.


 


SECTION 4.2             LIMITATION ON TYPES OF LOANS.  ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, IF WITH RESPECT TO ANY EURODOLLAR LOANS FOR ANY
INTEREST PERIOD THEREFOR:


 


(A)           THE ADMINISTRATIVE AGENT REASONABLY DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT QUOTATIONS OF
INTEREST RATES FOR THE RELEVANT DEPOSITS REFERRED TO IN THE DEFINITION OF
"EURODOLLAR RATE" IN SECTION 1.1 HEREOF ARE NOT BEING PROVIDED IN THE RELATIVE
AMOUNTS OR FOR THE RELATIVE MATURITIES FOR PURPOSES OF DETERMINING THE RATE OF
INTEREST FOR SUCH LOANS AS PROVIDED IN THIS AGREEMENT; OR


 


(B)           REQUIRED LENDERS REASONABLY DETERMINE (WHICH DETERMINATION SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR) AND NOTIFY THE ADMINISTRATIVE AGENT THAT
THE RELEVANT RATES OF INTEREST REFERRED TO IN THE DEFINITION OF "EURODOLLAR
RATE" OR "ADJUSTED EURODOLLAR RATE" IN SECTION 1.1 HEREOF ON THE BASIS OF WHICH
THE RATE OF INTEREST FOR SUCH LOANS FOR SUCH INTEREST PERIOD IS TO BE DETERMINED
DO NOT ACCURATELY REFLECT THE COST TO THE LENDERS OF MAKING OR MAINTAINING SUCH
LOANS FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give F.Y.I. prompt notice thereof and, so
long as such condition remains in effect, the Lenders shall be under no
obligation to make Eurodollar Loans or to Convert Prime Rate Loans into
Eurodollar Loans and F.Y.I. shall, on the last day(s) of the then current
Interest Period(s) for the outstanding Eurodollar Loans, either prepay such
Loans or Convert such Loans into Prime Rate Loans in accordance with the terms
of this Agreement.

 


SECTION 4.3             ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IN THE EVENT THAT IT BECOMES UNLAWFUL FOR ANY LENDER OR ITS
APPLICABLE LENDING OFFICE TO (A) HONOR ITS OBLIGATION TO MAKE EURODOLLAR LOANS
HEREUNDER OR (B) MAINTAIN EURODOLLAR LOANS HEREUNDER, THEN SUCH LENDER SHALL
PROMPTLY NOTIFY F.Y.I. FOR AND ON BEHALF OF F.Y.I. (WITH A COPY TO THE
ADMINISTRATIVE AGENT) THEREOF AND SUCH LENDER'S OBLIGATION TO MAKE OR MAINTAIN
EURODOLLAR LOANS AND TO CONVERT PRIME RATE LOANS INTO EURODOLLAR LOANS HEREUNDER
SHALL BE SUSPENDED UNTIL SUCH TIME AS SUCH LENDER MAY AGAIN MAKE AND MAINTAIN
EURODOLLAR LOANS (IN WHICH CASE THE PROVISIONS OF SECTION 4.4 HEREOF SHALL BE
APPLICABLE).


 


SECTION 4.4             TREATMENT OF AFFECTED LOANS.  IF THE OBLIGATION OF ANY
LENDER TO MAKE OR CONTINUE, OR TO CONVERT PRIME RATE LOANS INTO, EURODOLLAR
LOANS IS SUSPENDED PURSUANT TO SECTION 4.1 OR 4.3 HEREOF, SUCH LENDER'S
EURODOLLAR LOANS SHALL BE AUTOMATICALLY CONVERTED INTO PRIME RATE LOANS ON THE
LAST DAY(S) OF THE THEN CURRENT INTEREST PERIOD(S) FOR THE EURODOLLAR LOANS (OR,
IN THE CASE OF A CONVERSION REQUIRED BY SECTION 4.1(B) OR 4.3 HEREOF, ON SUCH
EARLIER DATE AS SUCH LENDER MAY SPECIFY TO F.Y.I., WITH A COPY TO THE
ADMINISTRATIVE AGENT) AND, UNLESS AND UNTIL SUCH LENDER GIVES NOTICE AS PROVIDED
BELOW THAT THE CIRCUMSTANCES SPECIFIED IN SECTION 4.1 OR 4.3 HEREOF WHICH GAVE
RISE TO SUCH CONVERSION NO LONGER EXIST:


 



(A)           TO THE EXTENT THAT SUCH LENDER'S EURODOLLAR LOANS HAVE BEEN SO
CONVERTED, ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL WHICH WOULD OTHERWISE BE
APPLIED TO SUCH LENDER'S EURODOLLAR LOANS SHALL BE APPLIED INSTEAD TO ITS PRIME
RATE LOANS; AND


 


(B)           ALL LOANS WHICH WOULD OTHERWISE BE MADE OR CONTINUED BY SUCH
LENDER AS EURODOLLAR LOANS SHALL BE MADE AS OR CONVERTED INTO PRIME RATE LOANS
AND ALL LOANS OF SUCH LENDER WHICH WOULD OTHERWISE BE CONVERTED INTO EURODOLLAR
LOANS SHALL BE CONVERTED INSTEAD INTO (OR SHALL REMAIN AS) PRIME RATE LOANS.

 

If such Lender gives notice to F.Y.I. (with a copy to the Administrative Agent)
that the circumstances specified in Section 4.1 or 4.3 hereof which gave rise to
the Conversion of such Lender's Eurodollar Loans pursuant to this Section 4.4 no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Loans are outstanding, such Lender's
Prime Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurodollar Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurodollar Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 


SECTION 4.5             COMPENSATION. F.Y.I. SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER, PROMPTLY UPON THE REQUEST OF SUCH LENDER
THROUGH THE ADMINISTRATIVE AGENT, SUCH AMOUNT OR AMOUNTS AS SHALL BE SUFFICIENT
(IN THE REASONABLE OPINION OF SUCH LENDER) TO COMPENSATE IT FOR ANY LOSS, COST
OR EXPENSE INCURRED BY IT AS A RESULT OF:


 


(A)           ANY PAYMENT, PREPAYMENT OR CONVERSION OF A EURODOLLAR LOAN FOR ANY
REASON (INCLUDING, WITHOUT LIMITATION, THE ACCELERATION OF THE OUTSTANDING LOANS
PURSUANT TO SECTION 11.2) ON A DATE OTHER THAN THE LAST DAY OF AN INTEREST
PERIOD FOR SUCH LOAN; OR


 


(B)           ANY FAILURE BY F.Y.I. FOR ANY REASON (INCLUDING, WITHOUT
LIMITATION, THE FAILURE OF ANY CONDITIONS PRECEDENT SPECIFIED IN ARTICLE 6 TO BE
SATISFIED) TO BORROW, CONVERT OR PREPAY A EURODOLLAR LOAN ON THE DATE FOR SUCH
BORROWING, CONVERSION OR PREPAYMENT SPECIFIED IN THE RELEVANT NOTICE OF
BORROWING, PREPAYMENT OR CONVERSION UNDER THIS AGREEMENT.


 


SECTION 4.6             CAPITAL ADEQUACY.  IF, AFTER THE CLOSING DATE, ANY
LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OR IMPLEMENTATION OF ANY
APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY (INCLUDING,
WITHOUT LIMITATION, ANY LAW, RULE OR REGULATION IMPLEMENTING THE BASLE ACCORD),
OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY SUCH LENDER (OR ITS
PARENT) WITH ANY GUIDELINE, REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT LIMITATION, ANY GUIDELINE OR OTHER
REQUIREMENT IMPLEMENTING THE BASLE ACCORD), HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER'S (OR ITS PARENT'S) CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY
TO A LEVEL BELOW THAT WHICH SUCH LENDER (OR ITS PARENT) COULD HAVE ACHIEVED BUT
FOR SUCH ADOPTION, IMPLEMENTATION, CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION SUCH LENDER'S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN
AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN TEN
BUSINESS DAYS AFTER DEMAND BY SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), F.Y.I. SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER (OR ITS PARENT) FOR SUCH REDUCTION.  A CERTIFICATE
OF SUCH LENDER CLAIMING COMPENSATION UNDER THIS SECTION 4.6 AND SETTING FORTH
THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR, PROVIDED THAT THE DETERMINATION THEREOF IS MADE ON A
REASONABLE BASIS.  IN DETERMINING SUCH AMOUNT OR AMOUNTS, SUCH LENDER MAY USE
ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.


 



SECTION 4.7             ADDITIONAL INTEREST ON EURODOLLAR LOANS.  F.Y.I. SHALL
PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER FROM TIME TO
TIME, ADDITIONAL INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR LOAN
HELD BY SUCH LENDER, FROM THE DATE OF THE MAKING OF SUCH EURODOLLAR LOAN UNTIL
SUCH PRINCIPAL AMOUNT IS PAID IN FULL, AT AN INTEREST RATE PER ANNUM DETERMINED
BY SUCH LENDER IN GOOD FAITH EQUAL TO THE POSITIVE REMAINDER (IF ANY) OF (A) THE
ADJUSTED EURODOLLAR RATE APPLICABLE TO SUCH EURODOLLAR LOAN MINUS (B) THE
EURODOLLAR RATE APPLICABLE TO SUCH EURODOLLAR LOAN.  EACH PAYMENT OF ADDITIONAL
INTEREST PURSUANT TO THIS SECTION 4.7 SHALL BE PAYABLE BY F.Y.I. ON EACH DATE
UPON WHICH INTEREST IS PAYABLE ON SUCH EURODOLLAR LOAN PURSUANT TO SECTION
2.4(B); PROVIDED, HOWEVER, THAT F.Y.I. SHALL NOT BE OBLIGATED TO MAKE ANY SUCH
PAYMENT OF ADDITIONAL INTEREST UNTIL THE FIRST BUSINESS DAY AFTER THE DATE WHEN
F.Y.I. HAS BEEN INFORMED (I) THAT SUCH LENDER IS SUBJECT TO A RESERVE
REQUIREMENT AND (II) OF THE AMOUNT OF SUCH RESERVE REQUIREMENT (AFTER WHICH TIME
F.Y.I. SHALL BE OBLIGATED TO MAKE ALL SUCH PAYMENTS OF ADDITIONAL INTEREST,
INCLUDING, WITHOUT LIMITATION, SUCH PAYMENT OF ADDITIONAL INTEREST THAT
OTHERWISE WOULD HAVE BEEN PAYABLE BY F.Y.I. ON OR PRIOR TO SUCH TIME HAD F.Y.I.
BEEN EARLIER INFORMED).


ARTICLE 5


 


SECURITY


 


SECTION 5.1             COLLATERAL.  TO SECURE THE FULL AND COMPLETE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS, F.Y.I. SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES  IN EXISTENCE ON THE CLOSING DATE TO, GRANT TO THE ADMINISTRATIVE
AGENT FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS A PERFECTED,
FIRST PRIORITY LIEN (EXCEPT FOR PERMITTED LIENS, IF ANY, WHICH ARE EXPRESSLY
PERMITTED BY THE LOAN DOCUMENTS TO HAVE PRIORITY OVER THE LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT) ON ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO THE
FOLLOWING PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, PURSUANT TO THE
SECURITY DOCUMENTS:


 


(A)           ALL CAPITAL STOCK OF EACH OF THE DOMESTIC SUBSIDIARIES THAT ARE
NOT NONMATERIAL SUBSIDIARIES (SUBJECT TO THE LAST SENTENCE OF THIS SECTION 5.1)
OF F.Y.I. NOW OWNED OR HEREAFTER ACQUIRED BY F.Y.I. OR ANY SUBSIDIARY OF F.Y.I.;
AND


 


(B)           THE LESSER OF (I) 65% OF THE SHARES OF EACH CLASS OF CAPITAL STOCK
OF EACH FOREIGN SUBSIDIARY (WHETHER PRESENT OR FUTURE) THAT IS NOT A NONMATERIAL
SUBSIDIARY (SUBJECT TO THE LAST SENTENCE OF THIS SECTION 5.1) AND THAT IS A
DIRECT, WHOLLY-OWNED SUBSIDIARY OF F.Y.I. OR OF A DOMESTIC SUBSIDIARY OF F.Y.I.,
OR (II) ALL OF THE SHARES OF EACH CLASS OF CAPITAL STOCK OF EACH SUCH FOREIGN
SUBSIDIARY, IN EACH CASE OWNED AS OF THE CLOSING DATE OR THEREAFTER ACQUIRED BY
F.Y.I. OR SUCH DOMESTIC SUBSIDIARY.



F.Y.I. COVENANTS THAT NONE OF THE CAPITAL STOCK TO BE PLEDGED IN ACCORDANCE WITH
THIS SECTION 5.1 SHALL BE SUBJECT TO ANY TRANSFER RESTRICTIONS, SHAREHOLDERS’
AGREEMENT, OR OTHER RESTRICTION EXCEPT FOR SUCH RESTRICTIONS UNDER APPLICABLE
SECURITIES LAWS AND SUCH RESTRICTIONS, IF ANY, AS MAY BE REASONABLY ACCEPTABLE
TO ADMINISTRATIVE AGENT.  IN CONNECTION WITH AND IN ADDITION TO THE FOREGOING,
F.Y.I. AND ITS APPLICABLE SUBSIDIARIES SHALL EXECUTE AND/OR DELIVER SUCH
SECURITY DOCUMENTS AND FURTHER AGREEMENTS, DOCUMENTS, AND INSTRUMENTS
(INCLUDING, WITHOUT LIMITATION, STOCK CERTIFICATES, STOCK POWERS, AND FINANCING
STATEMENTS) AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN ORDER FOR IT TO
OBTAIN AND MAINTAIN THE PERFECTED, FIRST PRIORITY LIENS TO BE GRANTED IN
ACCORDANCE WITH THIS SECTION 5.1. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 5.1, THE CAPITAL STOCK OF ONE OR MORE NONMATERIAL
SUBSIDIARIES (AS THE ADMINISTRATIVE AGENT MAY REQUEST) SHALL BE REQUIRED TO BE
PLEDGED IN ACCORDANCE WITH THIS SECTION 5.1 AS IF SUCH NONMATERIAL SUBSIDIARIES
WERE MATERIAL SUBSIDIARIES IF AND TO THE EXTENT NECESSARY TO ENSURE THAT (I) THE
AGGREGATE TOTAL ASSETS OF ALL NONMATERIAL SUBSIDIARIES WHOSE CAPITAL STOCK HAS
NOT BEEN PLEDGED DOES NOT EXCEED FIVE PERCENT OF THE TOTAL ASSETS OF F.Y.I. AND
ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, (II) THE AGGREGATE NET WORTH OF ALL
NONMATERIAL SUBSIDIARIES WHOSE CAPITAL STOCK HAS NOT BEEN PLEDGED DOES NOT
EXCEED FIVE PERCENT OF THE TOTAL NET WORTH OF F.Y.I. AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS, AND (III) THE AGGREGATE REVENUES OF ALL NONMATERIAL
SUBSIDIARIES WHOSE CAPITAL STOCK HAS NOT BEEN PLEDGED DOES NOT EXCEED FIVE
PERCENT OF THE REVENUES OF F.Y.I. AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS.


 


SECTION 5.2             GUARANTIES.  EACH DOMESTIC SUBSIDIARY OF F.Y.I. IN
EXISTENCE ON THE CLOSING DATE SHALL GUARANTEE THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS PURSUANT TO THE MASTER GUARANTY.


 


SECTION 5.3             NEW SUBSIDIARIES.  CONTEMPORANEOUSLY WITH THE CREATION
OR ACQUISITION OF ANY SUBSIDIARY OF F.Y.I. AFTER THE CLOSING DATE, F.Y.I. SHALL
AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO:


 


(A)           GRANT OR CAUSE TO BE GRANTED TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, (I) IF THE SUBSIDIARY IS A
DOMESTIC SUBSIDIARY AND IS NOT A NONMATERIAL SUBSIDIARY (SUBJECT TO THE PROVISO
AT THE END OF THIS SECTION 5.3(A)), A PERFECTED, FIRST PRIORITY SECURITY
INTEREST IN ALL CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS IN OR INDEBTEDNESS OF
SUCH SUBSIDIARY OWNED BY F.Y.I. OR BY ANY SUBSIDIARY OF F.Y.I. OR, (II) IF THE
SUBSIDIARY IS A FOREIGN SUBSIDIARY AND IS NOT A NONMATERIAL SUBSIDIARY (SUBJECT
TO THE PROVISO AT THE END OF THIS SECTION 5.3(A)), A PERFECTED, FIRST PRIORITY
SECURITY INTEREST IN SIXTY-FIVE PERCENT (65%) OF  CAPITAL STOCK OR OTHER
OWNERSHIP INTERESTS IN OR INDEBTEDNESS OF SUCH SUBSIDIARY OWNED BY F.Y.I. OR BY
ANY SUBSIDIARY OF F.Y.I. (TO THE EXTENT SUCH CAPITAL STOCK OR OTHER OWNERSHIP
INTERESTS OR INDEBTEDNESS ARE ALREADY NOT SO PLEDGED TO THE ADMINISTRATIVE
AGENT); PROVIDED, HOWEVER, THAT THE CAPITAL STOCK OF ONE OR MORE NONMATERIAL
SUBSIDIARIES (AS THE ADMINISTRATIVE AGENT MAY REQUEST) SHALL BE REQUIRED TO BE
PLEDGED IN ACCORDENCE WITH THIS SECTION 5.3(A) AS IF SUCH NONMATERIAL
SUBSIDIARIES WERE MATERIAL SUBSIDIARIES IF AND TO THE EXTENT NECESSARY TO ENSURE
THAT (A) THE AGGREGATE TOTAL ASSETS OF ALL NONMATERIAL SUBSIDIARIES WHOSE
CAPITAL STOCK HAS NOT BEEN PLEDGED DOES NOT EXCEED FIVE PERCENT OF THE TOTAL
ASSETS OF F.Y.I. AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, (B) THE AGGREGATE
NET WORTH OF ALL NONMATERIAL SUBSIDIARIES WHOSE CAPITAL STOCK HAS NOT BEEN
PLEDGED DOES NOT EXCEED FIVE PERCENT OF THE TOTAL NET WORTH OF F.Y.I. AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS, AND (C) THE AGGREGATE REVENUES OF ALL
NONMATERIAL SUBSIDIARIES WHOSE CAPITAL STOCK HAS NOT BEEN PLEDGED DOES NOT
EXCEED FIVE PERCENT OF THE REVENUES OF F.Y.I. AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS;


 



(B)           CAUSE EACH DOMESTIC SUBSIDIARY TO GUARANTEE THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE
AGENT A JOINDER AGREEMENT PURSUANT TO WHICH SUCH DOMESTIC SUBSIDIARY BECOMES A
PARTY TO THE MASTER GUARANTY, AND WHICH JOINDER AGREEMENT ALSO PROVIDES THAT
SUCH SUBSIDIARY AGREES TO COMPLY WITH ALL OF THE COVENANTS CONTAINED IN THIS
AGREEMENT APPLICABLE TO IT; AND


 


(C)           IF AND TO THE EXTENT REQUIRED BY SECTION 5.4, CAUSE EACH SUCH
SUBSIDIARY TO EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN APPROPRIATE
SECURITY AGREEMENT, SUBSTANTIALLY IN THE FORM OF THE SECURITY AGREEMENTS
DELIVERED BY OTHER SUBSIDIARIES OF F.Y.I., AND SUCH OTHER SECURITY DOCUMENTS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO GRANT THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, A PERFECTED,
FIRST PRIORITY LIEN (EXCEPT FOR PERMITTED LIENS, IF ANY, WHICH ARE EXPRESSLY
PERMITTED BY THE LOAN DOCUMENTS TO HAVE PRIORITY OVER THE LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT) ON ALL PROPERTY OF SUCH SUBSIDIARY (OTHER THAN IMMATERIAL
PROPERTIES IN WHICH THE ADMINISTRATIVE AGENT HAS AGREED IT WILL NOT REQUIRE A
LIEN).


 


SECTION 5.4             ADDITIONAL SECURITY.


 


(A)           IF THE FUNDED DEBT TO EBITDA RATIO SHALL AT ANY TIME EXCEED 2.50
TO 1.00 FOR TWO CONSECUTIVE FISCAL QUARTERS OF F.Y.I.,  F.Y.I. SHALL, AND SHALL
CAUSE EACH OF ITS SUBSIDIARIES OTHER THAN NONMATERIAL SUBSIDIARIES (SUBJECT TO
SECTION 5.4(B)) TO, WITHIN TEN BUSINESS DAYS THEREAFTER, GRANT OR CAUSE TO BE
GRANTED TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT
AND THE LENDERS, A PERFECTED, FIRST PRIORITY LIEN IN ALL PROPERTY OF F.Y.I. AND
SUCH SUBSIDIARIES (OTHER THAN IMMATERIAL PROPERTIES IN WHICH ADMINISTRATIVE
AGENT HAS AGREED IT WILL NOT REQUIRE A LIEN) IN WHICH A LIEN WAS NOT PREVIOUSLY
GRANTED IN ACCORDANCE WITH SECTION 5.1 OR 5.3 , WHICH LIENS SHALL BE GRANTED
PURSUANT TO SUCH SECURITY DOCUMENTS IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AS THE ADMINISTRATIVE AGENT MAY REQUEST FROM TIME TO TIME. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF THE FUNDED DEBT TO EBITDA
RATIO SHALL AT ANY TIME EXCEED 2.50 TO 1.00 FOR TWO CONSECUTIVE FISCAL QUARTERS
OF F.Y.I., F.Y.I. SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES OTHER THAN
NONMATERIAL SUBSIDIARIES (SUBJECT TO SECTION 5.4(B)) TO, WITHIN TEN BUSINESS
DAYS THEREAFTER AND CONTEMPORANEOUSLY WITH THE ACQUISITION OF ANY FEE REAL
PROPERTY OR THE EXECUTION OF ANY LEASE OF REAL PROPERTY CONCURRENTLY THEREWITH
OR THEREAFTER EXECUTE, ACKNOWLEDGE AND DELIVER TO THE ADMINISTRATIVE AGENT A
MORTGAGE OR AN AMENDMENT OR MODIFICATION TO AN EXISTING MORTGAGE COVERING
(I) ALL FEE REAL PROPERTY THEN OWNED OR THEN BEING OR THEREAFTER ACQUIRED,
RESPECTIVELY, F.Y.I. OR ANY OF SUCH SUBSIDIARIES AND (II) ALL OF F.Y.I.'S OR ANY
OF SUCH SUBSIDIARIES' RIGHTS AND INTERESTS AS LESSEE, IN, TO AND UNDER EACH REAL
ESTATE LEASE THEN IN EXISTENCE OR THEN BEING OR THEREAFTER ENTERED INTO,
RESPECTIVELY, TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL, INCLUDING, WITHOUT LIMITATION, IF
REQUESTED BY THE ADMINISTRATIVE AGENT, A COMMITMENT FOR A MORTGAGEE POLICY OF
TITLE INSURANCE IN FAVOR OF THE ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, THAT THE MORTGAGE CREATES A
VALID, FIRST PRIORITY LIEN ON THE FEE ESTATE OR LEASEHOLD ESTATE, AS THE CASE
MAY BE, IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS (EXCEPT FOR PERMITTED LIENS, IF ANY, WHICH
ARE EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS TO HAVE PRIORITY OVER THE LIENS IN
FAVOR OF THE ADMINISTRATIVE AGENT), TOGETHER WITH APPRAISALS AND SURVEYS IF
REQUESTED BY THE ADMINISTRATIVE AGENT; PROVIDED, HOWEVER, THAT (A) WITH RESPECT
TO ANY FEE REAL PROPERTY HAVING A FAIR MARKET VALUE OF LESS THAN $200,000,
F.Y.I. AND SUCH SUBSIDIARIES SHALL NOT BE REQUIRED TO EXECUTE, ACKNOWLEDGE OR
DELIVER SUCH MORTGAGE OR AMENDMENT OR MODIFICATION TO AN EXISTING MORTGAGE
UNLESS OR UNTIL FEE REAL PROPERTY OR PROPERTIES HAVING AN AGGREGATE FAIR MARKET
VALUE OF $200,000 OR MORE WOULD BE COVERED BY ANY SUCH MORTGAGE OR AMENDMENT OR
MODIFICATION TO AN EXISTING MORTGAGE AND, UNTIL SUCH TIME, SHALL NOT BE REQUIRED
TO DELIVER SUCH MORTGAGEE POLICY OF TITLE INSURANCE OR SUCH APPRAISALS (UNLESS
REQUIRED BY LAWS OR REGULATIONS APPLICABLE TO ANY LENDER) OR SURVEYS WITH
RESPECT TO SUCH PROPERTIES OR WAIVERS OF LANDLORD LIENS OR LANDLORD AGREEMENTS
REFERRED TO HEREIN AND (B) WITH RESPECT TO ANY LEASE OF REAL PROPERTY, F.Y.I.
AND SUCH SUBSIDIARIES SHALL NOT BE REQUIRED TO EXECUTE, ACKNOWLEDGE OR DELIVER
SUCH MORTGAGE OR AMENDMENT OR MODIFICATION TO AN EXISTING MORTGAGE IF THE
TANGIBLE PROPERTY OF F.Y.I. AND/OR ITS SUBSIDIARIES LOCATED AND TO BE LOCATED
THEREON DOES NOT EXCEED $500,000 IN AGGREGATE FAIR MARKET VALUE.  FOLLOWING THE
DATE OF EACH SUCH ACQUISITION OF PROPERTY, IF REQUESTED BY THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS,  F.Y.I. SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES WITH AN INTEREST IN SUCH PROPERTIES TO, (A) DELIVER OR CAUSE TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT, A MORTGAGEE POLICY OF TITLE INSURANCE
INSURING THE LIENS OF THE MORTGAGE COVERING SUCH FEE REAL PROPERTY IN AN AMOUNT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT ON STANDARD FORM POLICIES
(EXCEPT FOR PERMITTED LIENS, IF ANY, WHICH ARE EXPRESSLY PERMITTED BY THE LOAN
DOCUMENTS TO HAVE PRIORITY OVER THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT)
AND (B) PROVIDE THE ADMINISTRATIVE AGENT WITH A CURRENT ENVIRONMENTAL ASSESSMENT
OF SUCH PROPERTY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  IN ADDITION, WITH RESPECT TO EACH SUCH LEASEHOLD ESTATE,
F.Y.I. SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, USE ITS BEST
REASONABLE EFFORTS TO OBTAIN EITHER (1) WAIVERS OF LANDLORD'S LIENS FROM EACH
LESSOR OR (2) LANDLORD AGREEMENTS FROM EACH LESSOR, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 



(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
SECTION 5.4(A), IN THE EVENT THAT ADDITIONAL SECURITY IS REQUIRED TO BE GRANTED
IN ACCORDANCE WITH SECTION 5.4(A), ONE OR MORE NONMATERIAL SUBSIDIARIES (AS THE
ADMINISTRATIVE AGENT MAY REQUEST) SHALL BE REQUIRED TO GRANT LIENS IN ACCORDANCE
WITH SECTION 5.4(A) AS IF SUCH NONMATERIAL SUBSIDIARIES WERE MATERIAL
SUBSIDIARIES IF AND TO THE EXTENT NECESSARY TO ENSURE THAT (I) THE AGGREGATE
TOTAL ASSETS OF ALL NONMATERIAL SUBSIDIARIES THAT HAVE NOT GRANTED SUCH LIENS
DOES NOT EXCEED FIVE PERCENT OF THE TOTAL ASSETS OF F.Y.I. AND ITS SUBSIDIARIES
ON A CONSOLIDATED BASIS, (II) THE AGGREGATE NET WORTH OF ALL NONMATERIAL
SUBSIDIARIES THAT HAVE NOT GRANTED SUCH LIENS DOES NOT EXCEED FIVE PERCENT OF
THE TOTAL NET WORTH OF F.Y.I. AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, AND
(III) THE AGGREGATE REVENUES OF ALL NONMATERIAL SUBSIDIARIES THAT HAVE NOT
GRANTED SUCH LIENS DOES NOT EXCEED FIVE PERCENT OF THE REVENUES OF F.Y.I. AND
ITS SUBSIDIARIES ON A CONSOLIDATED BASIS.


 


SECTION 5.5             RELEASE OF COLLATERAL.


 


(A)           UPON ANY SALE, TRANSFER OR OTHER DISPOSITION OF COLLATERAL THAT IS
EXPRESSLY PERMITTED UNDER SECTION 9.8 AND UPON FIVE BUSINESS DAYS PRIOR WRITTEN
REQUEST BY F.Y.I., THE ADMINISTRATIVE AGENT SHALL EXECUTE AT F.Y.I.'S EXPENSE
SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE BY THE ADMINISTRATIVE
AGENT OF ITS LIENS ON SUCH COLLATERAL; PROVIDED, HOWEVER, THAT (I) THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO RELEASE ANY LIEN ON ANY COLLATERAL
IF A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (II) THE ADMINISTRATIVE
AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN THE
ADMINISTRATIVE AGENT'S OPINION, WOULD EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR CREATE ANY OBLIGATION NOT REIMBURSED BY F.Y.I. OR ENTAIL ANY
CONSEQUENCES OTHER THAN THE RELEASE OF SUCH LIEN WITHOUT RECOURSE OR WARRANTY,
AND (III) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR ANY
OF THE OBLIGATIONS OR ANY OF THE ADMINISTRATIVE AGENT'S LIENS ON ANY COLLATERAL
RETAINED BY F.Y.I. OR ANY OF ITS SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION,
ITS LIENS ON THE PROCEEDS OF ANY SUCH SALE, TRANSFER OR OTHER DISPOSITION.


 



(B)           IF, AFTER ADDITIONAL SECURITY HAS BEEN GRANTED IN ACCORDANCE WITH
SECTION 5.4, THE FUNDED DEBT TO EBITDA RATIO IS LESS THAN 2.25 TO 1.00 FOR TWO
CONSECUTIVE FISCAL QUARTERS OF F.Y.I. AND F.Y.I., AT SUCH TIME, HAS AN
INVESTMENT GRADE RATING FROM EITHER MOODY'S INVESTORS SERVICE, INC. (BAA3 OR
BETTER) OR STANDARD & POOR'S CORPORATION (BBB- OR BETTER) ON AN UNSECURED BASIS,
THE ADMINISTRATIVE AGENT SHALL, UPON THE REQUEST OF F.Y.I., EXECUTE AT F.Y.I.'S
EXPENSE SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE BY THE
ADMINISTRATIVE AGENT OF ITS LIENS ON ANY OR ALL COLLATERAL GRANTED AS ADDITIONAL
SECURITY IN ACCORDANCE WITH SECTION 5.4; PROVIDED, HOWEVER, THAT (I) THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO RELEASE ANY LIEN ON ANY COLLATERAL
IF A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (II) THE ADMINISTRATIVE
AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN THE
ADMINISTRATIVE AGENT'S OPINION, WOULD EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR CREATE ANY OBLIGATION NOT REIMBURSED BY F.Y.I. OR ENTAIL ANY
CONSEQUENCES OTHER THAN THE RELEASE OF SUCH LIEN WITHOUT RECOURSE OR WARRANTY,
AND (III) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR ANY
OF THE OBLIGATIONS OR ANY OF THE ADMINISTRATIVE AGENT'S LIENS ON ANY COLLATERAL
RETAINED BY F.Y.I. OR ANY OF ITS SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION,
ITS LIENS ON THE PROCEEDS OF ANY SUCH SALE, TRANSFER OR OTHER DISPOSITION.


 


SECTION 5.6             SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO
TIME, WITHOUT NOTICE TO F.Y.I., ANY OTHER LOAN PARTY OR ANY OTHER PERSON (ANY
SUCH NOTICE BEING HEREBY EXPRESSLY WAIVED BY F.Y.I.), TO SET OFF AND APPLY ANY
AND ALL DEPOSITS (GENERAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME
HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH LENDER TO OR FOR THE
CREDIT OR THE ACCOUNT OF F.Y.I. AGAINST ANY AND ALL OF THE OBLIGATIONS NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT, SUCH LENDER'S NOTE OR ANY OTHER LOAN
DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT THE ADMINISTRATIVE AGENT OR SUCH LENDER
SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT, SUCH LENDER'S NOTE OR ANY SUCH
OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  EACH LENDER
AGREES PROMPTLY TO NOTIFY F.Y.I. (WITH A COPY TO THE ADMINISTRATIVE AGENT) AFTER
ANY SUCH SETOFF AND APPLICATION, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.  THE RIGHTS AND
REMEDIES OF EACH LENDER HEREUNDER ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING, WITHOUT LIMITATION, OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER MAY
HAVE.


 


SECTION 5.7             LANDLORD AND MORTGAGEE WAIVERS.  ON OR BEFORE THE
CLOSING DATE WITH RESPECT TO A LEASE OF REAL PROPERTY AS TO WHICH THE
ADMINISTRATIVE AGENT HAS OR IS, IN ACCORDANCE WITH ARTICLE 5 HEREOF, REQUIRED TO
HAVE A LEASEHOLD MORTGAGE, AND PRIOR TO OR CONCURRENTLY WITH F.Y.I. OR ANY OF
ITS SUBSIDIARIES ENTERING INTO A LEASE OF REAL PROPERTY ON OR AFTER THE CLOSING
DATE AS TO WHICH THE ADMINISTRATIVE AGENT HAS OR IS, IN ACCORDANCE WITH
ARTICLE 5, REQUIRED TO HAVE A LEASEHOLD MORTGAGE, F.Y.I. SHALL, UNLESS THE
ADMINISTRATIVE AGENT HAS WAIVED SUCH REQUIREMENT IN ITS DISCRETION AS TO ANY
PARTICULAR LEASED PROPERTY, PROVIDE TO THE ADMINISTRATIVE AGENT AN AGREEMENT OF
SUCH OF THE LANDLORDS AND THEIR LENDERS RELATING TO SUCH LEASED PROPERTIES, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
INCLUDING, WITHOUT LIMITATION, ANY LEASED PROPERTIES WHERE THE LANDLORD (I) OWNS
ANY CAPITAL STOCK OF F.Y.I., (II) HOLDS ANY SELLER SUBORDINATED DEBT, OR
(III) IS THE BENEFICIARY OF OR PAYEE UNDER ANY SELLER EARN OUT.


 



ARTICLE 6


 


CONDITIONS PRECEDENT


 


SECTION 6.1             INITIAL LOANS AND LETTER OF CREDIT CONDITIONS.  THE
AGREEMENT OF THE ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THIS
AGREEMENT, AND EACH OF THE OBLIGATIONS OF EACH LENDER TO MAKE ITS INITIAL LOAN
UNDER THIS AGREEMENT AND THE OBLIGATION OF THE ISSUING BANK TO ISSUE THE INITIAL
LETTER OF CREDIT UNDER THIS AGREEMENT ARE SUBJECT TO THE CONDITIONS PRECEDENT
THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, ON OR BEFORE THE EFFECTIVE
DATE, ALL OF THE FOLLOWING IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND, IN THE CASE OF ACTIONS TO BE TAKEN, EVIDENCE THAT THE
FOLLOWING REQUIRED ACTIONS HAVE BEEN TAKEN TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT:


 


(A)           RESOLUTIONS.  RESOLUTIONS OF THE BOARD OF DIRECTORS OF  F.Y.I. AND
EACH MATERIAL SUBSIDIARY CERTIFIED BY ITS SECRETARY OR AN ASSISTANT SECRETARY
WHICH AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY OF
THE LOAN DOCUMENTS TO WHICH IT IS OR IS TO BE A PARTY;


 


(B)           INCUMBENCY CERTIFICATE.  A CERTIFICATE OF INCUMBENCY CERTIFIED BY
THE SECRETARY OR AN ASSISTANT SECRETARY OF F.Y.I. AND EACH MATERIAL SUBSIDIARY
CERTIFYING THE NAME OF EACH OFFICER OR OTHER REPRESENTATIVE OF SUCH LOAN PARTY
(I) WHO IS AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS OR
IS TO BE A PARTY (INCLUDING ANY CERTIFICATES CONTEMPLATED THEREIN), TOGETHER
WITH SPECIMEN SIGNATURES OF EACH SUCH OFFICER OR OTHER REPRESENTATIVE, AND
(II) WHO WILL, UNTIL REPLACED BY OTHER OFFICERS OR REPRESENTATIVES DULY
AUTHORIZED FOR THAT PURPOSE, ACT AS ITS REPRESENTATIVE FOR THE PURPOSES OF
SIGNING DOCUMENTS AND GIVING NOTICES AND OTHER COMMUNICATIONS IN CONNECTION WITH
THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY;


 


(C)           ARTICLES OR CERTIFICATES OF INCORPORATION, ETC.  THE ARTICLES OR
CERTIFICATES OF INCORPORATION, CERTIFICATE OF FORMATION, CERTIFICATE OF LIMITED
PARTNERSHIP, PARTNERSHIP AGREEMENT OR OTHER APPLICABLE CONSTITUTIONAL DOCUMENT
OF F.Y.I. AND EACH MATERIAL SUBSIDIARY CERTIFIED BY THE SECRETARY OF STATE OR
OTHER APPLICABLE GOVERNMENTAL AUTHORITY OF THE STATE OR OTHER JURISDICTION OF
INCORPORATION OR ORGANIZATION OF SUCH LOAN PARTY AND DATED AS OF A CURRENT DATE;


 


(D)           BYLAWS.  THE BYLAWS OF F.Y.I. AND EACH MATERIAL SUBSIDIARY
CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN PARTY;


 


(E)           GOVERNMENTAL CERTIFICATES.  CERTIFICATES OF APPROPRIATE OFFICIALS
AS TO THE EXISTENCE AND GOOD STANDING, STATUS OR COMPLIANCE, AS APPLICABLE, OF
F.Y.I. AND EACH MATERIAL SUBSIDIARY IN THEIR RESPECTIVE JURISDICTIONS OF
INCORPORATION OR ORGANIZATION AND ANY AND ALL JURISDICTIONS WHERE SUCH LOAN
PARTY IS QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION OR OTHER ENTITY, EACH
SUCH CERTIFICATE TO BE DATED AS OF A CURRENT DATE;


 



(F)            NOTES.  THE NOTES DULY COMPLETED AND EXECUTED BY F.Y.I.;


 


(G)           GUARANTIES.  A MASTER GUARANTY EXECUTED BY EACH OF THE DOMESTIC
SUBSIDIARIES OF F.Y.I.;


 


(H)           SECURITY AGREEMENTS.  SECURITY AGREEMENTS EXECUTED BY F.Y.I. AND
EACH OF ITS SUBSIDIARIES WHICH ARE REQUIRED TO GRANT LIENS IN ACCORDANCE WITH
ARTICLE 5 (INCLUDING, WITHOUT LIMITATION, SECURITY AGREEMENTS REQUIRED IN
ACCORDANCE WITH SECTION 5.1 AND SECURITY AGREEMENTS, TO BE HELD IN ESCROW BY THE
ADMINISTRATIVE AGENT, REQUIRED IN ACCORDANCE WITH SECTION 5.4);


 


(I)            STOCK CERTIFICATES.  THE STOCK CERTIFICATES REPRESENTING ALL OF
THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH OF THE SUBSIDIARIES OF F.Y.I.
ACCOMPANIED BY APPROPRIATE STOCK POWERS SIGNED IN BLANK;


 


(J)            FINANCING STATEMENTS.  FINANCING STATEMENTS AND ALL OTHER
REQUISITE FILING DOCUMENTS EXECUTED BY THE LOAN PARTIES NECESSARY OR APPROPRIATE
TO PERFECT THE LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, FINANCING STATEMENTS RELATING TO THE SECURITY AGREEMENTS
REQUIRED IN ACCORDANCE WITH SECTION 5.1 AND FINANCING STATEMENTS, TO BE HELD IN
ESCROW BY THE ADMINISTRATIVE AGENT, RELATING TO THE SECURITY AGREEMENTS REQUIRED
IN ACCORDANCE WITH SECTION 5.4);


 


(K)           LIEN RELEASES.  RELEASES OR ASSIGNMENTS OF LIENS AND UCC-3
FINANCING STATEMENTS IN RECORDABLE FORM, AS MAY BE NECESSARY TO REFLECT THAT THE
LIENS CREATED BY THE SECURITY DOCUMENTS ARE FIRST PRIORITY LIENS (EXCEPT FOR
PERMITTED LIENS, IF ANY, WHICH ARE EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS TO
HAVE PRIORITY OVER THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT);


 


(L)            LIEN SEARCHES. LIEN SEARCHES IN THE NAMES OF F.Y.I. AND EACH OF
ITS MATERIAL SUBSIDIARIES (AND IN ALL NAMES UNDER WHICH EACH SUCH PERSON HAS
DONE BUSINESS WITHIN THE LAST FIVE YEARS AND IN ALL NAMES OF PERSONS WHO
PREVIOUSLY OWNED ANY OF THE PROPERTIES CONSTITUTING COLLATERAL AS THE
ADMINISTRATIVE AGENT MAY REQUIRE) IN EACH STATE, COUNTY, PARISH OR OTHER
JURISDICTION WHERE EACH SUCH PERSON MAINTAINS AN OFFICE OR HAS PROPERTY, SHOWING
NO FINANCING STATEMENTS OR OTHER LIEN INSTRUMENTS OF RECORD EXCEPT FOR PERMITTED
LIENS (AND LIENS RELEASED IN ACCORDANCE WITH SECTION 6.1(K));


 


(M)          LEASES.  IF REQUESTED BY THE ADMINISTRATIVE AGENT, COPIES OF ALL
LEASES (AND ALL AMENDMENTS AND SUPPLEMENTS THERETO) PURSUANT TO WHICH F.Y.I. OR
ANY OF ITS SUBSIDIARIES LEASES MORTGAGED PROPERTIES;


 


(N)           CONSENTS.  COPIES OF ALL MATERIAL CONSENTS NECESSARY FOR THE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE LOAN PARTIES OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY, WHICH CONSENTS SHALL BE CERTIFIED BY A
RESPONSIBLE OFFICER OF THE APPLICABLE LOAN PARTY AS TRUE AND CORRECT COPIES OF
SUCH CONSENTS AS OF THE EFFECTIVE DATE;


 


(O)           PERMITS. IF REQUESTED BY THE ADMINISTRATIVE AGENT, COPIES OF ALL
MATERIAL PERMITS AFFECTING F.Y.I. OR ANY OF ITS MATERIAL SUBSIDIARIES IN
CONNECTION WITH ITS BUSINESSES OR ANY OF THE PROPERTIES OWNED OR LEASED BY IT,
AND EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT F.Y.I. AND EACH OF
ITS MATERIAL SUBSIDIARIES ARE ABLE TO CONDUCT THEIR BUSINESSES WITH THE USE OF
SUCH PERMITS IN FULL FORCE AND EFFECT;


 



(P)           PAYMENT OF PRINCIPAL, INTEREST, FEES AND EXPENSES.  F.Y.I. SHALL
HAVE PAID IN FULL (I) ALL OUTSTANDING PRINCIPAL OF, AND ALL ACCRUED AND UNPAID
INTEREST AND FEES WITH RESPECT TO, THE EXISTING DEBT, (II) ALL FEES DUE ON OR
BEFORE THE EFFECTIVE DATE AS SPECIFIED IN THIS AGREEMENT OR IN THE FEE LETTER,
AND (III) ALL FEES AND EXPENSES OF OR INCURRED BY THE ADMINISTRATIVE AGENT AND
ITS COUNSEL TO THE EXTENT BILLED ON OR BEFORE THE EFFECTIVE DATE AND PAYABLE
PURSUANT TO THIS AGREEMENT;


 


(Q)           REGULATORY APPROVALS. EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT THAT ALL FILINGS, CONSENTS OR APPROVALS WITH OR OF GOVERNMENTAL
AUTHORITIES NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS HAVE BEEN MADE AND OBTAINED, AS APPLICABLE, INCLUDING, WITHOUT
LIMITATION, ALL APPROVALS OR FILINGS (IF ANY) REQUIRED UNDER THE
HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976 AND THE LAPSE OF ALL
WAITING PERIODS WITH RESPECT THERETO;


 


(R)            COMPLIANCE WITH LAWS.  AS OF THE EFFECTIVE DATE, EACH PERSON THAT
IS A PARTY TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS SHALL HAVE
COMPLIED WITH ALL GOVERNMENTAL REQUIREMENTS NECESSARY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(S)           NO PROHIBITIONS.  NO GOVERNMENTAL REQUIREMENT SHALL PROHIBIT THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, AND NO ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL, AND NO LITIGATION OR OTHER PROCEEDING SHALL BE PENDING OR
THREATENED WHICH WOULD, ENJOIN, PROHIBIT, RESTRAIN OR OTHERWISE ADVERSELY AFFECT
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS OR OTHERWISE HAVE A MATERIAL ADVERSE EFFECT;


 


(T)            NO MATERIAL ADVERSE CHANGE.  AS OF THE EFFECTIVE DATE, NO
MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED WITH RESPECT TO THE CONDITION
(FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, BUSINESS, OPERATIONS,
CAPITALIZATION, ASSETS OR LIABILITIES (ACTUAL OR CONTINGENT) OF F.Y.I. AND ITS
SUBSIDIARIES TAKEN AS A WHOLE SINCE DECEMBER 31, 1999;


 


(U)           FINANCIAL STATEMENTS.  IF AND TO THE EXTENT NOT PREVIOUSLY
DELIVERED TO THE ADMINISTRATIVE AGENT, COPIES OF EACH OF THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 7.2;


 


(V)           OPINIONS OF COUNSEL.  FAVORABLE OPINIONS (OR COMFORT LETTERS WITH
RESPECT TO CLAUSE (II) SUCCEEDING) OF (I) LOCKE LIDDELL & SAPP, LLP, COUNSEL FOR
THE LOAN PARTIES, AND SUCH OTHER COUNSEL AS MAY BE ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT WITH RESPECT TO F.Y.I. AND ITS SUBSIDIARIES WITH RESPECT TO THE LOAN
DOCUMENTS AND (II) SUCH OTHER COUNSEL AS MAY BE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT REGARDING THE POWER AND AUTHORITY OF EACH OF THE SUBSIDIARIES OF F.Y.I. TO
EXECUTE AND DELIVER ITS GUARANTY AND SECURITY AGREEMENT UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION OR ORGANIZATION, AS THE ADMINISTRATIVE AGENT MAY
REQUIRE;


 


(W)          OPINIONS OF LOCAL COUNSEL.  IF AND TO THE EXTENT NOT PREVIOUSLY
DELIVERED TO THE ADMINISTRATIVE AGENT, A FAVORABLE OPINION OR COMFORT LETTER (AS
THE ADMINISTRATIVE AGENT MAY REQUIRE) OF LOCAL COUNSEL TO THE ADMINISTRATIVE
AGENT IN EACH STATE OR PROVINCE WHERE MORTGAGED PROPERTIES OR INVENTORY OWNED BY
F.Y.I. OR ITS SUBSIDIARIES ARE LOCATED IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT; AND


 



(X)            ACCOUNTANT'S LETTER.  IF AND TO THE EXTENT NOT PREVIOUSLY
DELIVERED TO THE ADMINISTRATIVE AGENT, A LETTER FROM F.Y.I. AUTHORIZING THE
INDEPENDENT PUBLIC ACCOUNTANT OF F.Y.I. AND ITS SUBSIDIARIES TO COMMUNICATE WITH
THE ADMINISTRATIVE AGENT AND THE LENDERS AND ACKNOWLEDGING RELIANCE BY THE
ADMINISTRATIVE AGENT AND THE LENDERS ON PAST, PRESENT AND FUTURE FINANCIAL
STATEMENTS.


 


(Y)           WIRING INSTRUCTIONS.  WRITTEN INSTRUCTIONS FROM F.Y.I. TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO THE DISBURSEMENT OF THE PROCEEDS OF THE
LOANS;


 


(Z)            INSURANCE POLICIES.  ORIGINALS OF CERTIFICATES OF INSURANCE
EVIDENCING ALL INSURANCE POLICIES REQUIRED BY THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, TOGETHER WITH ENDORSEMENTS NAMING THE ADMINISTRATIVE AGENT AS LOSS
PAYEE UNDER ALL SUCH CASUALTY INSURANCE POLICIES AND THE ADMINISTRATIVE AGENT AS
AN ADDITIONAL INSURED PARTY UNDER ALL SUCH LIABILITY POLICIES AND, IF REQUESTED
BY THE ADMINISTRATIVE AGENT, COPIES OF ALL SUCH INSURANCE POLICIES.


 


(AA)         LETTER OF CREDIT AGREEMENT.  WITH RESPECT TO ANY ISSUANCE OF A
LETTER OF CREDIT, A LETTER OF CREDIT AGREEMENT IN THE FORM REQUIRED BY THE
ISSUING BANK WITH RESPECT THERETO EXECUTED BY F.Y.I.;


 


(BB)         SOLVENCY CERTIFICATE; CONTRIBUTION AGREEMENT.  (I) A SOLVENCY
CERTIFICATE; AND (II) CONTRIBUTION AGREEMENTS (OR APPLICABLE AMENDMENTS TO ANY
SUCH AGREEMENTS EXISTING AS OF THE EFFECTIVE DATE) BETWEEN AND AMONG F.Y.I. AND
ITS SUBSIDIARIES TO EVIDENCE APPLICABLE RIGHTS OF CONTRIBUTION;


 


(CC)         NO MATERIAL LITIGATION.  AS OF THE EFFECTIVE DATE, NO ACTION, SUIT,
INVESTIGATION, OR PROCEEDING SHALL BE PENDING OR THREATENED BEFORE ANY
GOVERNMENTAL AUTHORITY THAT PURPORTS TO AFFECT F.Y.I. OR ANY OF ITS SUBSIDIARIES
THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR THAT
COULD HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF F.Y.I. OR ANY OF ITS
SUBSIDIARIES TO PERFORM THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS;


 


(DD)         DUE DILIGENCE REVIEW.  RECEIPT AND REVIEW, WITH RESULTS
SATISFACTORY TO ADMINISTRATIVE AGENT AND ITS COUNSEL, OF INFORMATION REGARDING
LITIGATION, TAX, ACCOUNTING, LABOR, INSURANCE, PENSION LIABILITIES (ACTUAL OR
CONTINGENT), REAL ESTATE LEASES, MATERIAL CONTRACTS, DEBT AGREEMENTS, PROPERTY
OWNERSHIP, ENVIRONMENTAL MATTERS, CONTINGENT LIABILITIES AND MANAGEMENT OF
F.Y.I. AND ITS SUBSIDIARIES; AND


 


(EE)         INFORMATION SYSTEMS REVIEW. RECEIPT AND REVIEW, WITH RESULTS
SATISFACTORY TO ADMINISTRATIVE AGENT, OF A COMPLETE REVIEW OF F.Y.I.'S AND ITS
SUBSIDIARIES' INFORMATION SYSTEMS BY AN INDEPENDENT FIRM ACCEPTABLE TO F.Y.I.
AND THE ADMINISTRATIVE AGENT.

 

F.Y.I. shall deliver, or cause to be delivered, to the Administrative Agent
sufficient counterparts of each agreement, document or instrument to be received
by the Administrative Agent under this Section 6.1 to permit the Administrative
Agent to distribute a copy of the same to each of the Lenders.

 



SECTION 6.2             ALL EXTENSIONS OF CREDIT.  THE OBLIGATION OF EACH LENDER
TO MAKE ANY LOAN (INCLUDING THE INITIAL LOAN) AND THE OBLIGATION OF THE ISSUING
BANK TO ISSUE ANY LETTER OF CREDIT (INCLUDING THE INITIAL LETTER OF CREDIT)
UNDER THIS AGREEMENT ARE SUBJECT TO THE SATISFACTION OF EACH OF THE CONDITIONS
PRECEDENT SET FORTH IN SECTION 6.1 AND EACH OF THE FOLLOWING ADDITIONAL
CONDITIONS PRECEDENT:


 


(A)           NO DEFAULT OR MATERIAL ADVERSE EFFECT.  NO DEFAULT OR MATERIAL
ADVERSE EFFECT SHALL HAVE OCCURRED AND BE CONTINUING, OR WOULD RESULT FROM SUCH
LOAN OR LETTER OF CREDIT;


 


(B)           REPRESENTATIONS AND WARRANTIES.  ALL OF THE REPRESENTATIONS AND
WARRANTIES OF F.Y.I. AND ITS SUBSIDIARIES AND THE OTHER LOAN PARTIES CONTAINED
IN ARTICLE 7 HEREOF AND IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT ON
AND AS OF THE DATE OF SUCH LOAN OR LETTER OF CREDIT WITH THE SAME FORCE AND
EFFECT AS IF SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF SUCH
DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES ARE
EXPRESSLY BY THEIR TERMS MADE ONLY AS OF THE CLOSING DATE OR ANOTHER SPECIFIED
DATE; AND


 


(C)           ADDITIONAL DOCUMENTATION.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH ADDITIONAL APPROVALS, OPINIONS, AGREEMENT, DOCUMENTS AND
INSTRUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

 

Each notice of borrowing or request for the issuance of a Letter of Credit by
F.Y.I. hereunder shall constitute a representation and warranty by F.Y.I. that
the conditions precedent set forth in Sections 6.2(a) and (b) have been
satisfied (both as of the date of such notice and, unless F.Y.I. otherwise
notifies the Administrative Agent prior to the date of such borrowing or Letter
of Credit, as of the date of such borrowing or Letter of Credit).

 


SECTION 6.3             CLOSING CERTIFICATE.  THE AGREEMENT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT, THE
OBLIGATIONS OF THE LENDERS TO MAKE THE INITIAL LOAN AND THE OBLIGATION OF THE
ISSUING BANK TO ISSUE THE INITIAL LETTER OF CREDIT ARE SUBJECT TO THE CONDITION
THAT THE ADMINISTRATIVE AGENT RECEIVE, CONCURRENTLY WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, A CLOSING CERTIFICATE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT CERTIFYING AS TO THE
SATISFACTION OF EACH OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 6.1.


 


ARTICLE 7


 


REPRESENTATIONS AND WARRANTIES

 

F.Y.I. represents and warrants to the Administrative Agent and the Lenders that
the following statements are and, after giving effect to the transactions
contemplated hereby, will be true, correct and complete:

 



SECTION 7.1             CORPORATE EXISTENCE.  EACH LOAN PARTY (A) IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, (B) HAS ALL REQUISITE
POWER AND AUTHORITY TO OWN ITS PROPERTIES AND CARRY ON ITS BUSINESS AS NOW BEING
OR AS PROPOSED TO BE CONDUCTED, AND (C) IS QUALIFIED TO DO BUSINESS IN ALL
JURISDICTIONS IN WHICH THE NATURE OF ITS BUSINESS MAKES SUCH QUALIFICATION
NECESSARY AND WHERE FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT. 
EACH LOAN PARTY HAS THE POWER AND AUTHORITY AND LEGAL RIGHT TO EXECUTE, DELIVER
AND PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS OR MAY
BECOME A PARTY.  F.Y.I. IS A HOLDING COMPANY AND IS NOT AN OPERATING COMPANY AND
DOES NOT ENGAGE IN ANY MATERIAL BUSINESS OPERATIONS APART FROM THE OWNERSHIP AND
MANAGEMENT OF ITS SUBSIDIARIES.


 


SECTION 7.2             FINANCIAL STATEMENTS.


 


(A)           F.Y.I. HAS DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS
AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF F.Y.I. AND ITS SUBSIDIARIES AS OF
AND FOR THE FISCAL YEARS ENDED DECEMBER 31, 1997, 1998 AND 1999, INCLUDING,
WITHOUT LIMITATION, BALANCE SHEETS AND INCOME AND CASH FLOW STATEMENTS.  TO
F.Y.I.'S KNOWLEDGE, SUCH FINANCIAL STATEMENTS ARE TRUE AND CORRECT, HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP AND FAIRLY AND ACCURATELY PRESENT, ON A
CONSOLIDATED BASIS, THE FINANCIAL CONDITION OF F.Y.I. AND ITS CONSOLIDATED
SUBSIDIARIES, AS OF THE RESPECTIVE DATES INDICATED THEREIN AND THE RESULTS OF
OPERATIONS FOR THE RESPECTIVE PERIODS INDICATED THEREIN.  THERE HAS NOT BEEN, AS
OF THE CLOSING DATE OR THE EFFECTIVE DATE, ANY MATERIAL ADVERSE CHANGE IN THE
BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS OR PROPERTIES OF F.Y.I.
OR ITS SUBSIDIARIES OR SINCE THE EFFECTIVE DATES OF THE MOST RECENT APPLICABLE
FINANCIAL STATEMENTS REFERRED TO IN THIS SECTION 7.2(A).


 


(B)           THE PROJECTIONS WERE PREPARED BY F.Y.I. ON A BASIS SUBSTANTIALLY
CONSISTENT WITH THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.2(A).  THE
PROJECTIONS REPRESENT, AS OF THE CLOSING DATE AND THE EFFECTIVE DATE, THE GOOD
FAITH ESTIMATE OF F.Y.I. CONCERNING THE PROBABLE FINANCIAL CONDITION AND
PERFORMANCE OF F.Y.I. AND ITS SUBSIDIARIES BASED ON ASSUMPTIONS BELIEVED TO BE
REASONABLE AT THE TIME MADE.


 


SECTION 7.3             CORPORATE ACTION: NO BREACH.  THE EXECUTION, DELIVERY
AND PERFORMANCE BY EACH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS OR MAY
BECOME A PARTY AND COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF AND THEREOF
HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE OR OTHER ENTITY ACTION ON
THE PART OF THE LOAN PARTIES AND DO NOT AND WILL NOT (A) VIOLATE OR CONFLICT
WITH, OR RESULT IN A BREACH OF, OR REQUIRE ANY CONSENT UNDER (I) THE ARTICLES OR
CERTIFICATES OF INCORPORATION OR BYLAWS OF ANY LOAN PARTY, (II) ANY GOVERNMENTAL
REQUIREMENT APPLICABLE TO A LOAN PARTY OR ANY OF ITS PROPERTY OR ANY ORDER,
WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR
APPLICABLE TO A LOAN PARTY OR ANY OF ITS PROPERTY, OR (III) ANY MATERIAL
AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH ANY LOAN PARTY IS A PARTY OR BY WHICH
ANY LOAN PARTY OR ANY OF ITS PROPERTY IS BOUND OR SUBJECT, OR (B) CONSTITUTE A
DEFAULT UNDER ANY SUCH MATERIAL AGREEMENT, DOCUMENT OR INSTRUMENT, OR RESULT IN
THE CREATION OR IMPOSITION OF ANY LIEN (EXCEPT UNDER THE SECURITY DOCUMENTS AS
PROVIDED IN ARTICLE 5) UPON ANY OF THE REVENUES OR PROPERTY OF ANY LOAN PARTY.

 


SECTION 7.4             OPERATION OF BUSINESS.  THE LOAN PARTIES POSSESS ALL
MATERIAL PERMITS, FRANCHISES, LICENSES AND AUTHORIZATIONS NECESSARY OR
APPROPRIATE TO CONDUCT THEIR RESPECTIVE BUSINESSES SUBSTANTIALLY AS NOW
CONDUCTED AND WHERE THE FAILURE TO DO SO WOULD CONSTITUTE OR RESULT IN A
MATERIAL ADVERSE EFFECT.  ALL OF SUCH MATERIAL PERMITS, FRANCHISES, LICENSES AND
AUTHORIZATIONS OF F.Y.I. AND ITS MATERIAL SUBSIDIARIES WHICH CONSTITUTE A
GOVERNMENTAL REQUIREMENT OR WHICH ARE OR ARE TO BE ISSUED BY ANY GOVERNMENTAL
AUTHORITY ARE DISCLOSED ON SCHEDULE 7.4.  NONE OF SUCH PERSONS IS IN MATERIAL
VIOLATION OF ANY SUCH PERMITS, FRANCHISES, LICENSES OR AUTHORIZATIONS.


 



SECTION 7.5             INTELLECTUAL PROPERTY.  THE LOAN PARTIES OWN OR POSSESS
(OR WILL BE LICENSED OR HAVE THE FULL RIGHT TO USE) ALL INTELLECTUAL PROPERTY
WHICH IS NECESSARY FOR THE OPERATION OF THEIR RESPECTIVE BUSINESSES AS PRESENTLY
CONDUCTED AND AS PROPOSED TO BE CONDUCTED, WITHOUT ANY KNOWN CONFLICT WITH THE
RIGHTS OF OTHERS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS WILL NOT MATERIALLY ALTER OR IMPAIR, INDIVIDUALLY OR IN
THE AGGREGATE, ANY OF SUCH RIGHTS OF SUCH PERSONS.  NO PRODUCT OF THE LOAN
PARTIES INFRINGES UPON ANY INTELLECTUAL PROPERTY OWNED BY ANY OTHER PERSON, AND
NO CLAIM OR LITIGATION IS PENDING OR, TO THE KNOWLEDGE OF F.Y.I. OR ANY OF ITS
SUBSIDIARIES, THREATENED AGAINST ANY LOAN PARTY OR ANY SUCH PERSON CONTESTING
ITS RIGHT TO USE ANY PRODUCT OR MATERIAL WHICH COULD HAVE A MATERIAL ADVERSE
EFFECT.  THERE IS NO VIOLATION BY ANY LOAN PARTY OF ANY RIGHT OF SUCH LOAN PARTY
WITH RESPECT TO ANY MATERIAL INTELLECTUAL PROPERTY OWNED OR USED BY SUCH LOAN
PARTY WHICH WOULD CONSTITUTE OR RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 7.6             LITIGATION AND JUDGMENTS.  EACH MATERIAL ACTION, SUIT,
INVESTIGATION OR PROCEEDING BEFORE OR BY ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR PENDING OR, TO THE KNOWLEDGE OF  F.Y.I. OR ANY OF ITS SUBSIDIARIES,
THREATENED AGAINST OR AFFECTING ANY LOAN PARTY IS DISCLOSED ON SCHEDULE 7.6. 
NONE OF SUCH ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS COULD, IF ADVERSELY
DETERMINED, HAVE A MATERIAL ADVERSE EFFECT.  AS OF THE CLOSING DATE AND THE
EFFECTIVE DATE, THERE ARE NO OUTSTANDING JUDGMENTS AGAINST ANY LOAN PARTY OR ANY
OF THEIR RESPECTIVE SUBSIDIARIES.

 


SECTION 7.7             RIGHTS IN PROPERTIES; LIENS.  EACH OF THE LOAN PARTIES
HAS GOOD AND INDEFEASIBLE TITLE TO OR, EXCEPT AS EXPRESSLY STATED TO THE
CONTRARY ON SCHEDULE 1.1(A), VALID LEASEHOLD INTERESTS IN ITS PROPERTIES AND
ASSETS, REAL AND PERSONAL, INCLUDING THE PROPERTIES, ASSETS AND LEASEHOLD
INTERESTS REFLECTED IN THE FINANCIAL STATEMENTS DESCRIBED IN SECTION 7.2, AND
NONE OF THE PROPERTIES OR LEASEHOLD INTERESTS OF F.Y.I. OR ANY OF ITS MATERIAL
SUBSIDIARIES OR, TO THE BEST OF F.Y.I.'S KNOWLEDGE WITHOUT UNDERTAKING A CURRENT
LIEN SEARCH, ANY OF ITS NONMATERIAL SUBSIDIARIES IS SUBJECT TO ANY LIEN, EXCEPT
PERMITTED LIENS.  EXCEPT AS DISCLOSED ON SCHEDULE 7.7, NEITHER F.Y.I. NOR ANY OF
ITS SUBSIDIARIES OWNS ANY RIGHT, TITLE OR INTEREST IN ANY REAL PROPERTIES.

 


SECTION 7.8             ENFORCEABILITY. THE EXECUTION, DELIVERY AND PERFORMANCE
OF THE LOAN DOCUMENTS TO WHICH EACH OF THE LOAN PARTIES IS A PARTY HAVE BEEN
DULY AUTHORIZED BY RESOLUTIONS OF THE BOARD OF DIRECTORS OF SUCH LOAN PARTY (OR
OTHER APPROPRIATE ACTION AUTHORIZING SUCH EXECUTION, DELIVERY AND PERFORMANCE
HAS BEEN TAKEN WITH RESPECT TO EACH LOAN PARTY THAT IS NOT A CORPORATION).  THE
LOAN DOCUMENTS HAVE BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY EACH OF THE
LOAN PARTIES THAT IS A PARTY THERETO AND CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE LOAN PARTIES, ENFORCEABLE AGAINST THE LOAN PARTIES IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS LIMITED BY BANKRUPTCY,
INSOLVENCY OR OTHER LAWS OF GENERAL APPLICATION RELATING TO THE ENFORCEMENT OF
CREDITORS' RIGHTS AND GENERAL PRINCIPLES OF EQUITY.


 



SECTION 7.9             APPROVALS.  NO AUTHORIZATION, APPROVAL OR CONSENT OF,
AND NO FILING OR REGISTRATION WITH OR NOTICE TO, ANY GOVERNMENTAL AUTHORITY OR
THIRD PARTY IS OR WILL BE NECESSARY FOR THE EXECUTION, DELIVERY OR PERFORMANCE
BY ANY LOAN PARTY OF ANY OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY OR FOR THE
VALIDITY OR ENFORCEABILITY THEREOF, EXCEPT FOR SUCH CONSENTS, APPROVALS AND
FILINGS AS HAVE BEEN VALIDLY OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT. 
NONE OF THE LOAN PARTIES HAS FAILED TO OBTAIN ANY MATERIAL GOVERNMENTAL CONSENT,
APPROVAL, LICENSE, PERMIT, FRANCHISE OR OTHER GOVERNMENTAL AUTHORIZATION
NECESSARY FOR THE OWNERSHIP OF ANY OF ITS PROPERTIES OR THE CONDUCT OF ITS
BUSINESS.

 


SECTION 7.10           DEBT.  AS OF THE CLOSING DATE AND THE EFFECTIVE DATE, THE
LOAN PARTIES AND THEIR SUBSIDIARIES HAVE NO DEBT EXCEPT FOR (A) THE OBLIGATIONS
AND (B) THE DEBT DISCLOSED ON SCHEDULE 7.10 HERETO.

 


SECTION 7.11           TAXES.  THE LOAN PARTIES HAVE FILED ALL TAX RETURNS
(FEDERAL, STATE AND LOCAL) REQUIRED TO BE FILED, INCLUDING ALL INCOME,
FRANCHISE, EMPLOYMENT, PROPERTY AND SALES TAX RETURNS, AND HAVE PAID ALL OF
THEIR RESPECTIVE LIABILITIES (OTHER THAN LIABILITIES WHICH DO NOT, IN THE
AGGREGATE, EXCEED $100,000 IN AMOUNT) FOR TAXES, ASSESSMENTS, GOVERNMENTAL
CHARGES AND OTHER LEVIES THAT ARE DUE AND PAYABLE, EXCEPT SUCH TAXES, IF ANY,
THE PAYMENT OF WHICH IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED BY OR ON BEHALF OF SUCH PERSON AND AS TO WHICH,
IF REQUIRED BY GAAP, SUCH PERSON HAS ESTABLISHED ADEQUATE RESERVES.  F.Y.I. IS
NOT AWARE OF ANY PENDING INVESTIGATION OF ANY LOAN PARTY OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, BY ANY TAXING AUTHORITY OR OF ANY PENDING BUT
UNASSESSED TAX LIABILITY OF ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, OTHER THAN WITH RESPECT TO (A) AD VALOREM OR OTHER REAL PROPERTY
TAXES NOT IN EXCESS OF $100,000 AS TO ANY SUCH PERSON AND (B) OTHER TAXES IN AN
AGGREGATE AMOUNT AS TO ANY SUCH PERSON WHICH COULD NOT, IF AN ADVERSE
DETERMINATION IS MADE WITH RESPECT TO SUCH TAXES, MATERIALLY AND ADVERSELY
AFFECT SUCH PERSON, WHICH (AS TO EACH OF CLAUSES (A) AND (B) PRECEDING) ARE
CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED BY OR ON BEHALF OF SUCH PERSON AND AS TO WHICH, IF REQUIRED BY GAAP,
SUCH PERSON HAS ESTABLISHED ADEQUATE RESERVES.  NO TAX LIENS HAVE BEEN FILED
AND, EXCEPT AS DISCLOSED ON SCHEDULE 7.11, NO CLAIMS ARE BEING ASSERTED AGAINST
ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, WITH RESPECT TO ANY
TAXES; PROVIDED, HOWEVER, THAT, WITH RESPECT TO THE NONMATERIAL SUBSIDIARIES,
SUCH REPRESENTATION IS MADE ONLY TO THE BEST OF F.Y.I.'S KNOWLEDGE WITHOUT
UNDERTAKING A CURRENT LIEN SEARCH.  EXCEPT AS DISCLOSED ON SCHEDULE 7.11 HERETO,
AS OF THE CLOSING DATE AND THE EFFECTIVE DATE, NONE OF THE U.S. INCOME TAX
RETURNS OF THE LOAN PARTIES OR ANY OF THEIR RESPECTIVE SUBSIDIARIES ARE UNDER
AUDIT.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE LOAN PARTIES IN
RESPECT OF TAXES OR OTHER GOVERNMENTAL CHARGES ARE IN ACCORDANCE WITH GAAP.

 


SECTION 7.12           MARGIN SECURITIES.  NONE OF THE LOAN PARTIES OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATIONS T, U OR X OF THE BOARD
OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), AND NO PART OF THE PROCEEDS OF ANY
LOAN WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO
OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.

 



SECTION 7.13           ERISA; PLANS.  NEITHER ANY LOAN PARTY NOR ANY ERISA
AFFILIATE MAINTAINS OR CONTRIBUTES TO, OR HAS ANY OBLIGATION UNDER, ANY PENSION
PLAN OTHER THAN THE PENSION PLANS IDENTIFIED ON SCHEDULE 7.13.  EXCEPT AS
SPECIFIED ON SCHEDULE 7.13, EACH PLAN OF EACH LOAN PARTY IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE PROVISIONS OF ERISA AND THE CODE.  EXCEPT
AS SPECIFIED ON SCHEDULE 7.13, NEITHER A REPORTABLE EVENT NOR A PROHIBITED
TRANSACTION HAS OCCURRED WITHIN THE LAST 60 MONTHS WITH RESPECT TO ANY PLAN.  NO
NOTICE OF INTENT TO TERMINATE A PENSION PLAN HAS BEEN FILED, NOR HAS ANY PENSION
PLAN BEEN TERMINATED.  NO CIRCUMSTANCES EXIST WHICH CONSTITUTE GROUNDS ENTITLING
THE PBGC TO INSTITUTE PROCEEDINGS TO TERMINATE, OR APPOINT A TRUSTEE TO
ADMINISTER, A PENSION PLAN, NOR HAS THE PBGC INSTITUTED ANY SUCH PROCEEDINGS. 
NEITHER ANY OF THE LOAN PARTIES NOR ANY ERISA AFFILIATE HAS COMPLETELY OR
PARTIALLY WITHDRAWN FROM A MULTIEMPLOYER PLAN.  EACH LOAN PARTY AND EACH ERISA
AFFILIATE HAVE MET THEIR MINIMUM FUNDING REQUIREMENTS UNDER ERISA AND THE CODE
WITH RESPECT TO ALL OF THEIR PLANS SUBJECT TO SUCH REQUIREMENTS, AND, AS OF THE
CLOSING DATE AND THE EFFECTIVE DATE EXCEPT AS SPECIFIED ON SCHEDULE 7.13, THE
PRESENT VALUE OF ALL VESTED BENEFITS UNDER EACH FUNDED PLAN (EXCLUSIVE OF ANY
MULTIEMPLOYER PLAN) DOES NOT AND WILL NOT EXCEED THE FAIR MARKET VALUE OF ALL
SUCH PLAN ASSETS ALLOCABLE TO SUCH BENEFITS, AS DETERMINED ON THE MOST RECENT
VALUATION DATE OF SUCH PLAN AND IN ACCORDANCE WITH ERISA.  NEITHER ANY OF THE
LOAN PARTIES NOR ANY ERISA AFFILIATE HAS INCURRED ANY LIABILITY TO THE PBGC
UNDER ERISA.  NO LITIGATION IS PENDING OR THREATENED CONCERNING OR INVOLVING ANY
PLAN.  THERE ARE NO UNFUNDED OR UNRESERVED LIABILITIES (ON EITHER A
GOING-CONCERN BASIS OR A WIND-UP BASIS) RELATING TO ANY PLAN THAT COULD,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT IF SUCH LOAN
PARTY WERE REQUIRED TO FUND OR RESERVE SUCH LIABILITY IN FULL.  AS OF THE
CLOSING DATE AND THE EFFECTIVE DATE, NO FUNDING WAIVERS HAVE BEEN OR WILL HAVE
BEEN REQUESTED OR GRANTED UNDER SECTION 412 OF THE CODE WITH RESPECT TO ANY
PLAN.  NO UNFUNDED OR UNRESERVED LIABILITY FOR BENEFITS UNDER ANY PLAN OR PLANS
OR (EXCLUSIVE OF ANY MULTIEMPLOYER PLANS) EXCEEDS $2,000,000 WITH RESPECT TO ANY
SUCH PLAN OR $4,000,000 WITH RESPECT TO ALL SUCH PLANS IN THE AGGREGATE AS OF
THE CLOSING DATE AND THE EFFECTIVE DATE, ON EITHER A GOING-CONCERN BASIS OR A
WIND-UP BASIS.

 


SECTION 7.14           DISCLOSURE.  NO WRITTEN STATEMENT, REPORT, REPRESENTATION
OR WARRANTY MADE BY ANY LOAN PARTY IN ANY LOAN DOCUMENT OR FURNISHED TO THE
ADMINISTRATIVE AGENT OR ANY LENDER BY ANY LOAN PARTY IN CONNECTION WITH THE LOAN
DOCUMENTS OR THE MAKING OF THE LOANS OR ISSUANCE OF THE LETTERS OF CREDIT AS
CONTEMPLATED HEREBY CONTAINS ANY UNTRUE STATEMENT (AT THE TIME SUCH STATEMENT
WAS MADE) OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS HEREIN OR THEREIN NOT MISLEADING.  THERE IS NO FACT KNOWN TO
F.Y.I. WHICH HAS HAD A MATERIAL ADVERSE EFFECT, AND THERE IS NO FACT KNOWN TO
F.Y.I. WHICH MIGHT IN THE FUTURE HAVE A MATERIAL ADVERSE EFFECT, EXCEPT AS MAY
HAVE BEEN DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT AND THE LENDERS.

 


SECTION 7.15           CAPITALIZATION.

 


(A)           ON AND AS OF THE CLOSING DATE AND THE EFFECTIVE DATE, THE
AUTHORIZED CAPITAL STOCK, SHARE OWNERSHIP AND PAR VALUE PER SHARE OF EACH OF THE
SUBSIDIARIES OF F.Y.I. ARE LISTED ON SCHEDULE 7.15.

 


(B)           ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF F.Y.I. AND ITS
SUBSIDIARIES HAS BEEN VALIDLY ISSUED AND IS FULLY PAID AND NONASSESSABLE. 
EXCEPT AS DESCRIBED ON SCHEDULE 7.15, THERE ARE NO OUTSTANDING SUBSCRIPTIONS,
OPTIONS, WARRANTS, CALLS OR RIGHTS (INCLUDING PREEMPTIVE RIGHTS) TO ACQUIRE, AND
NO OUTSTANDING SECURITIES OR INSTRUMENTS CONVERTIBLE INTO, CAPITAL STOCK OF
F.Y.I. OR ANY OF ITS SUBSIDIARIES.

 



(C)           ON AND AS OF THE CLOSING DATE AND THE EFFECTIVE DATE, EACH
MATERIAL SUBSIDIARY OF F.Y.I. IS IDENTIFIED AS SUCH ON SCHEDULE 7.15 AND, EXCEPT
AS SO IDENTIFIED, F.Y.I. DOES NOT HAVE ANY MATERIAL SUBSIDIARIES ON AND AS OF
SUCH DATE.

 


SECTION 7.16           AGREEMENTS.  NONE OF THE LOAN PARTIES IS A PARTY TO ANY
INDENTURE, LOAN, CREDIT AGREEMENT, STOCK PURCHASE AGREEMENT OR ANY LEASE OR
OTHER AGREEMENT, DOCUMENT OR INSTRUMENT, OR SUBJECT TO ANY CHARTER OR CORPORATE
RESTRICTION, THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NONE OF THE LOAN PARTIES IS IN DEFAULT IN ANY RESPECT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY AGREEMENT, DOCUMENT OR INSTRUMENT BINDING ON IT OR
ITS PROPERTIES, EXCEPT FOR INSTANCES OF NONCOMPLIANCE THAT, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 7.17           COMPLIANCE WITH LAWS.  NONE OF THE LOAN PARTIES IS IN
VIOLATION OF ANY GOVERNMENTAL REQUIREMENT, EXCEPT FOR INSTANCES OF
NON-COMPLIANCE THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT HAVE A MATERIAL
ADVERSE EFFECT.

 


SECTION 7.18           INVESTMENT COMPANY ACT.  NONE OF THE LOAN PARTIES IS AN
"INVESTMENT COMPANY" WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.

 


SECTION 7.19           PUBLIC UTILITY HOLDING COMPANY ACT.  NONE OF THE LOAN
PARTIES IS A "HOLDING COMPANY" OR A "SUBSIDIARY COMPANY" OF A "HOLDING COMPANY"
OR AN "AFFILIATE" OF A "HOLDING COMPANY" OR A "PUBLIC UTILITY" WITHIN THE
MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.

 


SECTION 7.20           ENVIRONMENTAL MATTERS.

 


(A)           EXCEPT FOR INSTANCES OF NONCOMPLIANCE WITH OR EXCEPTIONS TO ANY OF
THE FOLLOWING REPRESENTATIONS AND WARRANTIES THAT COULD NOT HAVE, INDIVIDUALLY
OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT:

 

(I)            THE LOAN PARTIES AND ALL OF THEIR RESPECTIVE PROPERTIES AND
OPERATIONS ARE IN FULL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS IN ALL MATERIAL
RESPECTS.  NEITHER F.Y.I. NOR ANY OF ITS SUBSIDIARIES IS AWARE OF, AND NEITHER
F.Y.I. NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED WRITTEN NOTICE OF, ANY PAST,
PRESENT OR FUTURE CONDITIONS, EVENTS, ACTIVITIES, PRACTICES OR INCIDENTS WHICH
MAY INTERFERE WITH OR PREVENT THE COMPLIANCE OR CONTINUED COMPLIANCE BY ANY LOAN
PARTY WITH ALL ENVIRONMENTAL LAWS;

 

(II)           THE LOAN PARTIES HAVE OBTAINED ALL PERMITS THAT ARE REQUIRED
UNDER APPLICABLE ENVIRONMENTAL LAWS, AND ALL SUCH PERMITS ARE IN GOOD STANDING
AND ALL SUCH PERSONS ARE IN COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS
THEREOF;

 

(III)          NO HAZARDOUS MATERIALS EXIST ON, ABOUT OR WITHIN OR HAVE BEEN (TO
F.Y.I.'S OR ANY OF ITS SUBSIDIARIES' KNOWLEDGE) OR ARE BEING USED, GENERATED,
STORED, TRANSPORTED, DISPOSED OF ON OR RELEASED FROM ANY OF THE PROPERTIES OF
THE LOAN PARTIES EXCEPT IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS IN ALL
MATERIAL RESPECTS.  THE USE WHICH THE LOAN PARTIES MAKE AND INTEND TO MAKE OF
THEIR RESPECTIVE PROPERTIES WILL NOT RESULT IN THE USE, GENERATION, STORAGE,
TRANSPORTATION, ACCUMULATION, DISPOSAL OR RELEASE OF ANY HAZARDOUS MATERIAL ON,
IN OR FROM ANY OF THEIR PROPERTIES EXCEPT IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS;

 


(IV)          NEITHER THE LOAN PARTIES NOR ANY OF THEIR RESPECTIVE CURRENTLY OR
PREVIOUSLY OWNED OR LEASED PROPERTIES OR OPERATIONS IS SUBJECT TO ANY
OUTSTANDING OR, TO THE BEST OF F.Y.I.'S OR ANY OF ITS SUBSIDIARIES' KNOWLEDGE,
THREATENED ORDER FROM OR AGREEMENT WITH ANY GOVERNMENTAL AUTHORITY OR OTHER
PERSON OR SUBJECT TO ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING WITH RESPECT TO
(A) ANY FAILURE TO COMPLY WITH ENVIRONMENTAL LAWS, (B) ANY REMEDIAL ACTION, OR
(C) ANY ENVIRONMENTAL LIABILITIES;

 

(V)           THERE ARE NO CONDITIONS OR CIRCUMSTANCES ASSOCIATED WITH THE
CURRENTLY OR PREVIOUSLY OWNED OR LEASED PROPERTIES OR OPERATIONS OF THE LOAN
PARTIES THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO ANY ENVIRONMENTAL
LIABILITIES OR CLAIMS RESULTING IN ANY ENVIRONMENTAL LIABILITIES.  NONE OF THE
LOAN PARTIES IS SUBJECT TO, OR HAS RECEIVED WRITTEN NOTICE OF ANY CLAIM FROM ANY
PERSON ALLEGING THAT ANY OF THE LOAN PARTIES IS OR WILL BE SUBJECT TO, ANY
ENVIRONMENTAL LIABILITIES;

 

(VI)          NONE OF THE PROPERTIES OF THE LOAN PARTIES IS A TREATMENT FACILITY
(EXCEPT FOR THE RECYCLING OF HAZARDOUS MATERIALS GENERATED ON-SITE AND THE
TREATMENT OF LIQUID WASTES SUBJECT TO THE CLEAN WATER ACT OR OTHER APPLICABLE
ENVIRONMENTAL LAW) FOR TEMPORARY STORAGE OF HAZARDOUS MATERIALS GENERATED
ON-SITE PRIOR TO THEIR DISPOSAL OFF-SITE) OR DISPOSAL FACILITY REQUIRING A
PERMIT UNDER THE RESOURCE CONSERVATION AND RECOVERY ACT, 42 U.S.C. ' 6901
ET SEQ., REGULATIONS THEREUNDER OR ANY COMPARABLE PROVISION OF STATE LAW.  THE
LOAN PARTIES AND THEIR SUBSIDIARIES ARE COMPLIANCE WITH ALL APPLICABLE FINANCIAL
RESPONSIBILITY REQUIREMENTS OF ALL ENVIRONMENTAL LAWS; AND

 

(VII)         NONE OF THE LOAN PARTIES HAS FAILED TO FILE ANY NOTICE REQUIRED
UNDER APPLICABLE ENVIRONMENTAL LAW REPORTING A RELEASE.

 


(B)           NO LIEN ARISING UNDER ANY ENVIRONMENTAL LAW HAS ATTACHED TO ANY
PROPERTY OR REVENUES OF ANY LOAN PARTY.

 


SECTION 7.21           LABOR DISPUTES AND ACTS OF GOD.  NEITHER THE BUSINESS NOR
THE PROPERTIES OF ANY LOAN PARTY ARE AFFECTED BY ANY FIRE, EXPLOSION, ACCIDENT,
STRIKE, LOCKOUT OR OTHER LABOR DISPUTE, DROUGHT, STORM, HAIL, EARTHQUAKE,
EMBARGO, ACT OF GOD OR OF THE PUBLIC ENEMY OR OTHER CASUALTY (WHETHER OR NOT
COVERED BY INSURANCE) THAT IS HAVING OR COULD HAVE A MATERIAL ADVERSE EFFECT.

 


SECTION 7.22           MATERIAL CONTRACTS.  ATTACHED HERETO AS SCHEDULE 7.22 IS
A COMPLETE LIST, AS OF THE CLOSING DATE AND THE EFFECTIVE DATE, OF ALL MATERIAL
CONTRACTS OF THE LOAN PARTIES, OTHER THAN THE LOAN DOCUMENTS.  ALL OF THE
MATERIAL CONTRACTS ARE IN FULL FORCE AND EFFECT AND NONE OF THE LOAN PARTIES IS
IN DEFAULT UNDER ANY MATERIAL CONTRACT AND, TO THE BEST OF F.Y.I.'S OR ANY OF
ITS SUBSIDIARIES'  KNOWLEDGE AFTER DUE INQUIRY, NO OTHER PERSON THAT IS A PARTY
THERETO IS IN DEFAULT UNDER ANY OF THE MATERIAL CONTRACTS.  NONE OF THE MATERIAL
CONTRACTS PROHIBIT THE TRANSACTIONS CONTEMPLATED UNDER THE LOAN DOCUMENTS.  ALL
OF THE MATERIAL CONTRACTS HAVE BEEN TRANSFERRED OR ASSIGNED TO, OR ARE CURRENTLY
IN THE NAME OF, A LOAN PARTY.  F.Y.I. HAS DELIVERED TO THE ADMINISTRATIVE AGENT
A COMPLETE AND CURRENT COPY OF EACH MATERIAL CONTRACT (OTHER THAN PURCHASE
ORDERS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS) EXISTING ON THE CLOSING
DATE AND, WITH RESPECT TO EACH MATERIAL CONTRACT (OTHER THAN PURCHASE ORDERS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS) ENTERED INTO AFTER THE CLOSING
DATE, WILL DELIVER TO THE ADMINISTRATIVE AGENT A COMPLETE AND CURRENT COPY OF
SUCH MATERIAL CONTRACT IN A REASONABLY PROMPT FASHION AFTER THE CREATION
THEREOF.

 



SECTION 7.23           BANK ACCOUNTS.  AS OF THE CLOSING DATE AND THE EFFECTIVE
DATE, SCHEDULE 7.23 SETS FORTH THE ACCOUNT NUMBERS AND LOCATION OF ALL PRIMARY
BANK ACCOUNTS OF F.Y.I.

 


SECTION 7.24           OUTSTANDING SECURITIES.  AS OF THE CLOSING DATE AND THE
EFFECTIVE DATE, ALL OUTSTANDING SECURITIES (AS DEFINED IN THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY SUCCESSOR THERETO, AND THE RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION THEREUNDER) OF THE LOAN PARTIES HAVE BEEN
OFFERED, ISSUED, SOLD AND DELIVERED IN COMPLIANCE WITH ALL APPLICABLE
GOVERNMENTAL REQUIREMENTS.  AS OF THE CLOSING DATE AND THE EFFECTIVE DATE,
F.Y.I. HAS FILED ALL REGISTRATION STATEMENTS, REPORTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE SECURITIES AND EXCHANGE COMMISSION AND ALL
SUCH REGISTRATION STATEMENTS, REPORTS AND OTHER DOCUMENTS ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS.

 


SECTION 7.25           SOLVENCY.  F.Y.I. AND EACH OF ITS SUBSIDIARIES, AS A
SEPARATE ENTITY, IS SOLVENT AS OF THE CLOSING DATE AND THE EFFECTIVE DATE.

 


SECTION 7.26           EMPLOYEE MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 7.26,
AS OF THE CLOSING DATE AND THE EFFECTIVE DATE (A) NONE OF THE LOAN PARTIES OR
ANY OF ITS RESPECTIVE SUBSIDIARIES, OR ANY OF ITS RESPECTIVE EMPLOYEES, IS
SUBJECT TO ANY COLLECTIVE BARGAINING AGREEMENT, AND (B) NO PETITION FOR
CERTIFICATION OR UNION ELECTION IS PENDING WITH RESPECT TO THE EMPLOYEES OF ANY
LOAN PARTY OR ANY OF ITS RESPECTIVE SUBSIDIARIES, AND NO UNION OR COLLECTIVE
BARGAINING UNIT HAS SOUGHT SUCH CERTIFICATION OR RECOGNITION WITH RESPECT TO THE
EMPLOYEES OF ANY OF THE LOAN PARTIES OR ANY OF ITS RESPECTIVE SUBSIDIARIES. 
THERE ARE NO STRIKES, SLOWDOWNS, WORK STOPPAGES OR CONTROVERSIES PENDING OR, TO
THE BEST KNOWLEDGE OF F.Y.I. OR ANY OF ITS SUBSIDIARIES AFTER DUE INQUIRY,
THREATENED AGAINST, ANY OF THE LOAN PARTIES OR ANY OF ITS RESPECTIVE
SUBSIDIARIES, AND ITS RESPECTIVE EMPLOYEES, WHICH COULD HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET
FORTH ON SCHEDULE 7.26, AS OF THE CLOSING DATE AND THE EFFECTIVE DATE, NONE OF
THE LOAN PARTIES OR ANY OF ITS RESPECTIVE SUBSIDIARIES IS SUBJECT TO AN
EMPLOYMENT CONTRACT.

 


SECTION 7.27           INSURANCE.  SCHEDULE 7.27 SETS FORTH A SUMMARY
DESCRIPTION OF ALL POLICIES OF INSURANCE THAT WILL BE IN EFFECT AS OF THE
CLOSING DATE AND THE EFFECTIVE DATE FOR F.Y.I. AND ITS SUBSIDIARIES.  TO THE
EXTENT SUCH POLICIES HAVE NOT BEEN REPLACED, NO NOTICE OF CANCELLATION HAS BEEN
RECEIVED FOR SUCH POLICIES AND F.Y.I. AND ITS SUBSIDIARIES ARE IN COMPLIANCE
WITH ALL OF THE TERMS AND CONDITIONS OF SUCH POLICIES.

 


SECTION 7.28           COMMON ENTERPRISE.  THE EXPERTISE AND EFFORTS OF F.Y.I.
AND EACH OF ITS SUBSIDIARIES SUPPORT AND BENEFIT THE OTHER MEMBERS OF THEIR
AFFILIATED CORPORATE GROUP.  F.Y.I. AND EACH SUBSIDIARY EXPECT TO DERIVE
SUBSTANTIAL BENEFIT (AND F.Y.I. AND EACH SUBSIDIARY MAY REASONABLY BE EXPECTED
TO DERIVE SUBSTANTIAL BENEFIT), DIRECTLY AND INDIRECTLY, FROM THE LOANS, LETTERS
OF CREDIT AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, BOTH IN
THEIR SEPARATE CAPACITIES AND AS A MEMBER OF AN AFFILIATED AND INTEGRATED
CORPORATE GROUP.  F.Y.I. AND EACH SUBSIDIARY WILL RECEIVE REASONABLY EQUIVALENT
VALUE IN EXCHANGE FOR THE COLLATERAL AND GUARANTY BEING PROVIDED BY IT PURSUANT
TO ARTICLE 5 AS SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS.

 



ARTICLE 8


 


AFFIRMATIVE COVENANTS

 

F.Y.I. covenants and agrees that, as long as the Obligations or any part thereof
are outstanding or any Lender has any Commitment hereunder or any Letter of
Credit remains outstanding, it will perform and observe, or cause to be
performed and observed, the following covenants:

 


SECTION 8.1             REPORTING REQUIREMENTS.  F.Y.I. WILL FURNISH TO THE
ADMINISTRATIVE AGENT (AND THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE A COPY OF
THE SAME TO EACH LENDER IN A REASONABLY PROMPT FASHION AFTER ITS RECEIPT
THEREOF):

 


(A)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF F.Y.I., BEGINNING WITH
THE FISCAL YEAR ENDING DECEMBER 31, 2000, (I) A COPY OF THE ANNUAL AUDIT REPORT
OF F.Y.I. AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF AND FOR SUCH FISCAL
YEAR THEN ENDED CONTAINING, ON A CONSOLIDATED AND (IF REQUESTED BY THE
ADMINISTRATIVE AGENT) CONSOLIDATING BASIS, BALANCE SHEETS AND STATEMENTS OF
INCOME, RETAINED EARNINGS AND CASH FLOW, IN EACH CASE SETTING FORTH IN
COMPARATIVE FORM THE FIGURES FOR THE PRECEDING FISCAL YEAR, ALL IN REASONABLE
DETAIL AND AUDITED AND CERTIFIED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF
RECOGNIZED STANDING ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND CONTAINING NO
QUALIFICATION THERETO EXCEPT AS MAY BE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, TO THE EFFECT THAT SUCH REPORT HAS BEEN PREPARED IN
ACCORDANCE WITH GAAP, (II) A CERTIFICATE OF SUCH INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS TO THE ADMINISTRATIVE AGENT (A) STATING THAT TO THEIR KNOWLEDGE NO
DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF IN THEIR OPINION A DEFAULT HAS
OCCURRED AND IS CONTINUING, STATING THE NATURE THEREOF, AND (B) CONFIRMING THE
CALCULATIONS SET FORTH IN THE OFFICER'S CERTIFICATE DELIVERED CONCURRENTLY
THEREWITH, AND (III) IF REQUESTED BY THE ADMINISTRATIVE AGENT, UNAUDITED
CONSOLIDATING BALANCE SHEETS AND STATEMENTS OF INCOME, RETAINED EARNINGS AND
CASH FLOW, IN EACH CASE SETTING FORTH IN COMPARATIVE FORM THE FIGURES FOR THE
PRECEDING FISCAL YEAR;

 


(B)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH
FISCAL YEAR OF F.Y.I., BEGINNING WITH THE FISCAL QUARTER ENDING MARCH 31, 2001,
A COPY OF (I) AN UNAUDITED FINANCIAL REPORT OF F.Y.I. AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER AND FOR THE PORTION OF THE
FISCAL YEAR THEN ENDED CONTAINING, ON A CONSOLIDATED BASIS, BALANCE SHEETS AND
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOW, IN EACH CASE SETTING
FORTH IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OF THE
PRECEDING FISCAL YEAR, ALL IN REASONABLE DETAIL CERTIFIED BY A RESPONSIBLE
OFFICER OF F.Y.I. TO HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND TO FAIRLY
AND ACCURATELY PRESENT (SUBJECT TO YEAR-END AUDIT ADJUSTMENTS) THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF F.Y.I. AND ITS CONSOLIDATED SUBSIDIARIES,
ON A CONSOLIDATED BASIS, AT THE DATE AND FOR THE PERIODS INDICATED THEREIN AND
(II) MANAGEMENT'S FINANCIAL REPORTS COMPARING ACTUAL FINANCIAL RESULTS FOR THE
PERIOD TO THE CURRENT BUDGET FOR THE PERIOD;

 



(C)           COMPLIANCE CERTIFICATE.  CONCURRENTLY WITH THE DELIVERY OF EACH OF
THE FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 8.1(A) AND 8.1(B)), A
CERTIFICATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT G  HERETO, OF A RESPONSIBLE
OFFICER OF F.Y.I. (I) STATING THAT, TO THE BEST OF SUCH OFFICER'S KNOWLEDGE, NO
DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF A DEFAULT HAS OCCURRED AND IS
CONTINUING, STATING THE NATURE THEREOF AND THE ACTION THAT HAS BEEN TAKEN AND IS
PROPOSED TO BE TAKEN WITH RESPECT THERETO, AND (II) SHOWING (WITH RESPECT TO
EACH CERTIFICATE DELIVERED CONCURRENTLY WITH THE DELIVERY OF EACH OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 8.1(A) AND 8.1(B)) IN REASONABLE
DETAIL THE CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTION 9.5(I) AND ARTICLE
10, (III) SUMMARIZING ALL MATERIAL INFORMATION REGARDING EACH ACQUISITION MADE
DURING THE FISCAL QUARTER THEN MOST RECENTLY ENDED, WHICH INFORMATION SHALL
INCLUDE THE NAMES OF THE ACQUIROR AND THE ENTITY WHOSE CAPITAL STOCK OR ASSETS
WERE ACQUIRED, THE NATURE OF THE ASSETS OWNED BY THE ACQUIRED ENTITY OR ACQUIRED
DIRECTLY (AS APPLICABLE), THE NATURE OF THE BUSINESS OF THE ACQUIRED ENTITY OR
IN WHICH THE ASSETS ACQUIRED WERE AND WILL BE UTILIZED (AS APPLICABLE), THE
AMOUNT OF THE PURCHASE PRICE AND ALL OTHER CONSIDERATION PAID AND PAYABLE IN
CONNECTION WITH SUCH ACQUISITION AND THE FORM OF SUCH PURCHASE PRICE OR OTHER
CONSIDERATION, THE REMAINING AMOUNT (IF ANY) IN EACH "BASKET" REFERRED TO IN THE
DEFINITION OF THE TERM "PERMITTED ACQUISITION" AFTER GIVING EFFECT TO ALL OF
SUCH ACQUISITIONS AND SUCH OTHER INFORMATION AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST, (IV) ATTACHING (UNLESS THE ADMINISTRATIVE AGENT HAS AGREED
THAT THE SAME NEED NOT BE ATTACHED) THE MOST RECENT FINANCIAL STATEMENTS OF THE
ENTITY WHOSE CAPITAL STOCK OR ASSETS WERE ACQUIRED THAT ARE AVAILABLE TO F.Y.I.
AND (IF THE ADMINISTRATIVE AGENT SO REQUESTS) A COPY OF ALL PERMITTED
ACQUISITION DOCUMENTS RELATING TO SUCH ACQUISITION REFERRED TO IN CLAUSE (III)
PRECEDING, AND (V) CERTIFYING THAT EACH ACQUISITION REFERRED TO IN CLAUSE (III)
PRECEDING IS A PERMITTED ACQUISITION (AND INCLUDING FINANCIAL DATA SUPPORTING
SUCH CERTIFICATION IF REQUESTED BY THE ADMINISTRATIVE AGENT) AND THAT NO OTHER
ACQUISITIONS WERE CONSUMMATED DURING THE FISCAL QUARTER THEN MOST RECENTLY
ENDED;

 


(D)           BUDGET.  PROMPTLY UPON ANY REQUEST THEREFOR BY THE ADMINISTRATIVE
AGENT,  A COPY OF THE BUDGET OF F.Y.I. AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS FOR EACH FISCAL YEAR (SEGREGATED BY ENTITY WITH RESPECT TO EACH ENTITY, IF
ANY, TO BE ACQUIRED WHICH IS INCLUDED IN SUCH BUDGET AND SEGREGATED BY QUARTER
OR MONTH AND SETTING FORTH ALL MATERIAL ASSUMPTIONS);

 


(E)           MANAGEMENT LETTERS.  PROMPTLY UPON ANY REQUEST THEREFOR BY THE
ADMINISTRATIVE AGENT, A COPY OF ANY MANAGEMENT LETTER OR WRITTEN REPORT
SUBMITTED TO ANY LOAN PARTY BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS WITH
RESPECT TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS,
PROSPECTS OR PROPERTIES OF ANY SUCH PERSON;

 


(F)            NOTICE OF LITIGATION.  PROMPTLY AFTER THE COMMENCEMENT THEREOF,
NOTICE OF ALL ACTIONS, SUITS AND PROCEEDINGS BEFORE ANY GOVERNMENTAL AUTHORITY
OR ARBITRATOR AFFECTING ANY LOAN PARTY WHICH, IF DETERMINED ADVERSELY TO ANY
SUCH PERSON COULD HAVE A MATERIAL ADVERSE EFFECT;

 


(G)           NOTICE OF DEFAULT.  AS SOON AS POSSIBLE AND IN ANY EVENT
IMMEDIATELY UPON F.Y.I.'S KNOWLEDGE OR THE KNOWLEDGE OF ANY SUBSIDIARY OF F.Y.I.
OF THE OCCURRENCE OF ANY DEFAULT, A WRITTEN NOTICE SETTING FORTH THE DETAILS OF
SUCH DEFAULT AND THE ACTION THAT F.Y.I. OR SUCH SUBSIDIARY HAS TAKEN AND
PROPOSES TO TAKE WITH RESPECT THERETO, AND F.Y.I. WILL ALSO AT THAT TIME PROVIDE
NOTICE OF SUCH DEFAULT TO EACH HOLDER OF SELLER SUBORDINATED DEBT;

 



(H)           ERISA REPORTS.  PROMPTLY AFTER THE FILING OR RECEIPT THEREOF,
COPIES OF ALL REPORTS, INCLUDING ANNUAL REPORTS, AND NOTICES WHICH ANY LOAN
PARTY OR ANY OF ITS ERISA AFFILIATES FILES WITH OR RECEIVES FROM THE PBGC OR THE
U.S. DEPARTMENT OF LABOR UNDER ERISA; AND AS SOON AS POSSIBLE AND IN ANY EVENT
WITHIN FIVE DAYS AFTER ANY SUCH PERSON KNOWS OR HAS REASON TO KNOW THAT ANY
PENSION PLAN IS INSOLVENT, OR THAT ANY REPORTABLE EVENT OR PROHIBITED
TRANSACTION HAS OCCURRED WITH RESPECT TO ANY PLAN OR THAT THE PBGC, ANY LOAN
PARTY OR ANY ERISA AFFILIATE HAS INSTITUTED OR WILL INSTITUTE PROCEEDINGS UNDER
ERISA TO TERMINATE OR WITHDRAW FROM OR REORGANIZE ANY PENSION PLAN, A
CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH LOAN PARTY SETTING FORTH THE
DETAILS AS TO SUCH INSOLVENCY, WITHDRAWAL, REPORTABLE EVENT, PROHIBITED
TRANSACTION, TAX OR PENALTY OR TERMINATION AND THE ACTION THAT SUCH LOAN PARTY
HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO;

 


(I)            REPORTS TO OTHER CREDITORS.  PROMPTLY AFTER THE FURNISHING
THEREOF, A COPY OF ANY STATEMENT OR REPORT FURNISHED BY ANY LOAN PARTY TO ANY
OTHER PARTY PURSUANT TO THE TERMS OF ANY INDENTURE, LOAN, STOCK PURCHASE OR
CREDIT OR SIMILAR AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO ANY OTHER SUBSECTION OF THIS
SECTION 8.1;

 


(J)            NOTICE OF MATERIAL ADVERSE EFFECT.  WITHIN FIVE BUSINESS DAYS
AFTER F.Y.I. OR ANY SUBSIDIARY OF F.Y.I. BECOMES AWARE THEREOF, WRITTEN NOTICE
OF ANY MATTER THAT COULD HAVE A MATERIAL ADVERSE EFFECT;

 


(K)           PROXY STATEMENTS, ETC.  PROMPTLY UPON ANY REQUEST THEREFOR BY THE
ADMINISTRATIVE AGENT, ONE COPY OF EACH FINANCIAL STATEMENT, REPORT, NOTICE OR
PROXY STATEMENT SENT BY ANY LOAN PARTY TO ITS STOCKHOLDERS GENERALLY AND ONE
COPY OF EACH REGULAR, PERIODIC OR SPECIAL REPORT, REGISTRATION STATEMENT OR
PROSPECTUS FILED BY ANY LOAN PARTY WITH ANY SECURITIES EXCHANGE OR THE
SECURITIES AND EXCHANGE COMMISSION OR ANY SUCCESSOR AGENCY, AND OF ALL PRESS
RELEASES AND OTHER STATEMENTS MADE BY ANY OF THE LOAN PARTIES TO THE PUBLIC
CONTAINING MATERIAL DEVELOPMENTS IN ITS BUSINESS;

 


(L)            NOTICE OF NEW PROPERTIES AND SUBSIDIARIES.  IF ADDITIONAL
SECURITY HAS BEEN GRANTED (AND NOT RELEASED) IN ACCORDANCE WITH THE TERMS OF
SECTION 5.4, CONCURRENTLY WITH THE DELIVERY OF EACH OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 8.1(A) AND 8.1(B), NOTICE OF (I) ANY REAL PROPERTY
ACQUIRED OR ANY LEASE OF REAL PROPERTY WHICH MEETS THE CRITERIA SET FORTH IN
SECTION 5.4 ENTERED INTO BY F.Y.I. OR ANY OF ITS SUBSIDIARIES AS LESSEE,
(II) ANY ADDITIONAL PATENTS, COPYRIGHTS AND TRADEMARKS, AND ANY OTHER
INTELLECTUAL PROPERTY OF WHICH THE ADMINISTRATIVE AGENT SHOULD BE AWARE IN ORDER
TO ENSURE ITS LIEN THEREON, ACQUIRED BY F.Y.I. OR ANY OF ITS SUBSIDIARIES, AND
(III) THE CREATION OR ACQUISITION OF ANY DIRECT OR INDIRECT SUBSIDIARY OF F.Y.I.
AFTER THE CLOSING DATE AND SUBSEQUENT TO THE LAST DELIVERY OF SUCH INFORMATION;

 


(M)          APPRAISALS.  FROM TIME TO TIME IF THE ADMINISTRATIVE AGENT
DETERMINES THAT SUCH APPRAISALS ARE REQUIRED TO COMPLY WITH APPLICABLE
GOVERNMENTAL REQUIREMENTS OR TO SYNDICATE THE LOANS, APPRAISALS OF THE MORTGAGED
PROPERTIES REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE
AGENT (SUCH APPRAISALS TO BE AT THE EXPENSE OF F.Y.I.);

 


(N)           INSURANCE.  WITHIN 30 DAYS AFTER ANY REQUEST THEREFOR BY THE
ADMINISTRATIVE AGENT, A REPORT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT SUMMARIZING ALL MATERIAL INSURANCE COVERAGE MAINTAINED
BY F.Y.I. AND ITS SUBSIDIARIES AS OF THE DATE OF SUCH REPORT AND ALL MATERIAL
INSURANCE COVERAGE PLANNED TO BE MAINTAINED BY SUCH PERSONS IN THE SUBSEQUENT
FISCAL YEAR;

 



(O)           PLAN INFORMATION.  FROM TIME TO TIME, AS REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT OR ANY LENDER, SUCH BOOKS, RECORDS AND OTHER DOCUMENTS
RELATING TO THE ANY PENSION PLAN AS THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL
SPECIFY; PRIOR TO ANY TERMINATION, PARTIAL TERMINATION OR MERGER OF A PENSION
PLAN COVERING EMPLOYEES OF F.Y.I. OR ANY SUBSIDIARY OF F.Y.I. OR ANY ERISA
AFFILIATE, OR A TRANSFER OF ASSETS OF A PENSION PLAN COVERING EMPLOYEES OF
F.Y.I. OR ANY SUBSIDIARY OF F.Y.I. OR ANY ERISA AFFILIATE, WRITTEN NOTIFICATION
THEREOF; PROMPTLY UPON F.Y.I.'S OR ANY F.Y.I. SUBSIDIARY'S RECEIPT THEREOF, A
COPY OF ANY DETERMINATION LETTER OR ADVISORY OPINION REGARDING ANY PENSION PLAN
RECEIVED FROM ANY GOVERNMENTAL AUTHORITY AND ANY AMENDMENT OR MODIFICATION
THERETO AS MAY BE NECESSARY AS A CONDITION TO OBTAINING A FAVORABLE
DETERMINATION LETTER OR ADVISORY OPINION; AND PROMPTLY UPON THE OCCURRENCE
THEREOF, WRITTEN NOTIFICATION OF ANY ACTION REQUESTED BY ANY GOVERNMENTAL
AUTHORITY TO BE TAKEN AS A CONDITION TO ANY SUCH DETERMINATION LETTER OR
ADVISORY OPINION;

 


(P)           ENVIRONMENTAL ASSESSMENTS AND NOTICES.  PROMPTLY AFTER THE RECEIPT
THEREOF, A COPY OF EACH ENVIRONMENTAL ASSESSMENT (INCLUDING ANY ANALYSIS
RELATING THERETO) PREPARED WITH RESPECT TO ANY REAL PROPERTY OF ANY LOAN PARTY
AND EACH NOTICE SENT BY ANY GOVERNMENTAL AUTHORITY RELATING TO ANY FAILURE OR
ALLEGED FAILURE TO COMPLY WITH ANY ENVIRONMENTAL LAW OR ANY LIABILITY WITH
RESPECT THERETO;

 


(Q)           GENERAL INFORMATION.  PROMPTLY, SUCH OTHER INFORMATION CONCERNING
THE LOAN PARTIES AND THEIR RESPECTIVE SUBSIDIARIES AS THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST; AND

 


(R)            SOLVENCY CERTIFICATE.  AT THE TIME OF THE MAKING OF THE INITIAL
LOAN OR THE ISSUANCE OF THE INITIAL LETTER OF CREDIT AND AT THE MAKING OF EACH
LOAN THEREAFTER, A SOLVENCY CERTIFICATE.

 


SECTION 8.2             MAINTENANCE OF EXISTENCE, CONDUCT OF BUSINESS.  F.Y.I.
WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO (EXCEPT AS MAY BE OTHERWISE
PERMITTED BY SECTION 9.3), PRESERVE AND MAINTAIN ITS CORPORATE EXISTENCE AND ALL
OF ITS MATERIAL LEASES, PRIVILEGES, LICENSES, PERMITS, FRANCHISES,
QUALIFICATIONS, INTELLECTUAL PROPERTY, INTANGIBLE PROPERTY AND RIGHTS THAT ARE
NECESSARY IN THE ORDINARY CONDUCT OF ITS BUSINESS.  F.Y.I. WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, CONDUCT ITS BUSINESS IN AN ORDERLY AND EFFICIENT
MANNER IN ACCORDANCE WITH GOOD BUSINESS PRACTICES, IN EACH CASE IN ALL MATERIAL
RESPECTS.

 


SECTION 8.3             MAINTENANCE OF PROPERTIES.  F.Y.I. WILL, AND WILL IN ALL
MATERIAL RESPECTS CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN, KEEP AND PRESERVE
ALL OF ITS PROPERTIES NECESSARY OR APPROPRIATE IN THE PROPER CONDUCT OF ITS
BUSINESS IN GOOD REPAIR, WORKING ORDER AND CONDITION (ORDINARY WEAR AND TEAR
EXCEPTED) AND MAKE ALL NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS
AND IMPROVEMENTS THEREOF.

 


SECTION 8.4             TAXES AND CLAIMS.  F.Y.I. WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, PAY OR DISCHARGE AT OR BEFORE MATURITY OR BEFORE BECOMING
DELINQUENT (A) ALL TAXES, LEVIES, ASSESSMENTS AND GOVERNMENTAL CHARGES (OTHER
THAN THOSE WHICH DO NOT, IN THE AGGREGATE, EXCEED $100,000 IN AMOUNT) IMPOSED ON
IT OR ITS INCOME OR PROFITS OR ANY OF ITS PROPERTY AND (B) ALL LAWFUL CLAIMS FOR
LABOR, MATERIAL AND SUPPLIES, WHICH, IF UNPAID, MIGHT BECOME A LIEN UPON ANY OF
ITS PROPERTY; PROVIDED, HOWEVER, THAT NEITHER F.Y.I. NOR ANY OF ITS SUBSIDIARIES
SHALL BE REQUIRED TO PAY OR DISCHARGE ANY TAX, LEVY, ASSESSMENT OR GOVERNMENTAL
CHARGE OR CLAIM FOR LABOR, MATERIAL OR SUPPLIES WHOSE AMOUNT, APPLICABILITY OR
VALIDITY IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS BEING
DILIGENTLY PURSUED AND FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED UNDER
GAAP.

 



SECTION 8.5             INSURANCE.

 


(A)           F.Y.I. WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP
INSURED BY FINANCIALLY SOUND AND REPUTABLE INSURERS ALL PROPERTY OF A CHARACTER
USUALLY INSURED BY RESPONSIBLE CORPORATIONS ENGAGED IN THE SAME OR A SIMILAR
BUSINESS SIMILARLY SITUATED AGAINST LOSS OR DAMAGE OF THE KINDS AND IN THE
AMOUNTS CUSTOMARILY INSURED AGAINST BY SUCH CORPORATIONS OR ENTITIES AND CARRY
SUCH OTHER INSURANCE AS IS USUALLY CARRIED BY SUCH CORPORATIONS OR ENTITIES,
PROVIDED THAT IN ANY EVENT F.Y.I. AND ITS SUBSIDIARIES (AS APPROPRIATE) WILL
MAINTAIN:

 

(I)            PROPERTY INSURANCE. INSURANCE AGAINST LOSS OR DAMAGE COVERING
SUBSTANTIALLY ALL OF THE TANGIBLE REAL AND PERSONAL PROPERTY AND IMPROVEMENTS OF
F.Y.I. AND EACH OF ITS SUBSIDIARIES BY REASON OF ANY PERIL (AS DEFINED BELOW) IN
SUCH AMOUNTS (SUBJECT TO ANY DEDUCTIBLES AS SHALL BE SATISFACTORY TO THE
ADMINISTRATIVE AGENT) AS SHALL BE REASONABLE AND CUSTOMARY AND SUFFICIENT TO
AVOID THE INSURED NAMED THEREIN FROM BECOMING A CO-INSURER OF ANY LOSS UNDER
SUCH POLICY, BUT IN ANY EVENT IN SUCH AMOUNTS AS ARE REASONABLY AVAILABLE AS
DETERMINED BY F.Y.I.'S INDEPENDENT INSURANCE BROKER REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.

 

(II)           AUTOMOBILE LIABILITY INSURANCE FOR BODILY INJURY AND PROPERTY
DAMAGE.  INSURANCE IN RESPECT OF ALL VEHICLES (WHETHER OWNED, HIRED OR RENTED BY
F.Y.I. OR ANY OF ITS SUBSIDIARIES) AT ANY TIME LOCATED AT, OR USED IN CONNECTION
WITH, ITS PROPERTIES OR OPERATIONS AGAINST LIABILITIES FOR BODILY INJURY AND
PROPERTY DAMAGE IN SUCH AMOUNTS AS ARE THEN CUSTOMARY FOR VEHICLES USED IN
CONNECTION WITH SIMILAR PROPERTIES AND BUSINESSES, BUT IN ANY EVENT TO THE
EXTENT REQUIRED BY APPLICABLE LAW.

 

(III)          COMPREHENSIVE GENERAL LIABILITY INSURANCE.  INSURANCE AGAINST
CLAIMS FOR BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING ON, IN OR ABOUT THE
PROPERTY (AND ADJOINING STREETS, SIDEWALKS AND WATERWAYS) OF F.Y.I. AND ITS
SUBSIDIARIES, IN SUCH AMOUNTS AS ARE THEN CUSTOMARY FOR PROPERTY SIMILAR IN USE
IN THE JURISDICTIONS WHERE SUCH PROPERTIES ARE LOCATED.

 

(IV)          WORKER'S COMPENSATION INSURANCE.  WORKER'S COMPENSATION INSURANCE
(INCLUDING EMPLOYERS' LIABILITY INSURANCE) TO THE EXTENT REQUIRED BY APPLICABLE
LAW, WHICH MAY BE SELF-INSURANCE TO THE EXTENT PERMITTED BY APPLICABLE LAW.

 

(V)           PRODUCT LIABILITY INSURANCE.  INSURANCE AGAINST CLAIMS FOR BODILY
INJURY, DEATH OR PROPERTY DAMAGE RESULTING FROM THE USE OF PRODUCTS SOLD BY
F.Y.I. OR ANY OF ITS SUBSIDIARIES TO THE EXTENT AND IN SUCH AMOUNTS AS THEN
CUSTOMARILY MAINTAINED BY RESPONSIBLE PERSONS ENGAGED IN BUSINESSES SIMILAR TO
THAT OF F.Y.I. AND/OR ANY OF ITS SUBSIDIARIES.

 

(VI)          BUSINESS INTERRUPTION INSURANCE.  INSURANCE AGAINST LOSS OF
OPERATING INCOME EARNED FROM THE OPERATION OF THE PROPERTIES OF F.Y.I. AND ITS
SUBSIDIARIES, BY REASON OF ANY PERIL (TO THE EXTENT REASONABLY AVAILABLE)
AFFECTING THE OPERATION THEREOF, AND INSURANCE AGAINST ANY OTHER INSURABLE LOSS
OF OPERATING INCOME BY REASON OF ANY BUSINESS INTERRUPTION AFFECTING F.Y.I. OR
ANY OF ITS SUBSIDIARIES TO THE EXTENT COVERED BY STANDARD BUSINESS INTERRUPTION
POLICIES IN THE APPLICABLE STATES.

 


Such insurance shall be written by financially responsible companies selected by
F.Y.I. and having an A.M. Best Rating of "A-" or better and being in a financial
size category of "VI" or larger, or by other companies reasonably acceptable to
the Required Lenders.  No later than the date of the making of the initial Loan
or the issuance of the initial Letter of Credit, each policy referred to in this
Section 8.5 shall provide that it will not be canceled, amended or reduced
except after not less than 30 days' prior written notice to the Administrative
Agent and shall also provide that the interests of the Administrative Agent and
the Lenders shall not be invalidated by any act or negligence of F.Y.I. or any
of its Subsidiaries.  F.Y.I. will advise the Administrative Agent promptly of
any policy cancellation, reduction or amendment.  For purposes hereof, the term
"Peril" shall mean, collectively, fire, lightning, flood, windstorm, hail,
explosion, riot and civil commotion, vandalism and malicious mischief, damage
from aircraft, vehicles and smoke and other perils covered by the "all-risk"
endorsement then in use in the jurisdictions where the Properties of F.Y.I. and
its Subsidiaries are located.

 


(B)           IF A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, F.Y.I. WILL
CAUSE ALL PROCEEDS OF INSURANCE PAID ON ACCOUNT OF THE LOSS OF OR DAMAGE TO ANY
PROPERTY OF F.Y.I. OR ANY OF ITS SUBSIDIARIES AND ALL AWARDS OF COMPENSATION FOR
ANY PROPERTY OF F.Y.I. OR ANY OF ITS SUBSIDIARIES TAKEN BY CONDEMNATION OR
EMINENT DOMAIN TO BE PAID DIRECTLY TO THE ADMINISTRATIVE AGENT TO BE APPLIED
AGAINST OR HELD AS SECURITY FOR THE OBLIGATIONS, AT THE ELECTION OF THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS.

 


SECTION 8.6             INSPECTION RIGHTS.  F.Y.I. WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, PERMIT REPRESENTATIVES AND AGENTS OF THE ADMINISTRATIVE
AGENT AND EACH LENDER, DURING NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE
TO F.Y.I., TO EXAMINE, COPY AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, TO
VISIT AND INSPECT ITS PROPERTIES AND TO DISCUSS ITS BUSINESS, OPERATIONS AND
FINANCIAL CONDITION WITH ITS OFFICERS AND INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS.  F.Y.I. WILL AUTHORIZE ITS ACCOUNTANTS IN WRITING (WITH A COPY TO
THE ADMINISTRATIVE AGENT) TO COMPLY WITH THIS SECTION 8.6.  THE ADMINISTRATIVE
AGENT OR ITS REPRESENTATIVES MAY, AT ANY TIME AND FROM TIME TO TIME AT F.Y.I.'S
EXPENSE, CONDUCT FIELD EXAMS FOR SUCH PURPOSES AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.

 


SECTION 8.7             KEEPING BOOKS AND RECORDS.  F.Y.I. WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, MAINTAIN APPROPRIATE BOOKS OF RECORD AND ACCOUNT IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED IN WHICH TRUE, FULL AND CORRECT
ENTRIES WILL BE MADE OF ALL THEIR RESPECTIVE DEALINGS AND BUSINESS AFFAIRS.  IF
ANY ACCOUNTING CHANGES FROM THE ACCOUNTING PRINCIPLES USED IN THE PREPARATION OF
THE FINANCIAL STATEMENTS REFERENCED IN SECTION 8.1 ARE HEREAFTER REQUIRED OR
PERMITTED BY GAAP AND ARE ADOPTED BY ANY F.Y.I. OR ANY OF ITS SUBSIDIARIES, THE
PROVISIONS OF SECTION 1.3(A) SHALL BE APPLICABLE THERETO; PROVIDED THAT, UNTIL
ANY NECESSARY AMENDMENTS HAVE BEEN MADE, THE CERTIFICATE REQUIRED TO BE
DELIVERED UNDER SECTION 8.1(C) HEREOF DEMONSTRATING COMPLIANCE WITH ARTICLE 10
SHALL INCLUDE CALCULATIONS SETTING FORTH THE ADJUSTMENTS FROM THE RELEVANT ITEMS
AS SHOWN IN THE CURRENT FINANCIAL STATEMENTS BASED ON THE CHANGES TO GAAP TO THE
CORRESPONDING ITEMS BASED ON GAAP AS USED IN THE FINANCIAL STATEMENTS REFERENCED
IN SECTION 7.2(A), IN ORDER TO DEMONSTRATE HOW SUCH FINANCIAL COVENANT
COMPLIANCE WAS DERIVED FROM THE CURRENT FINANCIAL STATEMENTS.

 



SECTION 8.8             COMPLIANCE WITH LAWS.  F.Y.I. WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, COMPLY WITH ALL APPLICABLE GOVERNMENTAL REQUIREMENTS,
EXCEPT FOR INSTANCES OF NONCOMPLIANCE THAT COULD NOT HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.

 


SECTION 8.9             COMPLIANCE WITH AGREEMENTS.  F.Y.I. WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, COMPLY WITH ALL AGREEMENTS, CONTRACTS AND
INSTRUMENTS BINDING ON IT OR AFFECTING ITS PROPERTIES OR BUSINESS, EXCEPT FOR
INSTANCES OF NONCOMPLIANCE THAT COULD NOT HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.

 


SECTION 8.10           FURTHER ASSURANCES.  F.Y.I. WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, EXECUTE AND DELIVER SUCH FURTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS AND TAKE SUCH FURTHER ACTION AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO CARRY OUT THE PROVISIONS AND PURPOSES OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, TO EVIDENCE THE OBLIGATIONS AND TO CREATE,
PRESERVE, MAINTAIN AND PERFECT THE LIENS OF THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF ITSELF AND THE LENDERS IN AND TO THE COLLATERAL AND THE REQUIRED
PRIORITY OF SUCH LIENS.

 


SECTION 8.11           ERISA; PLANS.  F.Y.I. WILL, AND WILL CAUSE EACH OF ITS
ERISA AFFILIATES TO, COMPLY WITH ALL MINIMUM FUNDING REQUIREMENTS AND ALL OTHER
MATERIAL REQUIREMENTS OF ERISA OR OTHER COMPARABLE GOVERNMENTAL REQUIREMENT, IF
APPLICABLE, SO AS NOT TO GIVE RISE TO ANY LIABILITY THEREUNDER.

 


SECTION 8.12           TRADE ACCOUNTS PAYABLE.  F.Y.I. WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, PAY ALL TRADE ACCOUNTS PAYABLE BEFORE THE SAME BECOME
MORE THAN 90 DAYS PAST DUE, EXCEPT (A) TRADE ACCOUNTS PAYABLE CONTESTED IN GOOD
FAITH OR (B) TRADE ACCOUNTS PAYABLE IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY
TIME OUTSTANDING $400,000 AND WITH RESPECT TO WHICH NO PROCEEDING TO ENFORCE
COLLECTION HAS BEEN COMMENCED OR, TO THE KNOWLEDGE OF F.Y.I. OR ANY SUBSIDIARY
OF F.Y.I., THREATENED.

 


SECTION 8.13           NO CONSOLIDATION.  F.Y.I. WILL, AND (EXCEPT WITH RESPECT
TO CLAUSE (A) SUCCEEDING WHICH SHALL NOT BE APPLICABLE TO SUBSIDIARIES OF
F.Y.I.) WILL CAUSE EACH OF ITS SUBSIDIARIES TO:

 


(A)           WITH RESPECT TO F.Y.I. ONLY, PROVIDE THAT, AT ALL TIMES, AT LEAST
ONE (1) MEMBER OF ITS BOARD OF DIRECTORS OR AT LEAST ONE (1) OF ITS OFFICERS
WILL BE A PERSON WHO IS NOT AN OFFICER, DIRECTOR OR EMPLOYEE OF ANY AFFILIATE OF
F.Y.I. OR ANY OTHER SUBSIDIARY;

 


(B)           MAINTAIN CORPORATE RECORDS AND BOOKS OF ACCOUNT SEPARATE FROM
THOSE OF ANY CORPORATION WHICH IS AN AFFILIATE OF F.Y.I. AND SEPARATE FROM THOSE
OF ANY SUBSIDIARY OF F.Y.I.;

 


(C)           NOT COMMINGLE ITS FUNDS OR ASSETS WITH THOSE OF ANY CORPORATION
WHICH IS AN AFFILIATE OF F.Y.I. OR WITH THOSE OF ANY SUBSIDIARY OF F.Y.I.; AND

 



(D)           PROVIDE THAT ITS BOARD OF DIRECTORS WILL HOLD ALL APPROPRIATE
MEETINGS (OR, TO THE EXTENT ALLOWED BY APPLICABLE LAW, ACT BY WRITTEN CONSENT)
TO AUTHORIZE AND APPROVE SUCH PERSON'S CORPORATE ACTIONS.

 


SECTION 8.14           INTEREST RATE PROTECTION.  F.Y.I. WILL, COMMENCING ON OR
BEFORE THE 120TH DAY AFTER THE CLOSING DATE, MAINTAIN IN FULL FORCE AND EFFECT
FOR A PERIOD OF TWO YEARS, ONE OR MORE INTEREST RATE PROTECTION AGREEMENTS, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, THAT
ENABLE F.Y.I. TO FIX OR PLACE A LIMIT UPON A RATE OF INTEREST WITH RESPECT TO AT
LEAST AN AGGREGATE NOTIONAL AMOUNT OF THE LESSER OF $50,000,000 OR 100% OF THE
FUNDED DEBT OF F.Y.I. AND ITS SUBSIDIARIES BEARING INTEREST AT A VARIABLE RATE.


 


ARTICLE 9


 


NEGATIVE COVENANTS

 

Each of F.Y.I. and each of its Subsidiaries jointly and severally covenants and
agrees that, as long as the Obligations or any part thereof are outstanding or
any Lender has any Commitment hereunder or any Letter of Credit remains
outstanding, it will perform and observe, or cause to be performed and observed,
the following covenants:

 


SECTION 9.1             DEBT.  F.Y.I. WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, INCUR, CREATE, ASSUME OR PERMIT TO EXIST ANY DEBT, EXCEPT:


 


(A)           DEBT OF F.Y.I. AND ITS SUBSIDIARIES TO THE LENDERS PURSUANT TO THE
LOAN DOCUMENTS;


 


(B)           EXISTING DEBT DESCRIBED ON SCHEDULE 7.10 HERETO AND RENEWALS,
REPLACEMENTS (ON TERMS NO MORE ONEROUS TO THE BORROWER THAN THE EXISTING TERMS),
AND EXTENSIONS OF SUCH DEBT WHICH DO NOT INCREASE THE OUTSTANDING PRINCIPAL
AMOUNT OF, SUCH DEBT AND THE TERMS AND PROVISIONS OF WHICH ARE NOT MATERIALLY
MORE ONEROUS THAN THE TERMS AND CONDITIONS OF SUCH DEBT ON THE CLOSING DATE;


 


(C)           PURCHASE MONEY DEBT (INCLUDING, WITHOUT LIMITATION, CAPITAL LEASE
OBLIGATIONS) SECURED BY PURCHASE MONEY LIENS, WHICH DEBT AND LIENS ARE PERMITTED
UNDER AND MEET ALL OF THE REQUIREMENTS OF CLAUSE (G) OF THE DEFINITION OF
"PERMITTED LIENS" CONTAINED IN SECTION 1.1; PROVIDED, HOWEVER, THAT (I) THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF PURCHASE MONEY DEBT (INCLUDING,
WITHOUT LIMITATION, CAPITAL LEASE OBLIGATIONS) PERMITTED BY THIS SECTION 9.1(C)
PLUS (II) THE AGGREGATE, UNAMORTIZED SALES PRICE PAID TO F.Y.I. AND/OR ITS
SUBSIDIARIES WITH RESPECT TO SALES OF PROPERTY IN CONNECTION WITH SALE AND
LEASEBACK TRANSACTIONS SHALL NOT AT ANY TIME EXCEED $10,000,000;


 



(D)           SELLER SUBORDINATED DEBT AND OTHER DEBT THAT IS SUBORDINATED TO
THE OBLIGATIONS PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT ("OTHER SUBORDINATED DEBT"); PROVIDED,
HOWEVER, THAT (I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SELLER
SUBORDINATED DEBT SHALL NOT AT ANY TIME EXCEED $10,000,000, (II) THE AGGREGATE
PRINCIPAL AMOUNT OF OTHER SUBORDINATED DEBT SHALL NOT AT ANY TIME EXCEED
$10,000,000, (III) ANY OTHER SUBORDINATED DEBT CREATED OR INCURRED SHALL BE
UNSECURED AND SHALL NOT MATURE UNTIL AFTER THE MATURITY DATE, AND (IV) NO SELLER
SUBORDINATED DEBT OR OTHER SUBORDINATED DEBT MAY BE CREATED OR INCURRED DURING
THE CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT OR IF A DEFAULT OR EVENT OF
DEFAULT WOULD RESULT FROM THE CREATION OR INCURRENCE OF SUCH DEBT;


 


(E)           INTERCOMPANY DEBT BETWEEN OR AMONG F.Y.I. AND ANY OF ITS
WHOLLY-OWNED SUBSIDIARIES INCURRED IN THE ORDINARY COURSE OF BUSINESS, SUBJECT
TO THE REQUIREMENT THAT ANY AND ALL OF THE DEBT PERMITTED PURSUANT TO THIS
SECTION 9.1(E) SHALL BE UNSECURED, SHALL BE EVIDENCED BY INSTRUMENTS
SATISFACTORY TO THE ADMINISTRATIVE AGENT WHICH WILL BE PLEDGED TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS
AND SHALL BE SUBORDINATED TO THE OBLIGATIONS PURSUANT TO A SUBORDINATION
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE
FOREGOING BEING REFERRED TO AS "INTERCOMPANY DEBT"); PROVIDED ALSO THAT THE
AGGREGATE SUM OF (I) THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS, ADVANCES AND
OTHER EXTENSIONS OF CREDIT MADE TO FOREIGN SUBSIDIARIES BY F.Y.I. AND ITS
DOMESTIC SUBSIDIARIES PLUS (II) THE INVESTMENTS BY F.Y.I. IN ANY FOREIGN
SUBSIDIARY (COLLECTIVELY, THE "FOREIGN DEBT AND INVESTMENT") SHALL NOT AT ANY
TIME EXCEED AN AMOUNT EQUAL TO THE PRODUCT OF THE BOOK VALUE OF THE TOTAL ASSETS
OF F.Y.I. AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP,
MULTIPLIED BY 5% (SUCH PRODUCT HEREIN THE "MAXIMUM FOREIGN AMOUNT").


 


(F)            OBLIGATIONS UNDER INTEREST RATE PROTECTION AGREEMENTS AND
CURRENCY HEDGE AGREEMENTS, PROVIDED THAT EACH COUNTERPARTY SHALL BE BANK OF
AMERICA OR ANOTHER COUNTERPARTY RATED IN ONE OF THE THREE HIGHEST RATING
CATEGORIES OF STANDARD AND POORS CORPORATION OR MOODY'S INVESTORS SERVICE, INC.,
AND PROVIDED THAT THE MAXIMUM AMOUNT FOR WHICH INTEREST MAY BE FIXED OR CAPPED
UNDER ALL SUCH INTEREST RATE PROTECTION AGREEMENTS MAY NOT EXCEED ONE HUNDRED
PERCENT (100%) OF THE DEBT OF F.Y.I. AND ITS SUBSIDIARIES, AND PROVIDED FURTHER,
HOWEVER, THAT THE MAXIMUM AMOUNT OF CURRENCY FOR WHICH RISK MAY BE HEDGED UNDER
A CURRENCY HEDGE AGREEMENT MAY NOT EXCEED ONE HUNDRED PERCENT (100%) OF THE
FOREIGN CURRENCY AT RISK IN THE TRANSACTIONS IN WHICH F.Y.I. AND ITS
SUBSIDIARIES ARE ENGAGED;


 


(G)           LIABILITIES OF F.Y.I. OR ANY F.Y.I. SUBSIDIARY IN RESPECT OF
UNFUNDED VESTED BENEFITS UNDER ANY PLAN IF AND TO THE EXTENT THAT THE EXISTENCE
OF SUCH LIABILITIES WILL NOT CONSTITUTE, CAUSE OR RESULT IN A DEFAULT; AND


 


(H)           UP TO $27,500,000 OF ADDITIONAL OBLIGATIONS UNDER THIS AGREEMENT
(SECURED BY THE COLLATERAL) IN THE EVENT THAT F.Y.I. IS ABLE TO IDENTIFY
EXISTING OR ADDITIONAL LENDERS WILLING TO COMMIT TO ADVANCE SUCH ADDITIONAL
AMOUNT, PROVIDED THAT (I) IF F.Y.I. IDENTIFIES ADDITIONAL LENDERS WILLING TO
COMMIT SUCH ADDITIONAL AMOUNT, F.Y.I. SHALL GIVE THE EXISTING LENDERS NOTICE OF
ITS INTENT TO AMEND THIS AGREEMENT TO INCLUDE SUCH ADDITIONAL LENDERS AND THE
EXISTING LENDERS SHALL HAVE A 30 DAY PERIOD AFTER THE RECEIPT OF SUCH NOTICE TO
INCREASE THEIR COMMITMENTS HEREUNDER PRIOR TO ANY SUCH AMENDMENT, (II) AS OF THE
CLOSING DATE AND THE EFFECTIVE DATE, NONE OF THE LENDERS PARTY HERETO HAVE
AGREED TO COMMIT TO ADVANCE ANY SUCH ADDITIONAL AMOUNT, (III) THE WEIGHTED
AVERAGE LIFE TO MATURITY AND MAXIMUM CONTRACTUAL INTEREST RATE OF SUCH
ADDITIONAL OBLIGATIONS SHALL NOT EXCEED (OR, IN THE CASE OF MATURITY, BE
MATERIALLY LESS THAN) THOSE OF THE CURRENT OBLIGATIONS, (IV) NO CHANGES TO THE
COVENANTS CONTAINED HEREIN WILL BE MADE WITHOUT THE CONSENT OF REQUIRED LENDERS,
(V) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND
(VI) SUCH ADDITIONAL COMMITMENTS AND OBLIGATIONS MUST BE EVIDENCED BY AN
AMENDMENT TO THIS AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (WITHOUT FURTHER APPROVAL BY OR EXECUTION OF SUCH AMENDMENT
BY THE LENDERS (OTHER THAN THE EXISTING OR NEW LENDERS PROVIDING SUCH INCREASED
OR NEW COMMITMENTS) BEING REQUIRED);


 


provided, however, that, notwithstanding the foregoing, the aggregate
outstanding principal amount of Debt of F.Y.I. and the Subsidiaries of F.Y.I.,
exclusive of Debt referred to in clauses (a) and (h) preceding, shall not at any
time exceed $25,000,000.

 


SECTION 9.2             LIMITATION ON LIENS.  F.Y.I. WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, INCUR, CREATE, ASSUME OR PERMIT TO EXIST ANY
LIEN UPON ANY OF ITS PROPERTY OR REVENUES, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT PERMITTED LIENS.


 


SECTION 9.3             MERGERS, ETC. F.Y.I. WILL NOT, AND WILL NOT PERMIT ITS
SUBSIDIARIES TO, (A) BECOME A PARTY TO A MERGER OR CONSOLIDATION, (B) WIND-UP,
DISSOLVE OR LIQUIDATE ITSELF, OR (C) PURCHASE OR ACQUIRE ALL OR A MATERIAL OR
SUBSTANTIAL PART OF THE BUSINESS OR PROPERTIES OF ANY PERSON; PROVIDED, HOWEVER,
THAT (I) PERMITTED ACQUISITIONS (BUT NO OTHER ACQUISITIONS) SHALL BE PERMITTED,
AND (II)  ANY SUBSIDIARY OF F.Y.I. THAT IS NOT A FOREIGN SUBSIDIARY MAY MERGE
WITH AND INTO F.Y.I. IF F.Y.I. IS THE ENTITY SURVIVING SUCH MERGER AND ANY
SUBSIDIARY OF F.Y.I. THAT IS NOT A FOREIGN SUBSIDIARY MAY MERGE WITH AND INTO
ANY WHOLLY-OWNED SUBSIDIARY OF F.Y.I. THAT IS NOT A FOREIGN SUBSIDIARY IF SUCH
WHOLLY-OWNED SUBSIDIARY IS THE ENTITY SURVIVING SUCH MERGER AND NO CONSIDERATION
IS GIVEN BY THE SURVIVING ENTITY IN SUCH MERGER OTHER THAN CAPITAL STOCK OF THE
SURVIVING ENTITY AND SUCH CAPITAL STOCK IS PLEDGED TO THE ADMINISTRATIVE AGENT,
ON BEHALF OF THE ADMINISTRATIVE AGENT AND THE LENDERS, AS SECURITY FOR THE
OBLIGATIONS PURSUANT TO SECTION 9.6. THE SURVIVING ENTITY IN ANY SUCH MERGER
SHALL RATIFY THE SECURITY DOCUMENTS AND OTHER OBLIGATIONS OF THE NON-SURVIVING
ENTITY UNDER THE LOAN DOCUMENTS.


 


SECTION 9.4             RESTRICTED PAYMENTS.  F.Y.I. WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, MAKE ANY RESTRICTED PAYMENTS, EXCEPT:


 


(A)           SUBSIDIARIES OF F.Y.I. MAY DECLARE AND PAY DIVIDENDS TO F.Y.I.;


 


(B)           THE SUBSIDIARIES OF F.Y.I. MAY MAKE TAX PAYMENTS TO F.Y.I. IF AND
TO THE EXTENT THAT ALL SUCH PAYMENTS ARE PROMPTLY PAID BY F.Y.I. TO THE
APPROPRIATE GOVERNMENTAL AUTHORITY TO WHOM SUCH PAYMENTS ARE OWED; PROVIDED THAT
IN NO EVENT SHALL SUCH PAYMENTS BE GREATER THAN THE AMOUNTS ACTUALLY PAID BY
F.Y.I. IN RESPECT OF SUCH TAXES;


 


(C)           TO THE EXTENT REQUIRED BY THE TERMS OF ANY EMPLOYMENT AGREEMENT,
PURCHASES BY F.Y.I. OF SHARES OF F.Y.I. COMMON STOCK FROM EMPLOYEES OF F.Y.I. OR
ITS SUBSIDIARIES UPON THE TERMINATION OF THE EMPLOYMENT OF SUCH EMPLOYEES,
PROVIDED THAT THE AMOUNT PAID THEREFOR SHALL NOT EXCEED THE FAIR MARKET VALUE OF
SUCH SHARES TO BE PURCHASED AND SHALL NOT EXCEED $250,000 IN THE AGGREGATE
DURING ANY FISCAL YEAR OR A CUMULATIVE TOTAL OF $350,000 IN THE AGGREGATE DURING
THE TERM OF THIS AGREEMENT AND F.Y.I. SHALL GRANT TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, A LIEN ON ALL OF
SUCH SHARES PURCHASED BY F.Y.I. AS SECURITY FOR THE OBLIGATIONS PURSUANT TO A
PLEDGE AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;


 



(D)           F.Y.I. MAY MAKE PERMITTED SHARE REPURCHASES; AND


 


(E)           TO THE EXTENT PERMITTED UNDER SECTIONS 9.5(G) AND 9.5(H);

 

provided, however, that no Restricted Payments may be made pursuant to clauses
(a), (b), (c), (d) or (e) preceding if a Default exists at the time of such
Restricted Payment or would result therefrom.

 


SECTION 9.5             INVESTMENTS.  F.Y.I. WILL NOT, AND WILL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, MAKE OR PERMIT TO REMAIN OUTSTANDING ANY ADVANCE, LOAN,
EXTENSION OF CREDIT OR CAPITAL CONTRIBUTION TO OR INVESTMENT IN ANY PERSON, OR
PURCHASE OR OWN ANY STOCK, BONDS, NOTES, DEBENTURES OR OTHER SECURITIES OF ANY
PERSON, OR BE OR BECOME A JOINT VENTURER WITH OR PARTNER OF ANY PERSON (ALL SUCH
TRANSACTIONS BEING HEREIN CALLED "INVESTMENTS"), EXCEPT:


 


(A)           INVESTMENTS IN OBLIGATIONS OR SECURITIES RECEIVED IN SETTLEMENT OF
DEBTS (CREATED IN THE ORDINARY COURSE OF BUSINESS) OWING TO F.Y.I. OR ANY OF ITS
SUBSIDIARIES;


 


(B)           EXISTING INVESTMENTS IDENTIFIED ON SCHEDULE 9.5 HERETO;


 


(C)           INVESTMENTS IN SECURITIES ISSUED OR GUARANTEED BY THE U.S. OR ANY
AGENCY THEREOF WITH MATURITIES OF ONE YEAR OR LESS FROM THE DATE OF ACQUISITION;


 


(D)           INVESTMENTS IN CERTIFICATES OF DEPOSIT AND EURODOLLAR TIME
DEPOSITS WITH MATURITIES OF SIX MONTHS OR LESS FROM THE DATE OF ACQUISITION,
BANKERS' ACCEPTANCES WITH MATURITIES NOT EXCEEDING SIX MONTHS AND OVERNIGHT BANK
DEPOSITS, IN EACH CASE WITH ANY LENDER OR WITH ANY DOMESTIC COMMERCIAL BANK
HAVING CAPITAL AND SURPLUS IN EXCESS OF $500,000,000;


 


(E)           INVESTMENTS IN REPURCHASE OBLIGATIONS WITH A TERM OF NOT MORE THAN
SEVEN DAYS FOR SECURITIES OF THE TYPES DESCRIBED IN CLAUSE (C) PRECEDING WITH
ANY LENDER OR WITH ANY DOMESTIC COMMERCIAL BANK HAVING CAPITAL AND SURPLUS IN
EXCESS OF $500,000,000;


 


(F)            INVESTMENTS IN COMMERCIAL PAPER OF A DOMESTIC ISSUER RATED A-1 OR
BETTER OR P-1 OR BETTER BY STANDARD & POOR'S CORPORATION OR MOODY'S INVESTORS
SERVICES, INC., RESPECTIVELY, MATURING NOT MORE THAN SIX MONTHS FROM THE DATE OF
ACQUISITION, INCLUDING, WITHOUT LIMITATION, THE DREYFUS CASH MANAGEMENT PLUS
FUND OR SIMILAR FUNDS USED TO FACILITATE EFFICIENT SHORT-TERM CASH MANAGEMENT;


 


(G)           (I) INVESTMENTS BY F.Y.I. AND ITS SUBSIDIARIES IN ITS SUBSIDIARIES
EXISTING ON THE CLOSING DATE, (II) ANY INVESTMENTS OF F.Y.I. IN ITS SUBSIDIARIES
WHICH REPRESENT AMOUNTS INVESTED IN SUCH SUBSIDIARY TO ENABLE SUCH SUBSIDIARY
(A) TO PAY ALL OR A PORTION OF THE PURCHASE CONSIDERATION FOR A PERMITTED
ACQUISITION, (B) TO MAKE PERMITTED CAPITAL EXPENDITURES, (C) TO RETIRE ANY
EXISTING DEBT, OR (D) TO RETIRE ANY DEBT ASSUMED IN CONNECTION WITH A PERMITTED
ACQUISITION, AND (III) INVESTMENTS BY F.Y.I. IN WHOLLY-OWNED SUBSIDIARIES OF
F.Y.I.; PROVIDED, THAT THE FOREIGN DEBT AND INVESTMENTS SHALL NOT AT ANY TIME
EXCEED AN AMOUNT EQUAL TO THE MAXIMUM FOREIGN AMOUNT.


 


(H)           INTERCOMPANY DEBT PERMITTED PURSUANT TO SECTION 9.1(E);


 



(I)            UP TO $10,000,000 IN INVESTMENTS MADE BY F.Y.I., AND OWNED BY
F.Y.I. AND NOT ANY SUBSIDIARY OF F.Y.I., IN PUBLICLY TRADED EQUITY SECURITIES OF
A PERSON WHOSE MATERIAL BUSINESS AND PROPERTIES ARE ALL LOCATED IN THE U.S. OR
CANADA AND WHO IS ENGAGED IN A BUSINESS SIMILAR OR COMPLEMENTARY TO THE BUSINESS
OF F.Y.I. OR A SUBSIDIARY OF F.Y.I. AND WHICH HAS GENERATED POSITIVE EBITDA
DURING THE TWELVE-MONTH PERIOD PRECEDING THE PURCHASE OF SUCH SECURITIES SO LONG
AS THE AGGREGATE OF SUCH EQUITY SECURITIES OWNED BY F.Y.I. DOES NOT AT ANY TIME
EXCEED (A) 5% OF THE TOTAL ASSETS OF F.Y.I. AND ITS CONSOLIDATED SUBSIDIARIES AS
DETERMINED IN ACCORDANCE WITH GAAP;


 


(J)            INVESTMENTS WHICH CONSTITUTE PERMITTED ACQUISITIONS; AND


 


(K)           INVESTMENTS MADE IN THE ORDINARY COURSE OF BUSINESS BY MMS
SECURITIES, INC.;


 

provided, however, that no Investments may be made by F.Y.I. or any of its
Subsidiaries pursuant to clause (g) or (h) preceding if a Default exists at the
time of such Investment or would result therefrom.

 


SECTION 9.6             LIMITATION ON ISSUANCE OF CAPITAL STOCK.  F.Y.I. WILL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, AT ANY TIME ISSUE, SELL, ASSIGN OR
OTHERWISE DISPOSE OF (A) ANY OF ITS CAPITAL STOCK, (B) ANY SECURITIES
EXCHANGEABLE FOR OR CONVERTIBLE INTO OR CARRYING ANY RIGHTS TO ACQUIRE ANY OF
ITS CAPITAL STOCK, OR (C) ANY OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE ANY OF
ITS CAPITAL STOCK; PROVIDED, HOWEVER, THAT, IF AND TO THE EXTENT NOT OTHERWISE
PROHIBITED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (I) A SUBSIDIARY OF
F.Y.I. MAY ISSUE ADDITIONAL SHARES OF ITS CAPITAL STOCK TO F.Y.I. FOR FULL AND
FAIR CONSIDERATION, AND (II) F.Y.I. MAY ENGAGE IN ANY MERGER PERMITTED UNDER
CLAUSE (II) OF THE PROVISO TO SECTION 9.3; PROVIDED, FURTHER, HOWEVER, THAT ALL
OF SUCH ADDITIONAL SHARES OF CAPITAL STOCK REFERRED TO IN CLAUSES (I) AND (II)
PRECEDING AND ANY SHARES OF CAPITAL STOCK ISSUED IN ANY MERGER REFERRED TO IN
CLAUSE (II) PRECEDING SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT, ON BEHALF OF
THE ADMINISTRATIVE AGENT AND THE LENDERS, AS SECURITY FOR THE OBLIGATIONS
PURSUANT TO A PLEDGE AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.


 


SECTION 9.7             TRANSACTIONS WITH AFFILIATES.  EXCEPT FOR (A) THE
PAYMENT OF SALARIES, BONUS AND INCENTIVE COMPENSATION IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PRUDENT BUSINESS PRACTICES, AND (B) THE FURNISHING OF
EMPLOYMENT BENEFITS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PRUDENT
BUSINESS PRACTICES, F.Y.I. WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, ENTER INTO ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, THE PURCHASE,
SALE OR EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY
AFFILIATE, OFFICER OR DIRECTOR OF F.Y.I. OR SUCH SUBSIDIARY EXCEPT IN THE
ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE REQUIREMENTS OF F.Y.I.'S OR
SUCH SUBSIDIARY'S BUSINESS AND UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE
TO F.Y.I. OR SUCH SUBSIDIARY, RESPECTIVELY, THAN WOULD BE OBTAINED IN A
COMPARABLE ARMS-LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE, OFFICER OR
DIRECTOR OF F.Y.I. OR SUCH SUBSIDIARY, RESPECTIVELY.


 


SECTION 9.8             DISPOSITION OF PROPERTY.  F.Y.I. WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE, ASSIGN, TRANSFER OR OTHERWISE
DISPOSE OF ANY OF ITS PROPERTY, EXCEPT:


 


(A)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS,


 



(B)           ASSET DISPOSITIONS BY F.Y.I. AND ITS SUBSIDIARIES TO PERSONS OTHER
THAN F.Y.I. AND ITS SUBSIDIARIES IF EACH OF THE FOLLOWING CONDITIONS HAS BEEN
SATISFIED: (I) THE NET PROCEEDS FROM ANY SINGLE ASSET DISPOSITION OR SERIES OF
RELATED ASSET DISPOSITIONS IN ANY FISCAL YEAR OF F.Y.I. DO NOT EXCEED $250,000
AND THE CUMULATIVE NET PROCEEDS FROM ALL ASSET DISPOSITIONS DO NOT EXCEED
$500,000, (II) THE CONSIDERATION RECEIVED BY F.Y.I. OR ITS SUBSIDIARIES IS AT
LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH ASSETS, (III) THE SOLE
CONSIDERATION RECEIVED IS CASH PAYABLE AT THE CLOSING, PROVIDED, HOWEVER, THAT
UP TO A CUMULATIVE TOTAL OF $125,000 OF PROPERTY MAY BE DISPOSED OF BY F.Y.I.
AND ITS SUBSIDIARIES ON A COMBINED BASIS ON TERMS WHICH DEFER PAYMENT OF A
PORTION OF THE PURCHASE PRICE, (IV) NO DEFAULT EXISTS AT THE TIME OF OR WILL
RESULT FROM SUCH ASSET DISPOSITION, AND (V) F.Y.I. MAKES, OR CAUSES THE
APPROPRIATE SUBSIDIARY TO MAKE, ANY PAYMENT REQUIRED UNDER SECTION 2.7;


 


(C)           ASSET DISPOSITIONS BY F.Y.I. AND ITS SUBSIDIARIES TO F.Y.I. OR
ANOTHER SUBSIDIARY IF EACH OF THE FOLLOWING CONDITIONS HAS BEEN SATISFIED:
(I) THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS SOLD, DISPOSED OF OR OTHERWISE
TRANSFERRED SHALL NOT EXCEED $250,000 IN AGGREGATE AMOUNT DURING ANY FISCAL
YEAR, (II) THE ASSETS SOLD, DISPOSED OF OR OTHERWISE TRANSFERRED SHALL, IF
SUBJECT TO A FIRST PRIORITY LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT AND THE
LENDERS, CONTINUE TO BE SUBJECT TO A PERFECTED, FIRST PRIORITY LIEN (EXCEPT FOR
PERMITTED LIENS, IF ANY, WHICH ARE EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS TO
HAVE PRIORITY OVER THE LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT) IN FAVOR OF
THE ADMINISTRATIVE AGENT AND THE LENDERS, AND (III) NO DEFAULT EXISTS AT THE
TIME OF OR WILL RESULT FROM SUCH ASSET DISPOSITION;


 


(D)           DISPOSITIONS OF PROPERTY NO LONGER USED OR USEFUL IN THE ORDINARY
COURSE OF BUSINESS;


 


(E)           ASSET DISPOSITIONS THAT WERE CONTEMPLATED AND DISCLOSED TO THE
LENDERS AT THE TIME OF ANY PERMITTED ACQUISITION IF THE ASSET DISPOSITION
OCCURS, AND THE NET PROCEEDS THEREOF ARE APPLIED, AS REQUIRED OR PERMITTED BY
SECTION 2.7;


 


(F)            ASSET DISPOSITIONS BY SUBSIDIARIES OF F.Y.I., AND ASSET
DISPOSITIONS CONSISTING OF A SALE OF ALL OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK OF A SUBSIDIARY OF F.Y.I., IF THE AGGREGATE FAIR MARKET VALUE OF THE
PROPERTY SOLD OR OTHERWISE TRANSFERRED IN CONNECTION WITH ALL OF SUCH ASSET
DISPOSITIONS ON OR AFTER THE CLOSING DATE DOES NOT EXCEED TEN PERCENT OF THE NET
BOOK VALUE OF THE TANGIBLE ASSETS OF F.Y.I. AND ITS SUBSIDIARIES AS OF THE DATE
OF ANY SUCH ASSET DISPOSITION;


 


(G)           PERMITTED DISPOSITIONS; AND


 


(H)           TO THE EXTENT PERMITTED BY SECTION 9.9, SALE AND LEASEBACK
TRANSACTIONS.


 


SECTION 9.9             SALE AND LEASEBACK.  F.Y.I. WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY ARRANGEMENT WITH ANY PERSON
PURSUANT TO WHICH IT LEASES FROM SUCH PERSON REAL OR PERSONAL PROPERTY THAT HAS
BEEN OR IS TO BE SOLD OR TRANSFERRED, DIRECTLY OR INDIRECTLY, BY IT TO SUCH
PERSON (WHICH ARRANGEMENT IS HEREINAFTER CALLED A "SALE AND LEASEBACK
TRANSACTION"); PROVIDED, HOWEVER, THAT F.Y.I. AND ITS MATERIAL SUBSIDIARIES MAY
ENTER INTO SALE AND LEASEBACK TRANSACTIONS WITH ONE ANOTHER; PROVIDED, FURTHER,
HOWEVER, THAT SALE AND LEASEBACK TRANSACTIONS ARE PERMITTED IF AND TO THE EXTENT
THAT, AFTER GIVING EFFECT THERETO, F.Y.I. AND ITS SUBSIDIARIES WOULD BE IN
COMPLIANCE WITH THE PROVISO CONTAINED IN SECTION 9.1(C).


 



SECTION 9.10           LINES OF BUSINESS.  F.Y.I. WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, ENGAGE IN ANY LINE OR LINES OF BUSINESS ACTIVITY
OTHER THAN THE BUSINESSES IN WHICH THEY ARE ENGAGED ON THE CLOSING DATE AND
LINES OF BUSINESS REASONABLY RELATED THERETO.  F.Y.I. WILL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, BECOME AN OPERATING COMPANY AND
WILL NOT ENGAGE IN ANY BUSINESS ACTIVITY EXCEPT FOR BUSINESS ACTIVITIES RELATING
TO ITS OWNERSHIP AND MANAGEMENT OF ITS SUBSIDIARIES SUBSTANTIALLY CONSISTENT
WITH ITS CURRENT BUSINESS ACTIVITIES.  F.Y.I. SHALL NOT AND SHALL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO OWN PROPERTY OR CONDUCT ANY MATERIAL BUSINESS OPERATIONS
OUTSIDE THE U.S., CANADA OR, TO THE EXTENT PERMITTED BY THE LAST PROVISO IN THE
DEFINITION OF PERMITTED ACQUISITIONS, MEXICO AND THE CARIBBEAN (PROVIDED THAT
DATA CENTER DEL NORTE, S.A. DE C.V. MAY OWN PROPERTY AND CONDUCT MATERIAL
BUSINESS OPERATIONS IN MEXICO AND NET DATA SERVICES, LTD. MAY OWN PROPERTY AND
CONDUCT MATERIAL BUSINESS OPERATIONS IN ST. VINCENT, THE GRENADINES).


 


SECTION 9.11           ENVIRONMENTAL PROTECTION.  F.Y.I. WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, (A) USE (OR PERMIT ANY TENANT TO USE) ANY OF
ITS PROPERTIES FOR THE HANDLING, PROCESSING, STORAGE, TRANSPORTATION OR DISPOSAL
OF ANY HAZARDOUS MATERIAL EXCEPT IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL
LAWS, (B) GENERATE ANY HAZARDOUS MATERIAL EXCEPT IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS, (C) CONDUCT ANY ACTIVITY THAT IS LIKELY TO CAUSE A RELEASE
OR THREATENED RELEASE OF ANY HAZARDOUS MATERIAL IN VIOLATION OF ANY
ENVIRONMENTAL LAW, OR (D) OTHERWISE CONDUCT ANY ACTIVITY OR USE ANY OF ITS
PROPERTIES IN ANY MANNER THAT VIOLATES OR IS LIKELY TO VIOLATE ANY ENVIRONMENTAL
LAW OR CREATE ANY ENVIRONMENTAL LIABILITIES FOR WHICH F.Y.I. OR ANY OF ITS
SUBSIDIARIES WOULD BE RESPONSIBLE, EXCEPT FOR CIRCUMSTANCES OR EVENTS DESCRIBED
IN CLAUSES (A) THROUGH (D) PRECEDING THAT COULD NOT HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 9.12           INTERCOMPANY TRANSACTIONS.  EXCEPT AS MAY BE EXPRESSLY
PERMITTED OR REQUIRED BY THE LOAN DOCUMENTS, F.Y.I. WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE OR OTHERWISE CAUSE OR PERMIT TO EXIST
OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE
ABILITY OF ANY SUBSIDIARY TO (A) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION TO
F.Y.I. OR ANY OF ITS SUBSIDIARIES IN RESPECT OF SUCH SUBSIDIARY'S CAPITAL STOCK
OR WITH RESPECT TO ANY OTHER INTEREST OR PARTICIPATION IN, OR MEASURED BY, ITS
PROFITS, (B) PAY ANY INDEBTEDNESS OWED TO F.Y.I. OR ANY OF ITS SUBSIDIARIES,
(C) MAKE ANY LOAN OR ADVANCE TO F.Y.I. OR ANY OF ITS SUBSIDIARIES, OR (D) SELL,
LEASE OR TRANSFER ANY OF ITS PROPERTY TO F.Y.I. OR ANY OF ITS SUBSIDIARIES.


 


SECTION 9.13           MANAGEMENT FEES.  F.Y.I. WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, PAY ANY MANAGEMENT, CONSULTING OR SIMILAR FEES
(EXCLUDING DIRECTORS' FEES) TO ANY AFFILIATE OF F.Y.I. OR TO ANY DIRECTOR,
OFFICER OR EMPLOYEE OF F.Y.I. OR ANY AFFILIATE OF F.Y.I.; PROVIDED, HOWEVER,
THAT ANY SUBSIDIARY OF F.Y.I. MAY PAY MANAGEMENT OR SIMILAR FEES TO F.Y.I. TO
THE EXTENT THAT THE AMOUNT OF SUCH FEES PAID IN ANY YEAR DOES NOT EXCEED FIFTEEN
PERCENT OF THE GROSS REVENUES OF THE PAYING SUBSIDIARY FOR THAT YEAR.


 



SECTION 9.14           MODIFICATION OF OTHER AGREEMENTS.  F.Y.I. WILL NOT, AND
WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CONSENT TO OR IMPLEMENT ANY
TERMINATION, AMENDMENT, MODIFICATION, SUPPLEMENT OR WAIVER OF (A) THE F.Y.I.
EQUITY DOCUMENTS, IF THE SAME COULD HAVE A MATERIAL ADVERSE EFFECT OR OTHERWISE
COULD BE MATERIALLY ADVERSE TO THE ADMINISTRATIVE AGENT OR THE LENDERS, (B) THE
CERTIFICATE OF INCORPORATION OR BYLAWS (OR ANALOGOUS CONSTITUTIONAL DOCUMENTS)
OF F.Y.I. OR ANY OF ITS SUBSIDIARIES IF THE SAME COULD HAVE A MATERIAL ADVERSE
EFFECT OR OTHERWISE COULD BE MATERIALLY ADVERSE TO THE ADMINISTRATIVE AGENT OR
THE LENDERS, OR (C) ANY OTHER MATERIAL CONTRACT TO WHICH IT IS A PARTY OR ANY
PERMIT WHICH IT POSSESSES IF THE SAME COULD HAVE A MATERIAL ADVERSE EFFECT;
PROVIDED, HOWEVER, THAT F.Y.I. AND ITS SUBSIDIARIES MAY AMEND OR MODIFY THE
AGREEMENTS, DOCUMENTS AND INSTRUMENTS REFERRED TO IN CLAUSE (C) PRECEDING IF AND
TO THE EXTENT THAT SUCH AMENDMENT OR MODIFICATION IS NOT SUBSTANTIVE OR MATERIAL
AND COULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 9.15           ERISA PLANS.  EXCEPT AS SPECIFIED ON SCHEDULE 9.15,
F.Y.I. WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO:


 


(A)           ALLOW, OR TAKE (OR PERMIT ANY ERISA AFFILIATE TO TAKE) ANY ACTION
WHICH WOULD CAUSE, ANY UNFUNDED OR UNRESERVED LIABILITY FOR BENEFITS UNDER ANY
PLAN (EXCLUSIVE OF ANY MULTIEMPLOYER PLAN) TO EXIST OR TO BE CREATED THAT
EXCEEDS $25,000 WITH RESPECT TO ANY SUCH PLAN OR $50,000 WITH RESPECT TO ALL
SUCH PLANS IN THE AGGREGATE ON EITHER A GOING CONCERN OR A WIND-UP BASIS; OR


 


(B)           WITH RESPECT TO ANY MULTIEMPLOYER PLAN, ALLOW, OR TAKE (OR PERMIT
ANY ERISA AFFILIATE TO TAKE) ANY ACTION WHICH WOULD CAUSE, ANY UNFUNDED OR
UNRESERVED LIABILITY FOR BENEFITS UNDER ANY MULTIEMPLOYER PLAN TO EXIST OR TO BE
CREATED, EITHER INDIVIDUALLY AS TO ANY SUCH PLAN OR IN THE AGGREGATE AS TO ALL
SUCH PLANS, THAT COULD, UPON ANY PARTIAL OR COMPLETE WITHDRAWAL FROM OR
TERMINATION OF ANY SUCH MULTIEMPLOYER PLAN OR PLANS, HAVE A MATERIAL ADVERSE
EFFECT.


 


SECTION 9.16           DIVIDEND RESTRICTIONS. F.Y.I. WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO BE PARTY TO OR BOUND BY ANY AGREEMENT, DOCUMENT, INSTRUMENT,
COVENANT OR OTHER RESTRICTION (OTHER THAN THIS AGREEMENT) WHICH RESTRICTS THE
ABILITY OF SUCH SUBSIDIARY TO PAY DIVIDENDS TO, MAKE DISTRIBUTION TO, AND MAKE
ADVANCE TO, F.Y.I. OR ANY SUBSIDIARY OF F.Y.I.


 


ARTICLE 10


 


FINANCIAL COVENANTS

 

F.Y.I. covenants and agrees that, as long as the Obligations or any part thereof
are outstanding or any Lender has any Commitment hereunder or any Letter of
Credit remains outstanding, it will perform and observe, or cause to be
performed and observed, the following covenants:

 


SECTION 10.1           CONSOLIDATED NET WORTH.  F.Y.I. WILL AT ALL TIMES
MAINTAIN CONSOLIDATED NET WORTH IN AN AMOUNT NOT LESS THAN THE SUM OF
(A) $215,383,200 PLUS (B) 75% OF CUMULATIVE CONSOLIDATED NET INCOME, IF
POSITIVE, FOR ANY FISCAL QUARTER, I.E., EXCLUSIVE OF NEGATIVE CONSOLIDATED NET
INCOME FOR ANY FISCAL QUARTER, AFTER DECEMBER 31, 2000, PLUS (C) ALL NET
PROCEEDS OF EACH EQUITY ISSUANCE AFTER DECEMBER 31, 2000, MINUS THE AMOUNT OF
ANY STOCK REPURCHASE CONSUMMATED UNDER THE TERMS OF SECTION 9.4(C).


 


SECTION 10.2           RATIO OF FUNDED DEBT TO EBITDA.  F.Y.I. WILL NOT PERMIT
THE RATIO, CALCULATED AS OF THE END OF EACH FISCAL QUARTER OF F.Y.I. COMMENCING
WITH THE FISCAL QUARTER ENDED DECEMBER 31, 2000, OF (I) FUNDED DEBT TO
(II) EBITDA (THE "FUNDED DEBT TO EBITDA RATIO") FOR THE FOUR FISCAL QUARTERS
THEN ENDED FOR F.Y.I. AND ITS SUBSIDIARIES TO EXCEED THE RATIO SET FORTH BELOW
FOR THE PERIOD DURING WHICH SUCH FISCAL QUARTER END OCCURS:

 

Period

 

Ratio

From December 31, 2000, through and including September 30, 2002

 

3.00 to 1.00

From December 31, 2002 and at all times thereafter

 

2.50 to 1.00

 


SECTION 10.3           CONSOLIDATED FIXED CHARGE COVERAGE RATIO.  F.Y.I. WILL
NOT PERMIT THE CONSOLIDATED FIXED CHARGE COVERAGE RATIO, CALCULATED AS OF THE
END OF EACH FISCAL QUARTER OF F.Y.I. COMMENCING WITH THE FISCAL QUARTER ENDED
MARCH 31, 2001, FOR THE FOUR FISCAL QUARTERS OF F.Y.I. THEN ENDED, TO BE LESS
THAN THE RATIO SET FORTH BELOW FOR THE PERIOD DURING WHICH SUCH FISCAL QUARTER
END OCCURS:

 

Period

 

Ratio

From March 31, 2001, through and including September 30, 2002

 

1.25 to 1.00

From December 31, 2002 and at all times thereafter

 

1.50 to 1.00

 


SECTION 10.4           CAPITAL EXPENDITURES.  F.Y.I. WILL NOT PERMIT THE
AGGREGATE CAPITAL EXPENDITURES OF F.Y.I. AND ITS SUBSIDIARIES (A) DURING THE
FISCAL YEAR OF F.Y.I. ENDING DECEMBER 31, 2001 TO EXCEED $20,000,000, AND (B)
FOR EACH SUBSEQUENT FISCAL YEAR OF F.Y.I., AN AMOUNT EQUAL TO THE AGGREGATE
CAPITAL EXPENDITURES PERMITTED UNDER THIS SECTION 10.4 FOR THE PRIOR FISCAL YEAR
OF F.Y.I. ("THE "PRIOR PERMITTED CAPITAL EXPENDITURES") PLUS 20% OF THE PRIOR
PERMITTED CAPITAL EXPENDITURES (THE "PERMITTED CAPITAL EXPENDITURES").


 


ARTICLE 11


 


DEFAULT

 


SECTION 11.1           EVENTS OF DEFAULT.  EACH OF THE FOLLOWING SHALL BE DEEMED
AN "EVENT OF DEFAULT":


 


(A)           F.Y.I. OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PAY, REPAY OR
PREPAY WHEN DUE ANY AMOUNT OF PRINCIPAL OWING TO THE ADMINISTRATIVE AGENT OR ANY
LENDER PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR SHALL FAIL TO
PAY WITHIN TWO DAYS AFTER THE DUE DATE THEREOF ANY INTEREST, FEE OR OTHER AMOUNT
OR OTHER OBLIGATION OWING TO THE ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; PROVIDED THAT F.Y.I. SHALL HAVE UP TO
30 DAYS AFTER THE INVOICE DATE TO PAY OUTSTANDING FEES AND EXPENSES OTHER THAN
THE COMMITMENT FEES, LETTER OF CREDIT FEES AND FEES PAYABLE IN ACCORDANCE WITH
THE TERMS OF THE FEE LETTER.


 



(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY F.Y.I. OR
ANY OF ITS SUBSIDIARIES OR BY ANY LOAN PARTY IN ANY LOAN DOCUMENT OR IN ANY
CERTIFICATE, REPORT, NOTICE OR FINANCIAL STATEMENT FURNISHED AT ANY TIME IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE FALSE,
MISLEADING OR ERRONEOUS IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED TO HAVE BEEN
MADE.


 


(C)           F.Y.I. OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PERFORM, OBSERVE
OR COMPLY WITH ANY COVENANT, AGREEMENT OR TERM CONTAINED IN SECTIONS 5.1, 5.2,
8.1(G), 8.1(J), 8.2 (OTHER THAN THE LAST SENTENCE OF SECTION 8.2), 8.6, OR 8.7,
ARTICLE 9 (OTHER THAN SECTION 9.7, 9.11 AND 9.15) OR ARTICLE 10 OF THIS
AGREEMENT; F.Y.I. OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PERFORM, OBSERVE OR
COMPLY WITH ANY COVENANT, AGREEMENT OR TERM CONTAINED IN SECTIONS 5.3, 8.1
(OTHER THAN SECTIONS 8.1(G), OR 8.1(J)), 8.4, 8.5, 8.8, 8.9, 8.10, 8.12, 9.7 OR
9.11) AND SUCH FAILURE IS NOT REMEDIED OR WAIVED WITHIN TEN DAYS AFTER SUCH
FAILURE COMMENCED; F.Y.I. OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PERFORM,
OBSERVE OR COMPLY WITH ANY COVENANT, AGREEMENT OR TERM CONTAINED IN ANY SECURITY
AGREEMENT AND SUCH FAILURE SHALL CONTINUE BEYOND ANY GRACE OR CURE PERIOD
SPECIFIED IN SUCH SECURITY AGREEMENT; F.Y.I. OR ANY OF ITS SUBSIDIARIES SHALL
FAIL TO PERFORM, OBSERVE OR COMPLY WITH ANY COVENANT, AGREEMENT OR TERM
CONTAINED IN ANY MORTGAGE EXECUTED BY IT AND SUCH FAILURE SHALL CONTINUE BEYOND
ANY GRACE OR CURE PERIOD SPECIFIED IN SUCH MORTGAGE; ANY GUARANTOR SHALL FAIL TO
PERFORM, OBSERVE OR COMPLY WITH ANY COVENANT, AGREEMENT OR TERM CONTAINED IN ITS
GUARANTY, SUBJECT TO ANY GRACE PERIOD APPLICABLE TO SUCH COVENANT, AGREEMENT OR
TERM IN THIS AGREEMENT TO THE EXTENT THIS AGREEMENT IS INCORPORATED THEREIN BY
REFERENCE; OR ANY LOAN PARTY SHALL FAIL TO PERFORM, OBSERVE OR COMPLY WITH ANY
OTHER COVENANT, AGREEMENT OR TERM CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (OTHER THAN COVENANTS TO PAY THE OBLIGATIONS) AND SUCH FAILURE IS NOT
REMEDIED OR WAIVED WITHIN THE EARLIER TO OCCUR OF 30 DAYS AFTER SUCH FAILURE
COMMENCED OR, IF A DIFFERENT GRACE PERIOD IS EXPRESSLY MADE APPLICABLE IN SUCH
OTHER LOAN DOCUMENTS, SUCH APPLICABLE GRACE PERIOD.


 


(D)           F.Y.I. CEASES TO BE SOLVENT OR ANY OTHER LOAN PARTY (OTHER THAN A
NONMATERIAL SUBSIDIARY) CEASES TO BE SOLVENT FOR A PERIOD EXCEEDING 15 DAYS FROM
THE EARLIER OF THE DATE NOTICE OF SUCH FAILURE TO REMAIN SOLVENT IS GIVEN BY THE
ADMINISTRATIVE AGENT TO F.Y.I. OR THE DATE F.Y.I. IS OBLIGATED TO GIVE NOTICE OF
SUCH DEFAULT TO THE ADMINISTRATIVE AGENT UNDER SECTION 8.1(G), OR ANY LOAN PARTY
(OTHER THAN A NONMATERIAL SUBSIDIARY) SHALL ADMIT IN WRITING ITS INABILITY TO,
OR BE GENERALLY UNABLE TO, PAY ITS DEBTS AS SUCH DEBTS BECOME DUE; PROVIDED,
HOWEVER, THAT IF ANY LOAN PARTY SHALL CEASE TO BE SOLVENT MORE THAN ONCE IN ANY
TWELVE-MONTH PERIOD, SUCH OCCURRENCE SHALL IMMEDIATELY BECOME AN EVENT OF
DEFAULT.


 


(E)           ANY LOAN PARTY (OTHER THAN A NONMATERIAL SUBSIDIARY) SHALL
(I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY,
A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR THE LIKE OF ITSELF OR OF
ALL OR ANY SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF ITS CREDITORS, (III) COMMENCE A VOLUNTARY CASE UNDER THE UNITED
STATES BANKRUPTCY CODE AS NOW OR HEREAFTER IN EFFECT (THE "BANKRUPTCY CODE"),
(IV) INSTITUTE ANY PROCEEDING OR FILE A PETITION SEEKING TO TAKE ADVANTAGE OF
ANY OTHER LAW RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION,
DISSOLUTION, WINDING-UP OR COMPOSITION OR READJUSTMENT OF DEBTS, (V) FAIL TO
CONTROVERT IN A TIMELY AND APPROPRIATE MANNER, OR ACQUIESCE IN WRITING TO, ANY
PETITION FILED AGAINST IT IN AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE, OR
(VI) TAKE ANY CORPORATE OR OTHER ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING.


 



(F)            A PROCEEDING OR CASE SHALL BE COMMENCED, WITHOUT THE APPLICATION,
APPROVAL OR CONSENT OF ANY OF THE LOAN PARTIES IN (OTHER THAN A NONMATERIAL
SUBSIDIARY) ANY COURT OF COMPETENT JURISDICTION, SEEKING (I) ITS REORGANIZATION,
LIQUIDATION, DISSOLUTION, ARRANGEMENT OR WINDING-UP, OR THE COMPOSITION OR
READJUSTMENT OF ITS DEBTS, (II) THE APPOINTMENT OF A RECEIVER, CUSTODIAN,
TRUSTEE, EXAMINER, LIQUIDATOR OR THE LIKE OF ANY OF THE LOAN PARTIES OR OF ALL
OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR (III) SIMILAR RELIEF IN RESPECT OF
ANY OF THE LOAN PARTIES UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, WINDING-UP OR COMPOSITION OR ADJUSTMENT OF DEBTS, AND SUCH
PROCEEDING OR CASE SHALL CONTINUE UNDISMISSED, OR AN ORDER, JUDGMENT OR DECREE
APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED AND CONTINUE
UNSTAYED AND IN EFFECT, FOR A PERIOD OF 60 OR MORE DAYS; OR AN ORDER FOR RELIEF
AGAINST ANY OF THE LOAN PARTIES SHALL BE ENTERED IN AN INVOLUNTARY CASE UNDER
THE BANKRUPTCY CODE.


 


(G)           ANY ONE OR MORE OF THE LOAN PARTIES SHALL FAIL TO DISCHARGE WITHIN
A PERIOD OF 30 DAYS AFTER THE COMMENCEMENT THEREOF ANY ATTACHMENT,
SEQUESTRATION, FORFEITURE OR SIMILAR PROCEEDING OR PROCEEDINGS INVOLVING AN
AGGREGATE AMOUNT IN EXCESS OF $5,000,000 AGAINST ANY OF ITS OR THEIR PROPERTIES.


 


(H)           A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN EXCESS
OF $5,000,000 IN THE AGGREGATE SHALL BE RENDERED BY A COURT OR COURTS AGAINST
THE LOAN PARTIES OR ANY OF THEM ON CLAIMS NOT COVERED BY INSURANCE OR AS TO
WHICH THE INSURANCE CARRIER HAS DENIED RESPONSIBILITY AND THE SAME SHALL NOT BE
PAID OR DISCHARGED, OR A STAY OF EXECUTION THEREOF SHALL NOT BE PROCURED, WITHIN
30 DAYS FROM THE DATE OF ENTRY THEREOF AND THE LOAN PARTIES SHALL NOT, WITHIN
SAID PERIOD OF 30 DAYS, OR SUCH LONGER PERIOD DURING WHICH EXECUTION OF THE SAME
SHALL HAVE BEEN STAYED, APPEAL THEREFROM AND CAUSE THE EXECUTION THEREOF TO BE
STAYED DURING SUCH APPEAL.


 


(I)            ANY OF THE LOAN PARTIES SHALL FAIL TO PAY WHEN DUE ANY PRINCIPAL
OF OR INTEREST ON ANY DEBT (OTHER THAN THE OBLIGATIONS) HAVING (EITHER
INDIVIDUALLY OR IN THE AGGREGATE) A PRINCIPAL AMOUNT OF AT LEAST $5,000,000, OR
THE MATURITY OF ANY SUCH DEBT SHALL HAVE BEEN ACCELERATED, OR ANY SUCH DEBT
SHALL HAVE BEEN REQUIRED TO BE PREPAID PRIOR TO THE STATED MATURITY THEREOF, OR
ANY EVENT SHALL HAVE OCCURRED (AND SHALL NOT HAVE BEEN WAIVED OR OTHERWISE
CURED) THAT PERMITS (OR, WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH,
WOULD PERMIT) ANY HOLDER OR HOLDERS OF SUCH DEBT OR ANY PERSON ACTING ON BEHALF
OF SUCH HOLDER OR HOLDERS TO ACCELERATE THE MATURITY THEREOF OR REQUIRE ANY SUCH
PREPAYMENT.


 


(J)            THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL CEASE TO BE IN
FULL FORCE AND EFFECT OR SHALL BE DECLARED NULL AND VOID OR THE VALIDITY OR
ENFORCEABILITY THEREOF SHALL BE CONTESTED OR CHALLENGED BY ANY PERMITTED HOLDER,
ANY LOAN PARTY, OR ANY OF ITS AFFILIATES, OR ANY LOAN PARTY SHALL DENY THAT IT
HAS ANY FURTHER LIABILITY OR OBLIGATION UNDER ANY OF THE LOAN DOCUMENTS, OR ANY
LIEN CREATED BY THE LOAN DOCUMENTS SHALL FOR ANY REASON CEASE TO BE A VALID,
FIRST PRIORITY PERFECTED LIEN (EXCEPT FOR PERMITTED LIENS, IF ANY, WHICH ARE
EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS TO HAVE PRIORITY OVER THE LIENS IN
FAVOR OF THE ADMINISTRATIVE AGENT) UPON ANY OF THE COLLATERAL PURPORTED TO BE
COVERED THEREBY.


 



(K)           ANY OF THE FOLLOWING EVENTS SHALL OCCUR OR EXIST WITH RESPECT TO
ANY LOAN PARTY OR ANY ERISA AFFILIATE: (I) ANY PROHIBITED TRANSACTION INVOLVING
ANY PLAN; (II) ANY REPORTABLE EVENT WITH RESPECT TO ANY PENSION PLAN; (III) THE
FILING UNDER SECTION 4041 OF ERISA OF A NOTICE OF INTENT TO TERMINATE ANY
PENSION PLAN OR THE TERMINATION OF ANY PENSION PLAN; (IV) ANY EVENT OR
CIRCUMSTANCE THAT MIGHT CONSTITUTE GROUNDS ENTITLING THE PBGC TO INSTITUTE
PROCEEDINGS UNDER SECTION 4042 OF ERISA FOR THE TERMINATION OF, OR FOR THE
APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY PENSION PLAN, OR THE INSTITUTION BY
THE PBGC OF ANY SUCH PROCEEDINGS; (V) ANY "ACCUMULATED FUNDING DEFICIENCY" (AS
DEFINED IN SECTION 406 OF ERISA OR SECTION 412 OF THE CODE), WHETHER OR NOT
WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN; OR (VI) COMPLETE OR PARTIAL
WITHDRAWAL UNDER SECTION 4201 OR 4204 OF ERISA FROM A PLAN OR THE
REORGANIZATION, INSOLVENCY OR TERMINATION (OTHER THAN IN CONNECTION WITH AN
ACQUISITION AND IN COMPLIANCE WITH ERISA AND OTHER APPLICABLE LAWS) OF ANY
PENSION PLAN; AND IN EACH CASE ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL
OTHER EVENTS OR CONDITIONS, IF ANY, HAVE SUBJECTED OR COULD IN THE REASONABLE
OPINION OF REQUIRED LENDERS SUBJECT ANY LOAN PARTY OR ANY ERISA AFFILIATE TO ANY
TAX, PENALTY OR OTHER LIABILITY TO A PLAN, A MULTIEMPLOYER PLAN, THE PBGC OR
OTHERWISE (OR ANY COMBINATION THEREOF) WHICH IN THE AGGREGATE EXCEED OR COULD
REASONABLY BE EXPECTED TO EXCEED $2,000,000.


 


(L)            THE OCCURRENCE OF A CHANGE OF CONTROL.


 


(M)          IF, AT ANY TIME, THE SUBORDINATION PROVISIONS OF ANY OF THE SELLER
SUBORDINATED DEBT SHALL BE INVALIDATED OR SHALL OTHERWISE CEASE TO BE IN FULL
FORCE AND EFFECT.


 


(N)           THE OCCURRENCE OF ANY MATERIAL ADVERSE EFFECT; PROVIDED, HOWEVER,
THAT, FOR PURPOSES OF THIS SECTION 11.1(N), NO MATERIAL ADVERSE EFFECT SHALL BE
DEEMED TO HAVE OCCURRED UNDER CLAUSE (A) OF THE DEFINITION OF MATERIAL ADVERSE
EFFECT IN SECTION 1.1 UNLESS, BASED UPON THE FINANCIAL CONDITION OR FINANCIAL
PERFORMANCE OF F.Y.I., IT IS NOT REASONABLE TO EXPECT THAT F.Y.I. WILL BE ABLE
TO COMPLY WITH ALL ITS FINANCIAL COVENANTS SET FORTH IN ARTICLE 10.


 


SECTION 11.2           REMEDIES.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, THE ADMINISTRATIVE AGENT MAY AND, IF DIRECTED BY THE REQUIRED
LENDERS, THE ADMINISTRATIVE AGENT SHALL DO ANY ONE OR MORE OF THE FOLLOWING:


 


(A)           ACCELERATION.  DECLARE ALL OUTSTANDING PRINCIPAL OF AND ACCRUED
AND UNPAID INTEREST ON THE LOANS AND ALL OTHER AMOUNTS PAYABLE BY F.Y.I. OR ANY
OF ITS SUBSIDIARIES UNDER THE LOAN DOCUMENTS IMMEDIATELY DUE AND PAYABLE
(PROVIDED THAT, WITH RESPECT TO ANY INTEREST RATE PROTECTION AGREEMENT OR
CURRENCY HEDGE AGREEMENT TO WHICH A LENDER OR AN AFFILIATE OF A LENDER IS THE
COUNTERPARTY, SUCH LENDER OR AFFILIATE OF LENDER SHALL DETERMINE WHETHER OR NOT
TO ACCELERATE AMOUNTS PAYABLE THEREUNDER AND IF SUCH COUNTERPARTY FAILS TO
ACCELERATE SUCH OBLIGATIONS PRIOR TO THE DATE OF RECEIPT BY THE ADMINISTRATIVE
AGENT OF ANY PROCEEDS FROM THE DISPOSITION OF COLLATERAL UNDER ANY SECURITY
DOCUMENT, SUCH OBLIGATIONS SHALL NOT BE INCLUDED IN ANY PRO RATA DISTRIBUTIONS
OF SUCH PROCEEDS), AND THE SAME SHALL THEREUPON BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT NOTICE, DEMAND, PRESENTMENT, NOTICE OF DISHONOR, NOTICE OF
ACCELERATION, NOTICE OF INTENT TO ACCELERATE, PROTEST OR OTHER FORMALITIES OF
ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY F.Y.I.;


 


(B)           TERMINATION OF COMMITMENTS.  TERMINATE THE COMMITMENTS (INCLUDING,
WITHOUT LIMITATION, THE OBLIGATION OF THE ISSUING BANK TO ISSUE LETTERS OF
CREDIT) WITHOUT NOTICE TO F.Y.I.;


 



(C)           JUDGMENT.  REDUCE ANY CLAIM TO JUDGMENT;


 


(D)           FORECLOSURE.  FORECLOSE OR OTHERWISE ENFORCE ANY LIEN GRANTED TO
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS TO SECURE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS IN ACCORDANCE WITH
THE TERMS OF THE LOAN DOCUMENTS; OR


 


(E)           RIGHTS.  EXERCISE ANY AND ALL RIGHTS AND REMEDIES AFFORDED BY THE
LAWS OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION, BY ANY OF THE LOAN
DOCUMENTS, BY EQUITY OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE RIGHT OF
SETOFF PROVIDED BY SECTION 5.6 OF THIS AGREEMENT;


 


PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SECTION
11.1(E) OR SECTION 11.1(F), THE COMMITMENTS OF ALL OF THE LENDERS (INCLUDING,
WITHOUT LIMITATION, THE OBLIGATION OF THE ISSUING BANK TO ISSUE LETTERS OF
CREDIT) SHALL IMMEDIATELY AND AUTOMATICALLY TERMINATE, AND THE OUTSTANDING
PRINCIPAL OF AND ACCRUED AND UNPAID INTEREST ON THE LOANS AND ALL OTHER AMOUNTS
PAYABLE BY F.Y.I. UNDER THE LOAN DOCUMENTS SHALL THEREUPON BECOME IMMEDIATELY
AND AUTOMATICALLY DUE AND PAYABLE, ALL WITHOUT NOTICE, DEMAND, PRESENTMENT,
NOTICE OF DISHONOR, NOTICE OF ACCELERATION, NOTICE OF INTENT TO ACCELERATE,
PROTEST OR OTHER FORMALITIES OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY THE F.Y.I.

 


SECTION 11.3           CASH COLLATERAL.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING F.Y.I. SHALL, IF REQUESTED BY THE ADMINISTRATIVE
AGENT OR THE REQUIRED LENDERS, PLEDGE TO THE ADMINISTRATIVE AGENT AS SECURITY
FOR THE OBLIGATIONS AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE THEN
OUTSTANDING LETTER OF CREDIT LIABILITIES, SUCH FUNDS TO BE HELD IN A CASH
COLLATERAL ACCOUNT SATISFACTORY TO THE ADMINISTRATIVE AGENT WITHOUT ANY RIGHT OF
WITHDRAWAL BY F.Y.I. OR ANY OF ITS SUBSIDIARIES.


 


SECTION 11.4           PERFORMANCE BY THE ADMINISTRATIVE AGENT.  IF ANY LOAN
PARTY SHALL FAIL TO PERFORM ANY COVENANT OR AGREEMENT IN ACCORDANCE WITH THE
TERMS OF THE LOAN DOCUMENTS, THE ADMINISTRATIVE AGENT MAY, AT THE DIRECTION OF
THE REQUIRED LENDERS, PERFORM OR ATTEMPT TO PERFORM SUCH COVENANT OR AGREEMENT
ON BEHALF OF SUCH LOAN PARTY.  IN SUCH EVENT, F.Y.I. OR ANY OF ITS SUBSIDIARIES
SHALL, AT THE REQUEST OF THE ADMINISTRATIVE AGENT, PROMPTLY PAY ANY AMOUNT
EXPENDED BY THE ADMINISTRATIVE AGENT OR THE LENDERS IN CONNECTION WITH SUCH
PERFORMANCE OR ATTEMPTED PERFORMANCE TO THE ADMINISTRATIVE AGENT AT THE
PRINCIPAL OFFICE, TOGETHER WITH INTEREST THEREON AT THE APPLICABLE DEFAULT RATE
FROM AND INCLUDING THE DATE OF SUCH EXPENDITURE TO BUT EXCLUDING THE DATE SUCH
EXPENDITURE IS PAID IN FULL.  NOTWITHSTANDING THE FOREGOING, IT IS EXPRESSLY
AGREED THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY
LIABILITY OR RESPONSIBILITY FOR THE PERFORMANCE OF ANY OBLIGATION OF F.Y.I. OR
ANY OF ITS SUBSIDIARIES OR ANY OTHER LOAN PARTY UNDER THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.


 



ARTICLE 12


 


THE ADMINISTRATIVE AGENT


 


SECTION 12.1           APPOINTMENT, POWERS AND IMMUNITIES. EACH LENDER HEREBY
IRREVOCABLY APPOINTS AND AUTHORIZES BANK OF AMERICA TO ACT AS ITS AGENT UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH SUCH POWERS AND DISCRETION AS
ARE SPECIFICALLY DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  THE ADMINISTRATIVE AGENT (WHICH TERM AS USED IN
THIS SENTENCE AND IN SECTION 12.5 SHALL INCLUDE ITS AFFILIATES (INCLUDING BANC
OF AMERICA SECURITIES LLC) AND ITS OWN AND ITS AFFILIATES' OFFICERS, DIRECTORS,
EMPLOYEES, AND AGENTS):  (A) SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES
EXCEPT THOSE EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS AND SHALL NOT BE A
TRUSTEE OR FIDUCIARY FOR ANY LENDER; (B) SHALL NOT BE RESPONSIBLE TO THE LENDERS
FOR ANY RECITAL, STATEMENT, REPRESENTATION, OR WARRANTY (WHETHER WRITTEN OR
ORAL) MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY CERTIFICATE OR
OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY ANY OF THEM UNDER,
ANY LOAN DOCUMENT, OR FOR THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS,
ENFORCEABILITY, OR SUFFICIENCY OF ANY LOAN DOCUMENT, OR ANY OTHER DOCUMENT
REFERRED TO OR PROVIDED FOR THEREIN OR FOR ANY FAILURE BY ANY LOAN PARTY OR ANY
OTHER PERSON TO PERFORM ANY OF ITS OBLIGATIONS THEREUNDER; (C) SHALL NOT BE
RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN, INQUIRE INTO, OR VERIFY THE
PERFORMANCE OR OBSERVANCE OF ANY COVENANTS OR AGREEMENTS BY ANY LOAN PARTY OR
THE SATISFACTION OF ANY CONDITION OR TO INSPECT THE PROPERTY (INCLUDING THE
BOOKS AND RECORDS) OF ANY LOAN PARTY OR ANY OF ITS AFFILIATES; (D) SHALL NOT BE
REQUIRED TO INITIATE OR CONDUCT ANY LITIGATION OR COLLECTION PROCEEDINGS UNDER
ANY LOAN DOCUMENT; AND (E) SHALL NOT BE RESPONSIBLE FOR ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY IT UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT, EXCEPT
FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE ADMINISTRATIVE AGENT
MAY EMPLOY AGENTS AND ATTORNEYS-IN-FACT AND SHALL NOT BE RESPONSIBLE FOR THE
NEGLIGENCE OR MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT
WITH REASONABLE CARE.


 


SECTION 12.2           RELIANCE BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RELY UPON ANY CERTIFICATION, NOTICE, INSTRUMENT,
WRITING, OR OTHER COMMUNICATION (INCLUDING, WITHOUT LIMITATION, ANY THEREOF BY
TELEPHONE OR TELECOPY) BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN
SIGNED, SENT OR MADE BY OR ON BEHALF OF THE PROPER PERSON OR PERSONS, AND UPON
ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL FOR ANY LOAN PARTY),
INDEPENDENT ACCOUNTANTS, AND OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE AS THE
HOLDER THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL THE ADMINISTRATIVE AGENT
RECEIVES AND ACCEPTS AN ASSIGNMENT AND ACCEPTANCE EXECUTED IN ACCORDANCE WITH
SECTION 13.8.  AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THIS AGREEMENT,
THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR
TAKE ANY ACTION, BUT SHALL BE REQUIRED TO ACT OR TO REFRAIN FROM ACTING (AND
SHALL BE FULLY PROTECTED IN SO ACTING OR REFRAINING FROM ACTING) UPON THE 
INSTRUCTIONS OF THE REQUIRED LENDERS, AND SUCH INSTRUCTIONS SHALL BE BINDING ON
ALL OF THE LENDERS; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL NOT
BE REQUIRED TO TAKE ANY ACTION THAT EXPOSES THE ADMINISTRATIVE AGENT TO PERSONAL
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW.


 


SECTION 12.3           DEFAULTS.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED
TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF A DEFAULT UNLESS THE
ADMINISTRATIVE AGENT HAS RECEIVED WRITTEN NOTICE FROM A LENDER OR THE BORROWER
SPECIFYING SUCH DEFAULT AND STATING THAT SUCH NOTICE IS A "NOTICE OF DEFAULT". 
IN THE EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE OF THE
OCCURRENCE OF A DEFAULT, THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE
THEREOF TO THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION WITH
RESPECT TO SUCH DEFAULT AS IT SHALL DEEM APPROPRIATE OR AS SHALL REASONABLY BE
DIRECTED BY THE REQUIRED LENDERS.


 



SECTION 12.4           RIGHTS AS LENDER.  WITH RESPECT TO ITS COMMITMENT AND THE
LOANS MADE BY IT, BANK OF AMERICA (AND ANY SUCCESSOR ACTING AS THE
ADMINISTRATIVE AGENT) IN ITS CAPACITY AS A LENDER HEREUNDER SHALL HAVE THE SAME
RIGHTS AND POWERS HEREUNDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS
THOUGH IT WERE NOT ACTING AS THE ADMINISTRATIVE AGENT, AND THE TERM "LENDER" OR
"LENDERS" SHALL, UNLESS THE CONTEXT OTHERWISE INDICATES, INCLUDE THE
ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.  BANK OF AMERICA (AND ANY
SUCCESSOR ACTING AS THE ADMINISTRATIVE AGENT) AND ITS AFFILIATES MAY (WITHOUT
HAVING TO ACCOUNT THEREFOR TO ANY LENDER) ACCEPT DEPOSITS FROM, LEND MONEY TO,
MAKE INVESTMENTS IN, PROVIDE SERVICES TO, AND GENERALLY ENGAGE IN ANY KIND OF
LENDING, TRUST, OR OTHER BUSINESS WITH ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES AS IF IT WERE NOT ACTING AS THE ADMINISTRATIVE AGENT, AND BANK OF
AMERICA (AND ANY SUCCESSOR ACTING AS THE ADMINISTRATIVE AGENT) AND ITS
AFFILIATES MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY LOAN PARTY OR ANY OF
THEIR RESPECTIVE AFFILIATES FOR SERVICES IN CONNECTION WITH THIS AGREEMENT OR
OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO THE LENDERS.


 


SECTION 12.5           INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED UNDER SECTION 13.1 OR SECTION
13.2, BUT WITHOUT LIMITING THE OBLIGATIONS OF F.Y.I. UNDER SUCH SECTIONS)
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT PERCENTAGES, FOR ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS'
FEES), OR DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER THAT MAY BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (INCLUDING BY ANY
LENDER) IN ANY WAY RELATING TO OR ARISING OUT OF ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTION TAKEN OR OMITTED BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT; PROVIDED THAT NO LENDER SHALL BE
LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARE FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT RENDERED BY A COURT OF COMPETENT JURISDICTION TO HAVE
ARISEN FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF, THE PERSON TO BE
INDEMNIFIED.  WITHOUT LIMITING ANY PROVISION OF ANY LOAN DOCUMENT, IT IS THE
EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER
THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES) ARISING OUT
OF OR RESULTING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH PERSON. 
WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE
ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (CALCULATED
BASED ON THE COMMITMENT PERCENTAGES) OF ANY COSTS OR EXPENSES PAYABLE BY F.Y.I.
UNDER SECTION 13.1 TO THE EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT PROMPTLY
REIMBURSED FOR SUCH COSTS AND EXPENSES BY F.Y.I.  IN THE CASE OF AN
INVESTIGATION, LITIGATION, OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 12.5 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY THE BORROWER, ITS
DIRECTORS, SHAREHOLDERS, OR CREDITORS OR ANY PARTY ENTITLED TO INDEMNIFICATION
HEREUNDER OR ANY OTHER PERSON AND WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED.


 



SECTION 12.6           NON-RELIANCE ON THE ADMINISTRATIVE AGENT AND OTHER
LENDERS.  EACH LENDER AGREES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE ON
THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS OF THE
LOAN PARTIES AND DECISION TO ENTER INTO THIS AGREEMENT AND THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN ANALYSIS AND DECISIONS IN TAKING OR NOT
TAKING ACTION UNDER THE LOAN DOCUMENTS.  EXCEPT FOR NOTICES, REPORTS, AND OTHER
DOCUMENTS AND INFORMATION EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY
THE ADMINISTRATIVE AGENT HEREUNDER, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER
INFORMATION CONCERNING THE AFFAIRS, FINANCIAL CONDITION, OR BUSINESS OF ANY LOAN
PARTY OR ANY OF THEIR AFFILIATES THAT MAY COME INTO THE POSSESSION OF ANY AGENT
OR ANY OF ITS AFFILIATES.


 


SECTION 12.7           RESIGNATION OF THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING NOTICE THEREOF TO THE
LENDERS AND F.Y.I.  UPON ANY SUCH RESIGNATION, THE REQUIRED LENDERS SHALL HAVE
THE RIGHT TO APPOINT A SUCCESSOR THE ADMINISTRATIVE AGENT, WHICH SUCCESSOR AGENT
SHALL BE SUBJECT TO THE APPROVAL OF F.Y.I. IF AND SO LONG AS NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED, OR DELAYED.  IF NO SUCCESSOR THE ADMINISTRATIVE AGENT
SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED
SUCH APPOINTMENT WITHIN THIRTY (30) DAYS AFTER THE RETIRING ADMINISTRATIVE
AGENT’S GIVING OF NOTICE OF RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT
MAY, ON BEHALF OF THE LENDERS, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHICH
SHALL BE A COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE U.S. HAVING COMBINED
CAPITAL AND SURPLUS OF AT LEAST FIVE HUNDRED MILLION DOLLARS ($500,000,000),
WHICH SUCCESSOR AGENT SHALL BE SUBJECT TO THE APPROVAL OF F.Y.I., WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED, OR DELAYED.  UPON THE
ACCEPTANCE OF ANY APPOINTMENT AS THE ADMINISTRATIVE AGENT HEREUNDER BY A
SUCCESSOR, SUCH SUCCESSOR SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL
THE RIGHTS, POWERS, DISCRETION, PRIVILEGES, AND DUTIES OF THE RETIRING
ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS HEREUNDER.  AFTER ANY RETIRING ADMINISTRATIVE
AGENT’S RESIGNATION HEREUNDER AS THE ADMINISTRATIVE AGENT, THE PROVISIONS OF
THIS ARTICLE 12 SHALL CONTINUE IN EFFECT FOR ITS BENEFIT IN RESPECT OF ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ACTING AS THE
ADMINISTRATIVE AGENT.


 


SECTION 12.8           SEVERAL COMMITMENTS.  THE COMMITMENTS AND OTHER
OBLIGATIONS OF THE LENDERS UNDER ANY LOAN DOCUMENT ARE SEVERAL.  THE DEFAULT BY
ANY LENDER IN MAKING A LOAN IN ACCORDANCE WITH ITS COMMITMENT SHALL NOT RELIEVE
THE OTHER LENDERS OF THEIR OBLIGATIONS UNDER ANY LOAN DOCUMENT.  IN THE EVENT OF
ANY DEFAULT BY ANY LENDER IN MAKING ANY LOAN, EACH NONDEFAULTING LENDER SHALL BE
OBLIGATED TO MAKE ITS LOAN BUT SHALL NOT BE OBLIGATED TO ADVANCE THE AMOUNT
WHICH THE DEFAULTING LENDER WAS REQUIRED TO ADVANCE HEREUNDER.  NO LENDER SHALL
BE RESPONSIBLE FOR ANY ACT OR OMISSION OF ANY OTHER LENDER.


 



SECTION 12.9           DOCUMENTATION AGENT, LEAD ARRANGER AND SYNDICATION
AGENT.  NONE OF THE DOCUMENTATION AGENT, THE LEAD ARRANGER NOR THE SYNDICATION
AGENT, ACTING IN SUCH CAPACITIES, SHALL HAVE ANY OBLIGATIONS UNDER THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


ARTICLE 13


 


MISCELLANEOUS


 


SECTION 13.1           EXPENSES.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, F.Y.I. HEREBY AGREES, ON DEMAND, TO PAY OR REIMBURSE THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS FOR PAYING: (A) ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AND ANY AND ALL WAIVERS, AMENDMENTS, MODIFICATIONS,
RENEWALS, EXTENSIONS AND SUPPLEMENTS THEREOF AND THERETO, AND THE SYNDICATION OF
THE COMMITMENTS AND THE LOANS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND EXPENSES OF LEGAL COUNSEL FOR THE ADMINISTRATIVE AGENT, (B) ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT AND THE
LENDERS IN CONNECTION WITH ANY DEFAULT, THE EXERCISE OF ANY RIGHT OR REMEDY AND
THE ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY TERM OR
PROVISION HEREOF OR THEREOF, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES
AND EXPENSES OF LEGAL COUNSEL FOR THE ADMINISTRATIVE AGENT AND THE LENDERS,
(C) ALL TRANSFER, STAMP, DOCUMENTARY OR OTHER SIMILAR TAXES, ASSESSMENTS OR
CHARGES LEVIED BY ANY GOVERNMENTAL AUTHORITY IN RESPECT OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, (D) ALL COSTS, EXPENSES, ASSESSMENTS AND OTHER
CHARGES INCURRED IN CONNECTION WITH ANY FILING, REGISTRATION, RECORDING OR
PERFECTION OF ANY LIEN CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND (E) ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT IN CONNECTION WITH DUE DILIGENCE, COMPUTER SERVICES,
COPYING, APPRAISALS, AUDITS (INCLUDING ENVIRONMENTAL AUDITS AND COLLATERAL
AUDITS), FIELD EXAMS, INSURANCE, CONSULTANTS AND SEARCH REPORTS.


 


SECTION 13.2           INDEMNIFICATION.  F.Y.I. HEREBY AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS FROM, AND HOLD
EACH OF THEM HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES (INCLUDING,
WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES), CLAIMS, DAMAGES, PENALTIES,
JUDGMENTS, DISBURSEMENTS, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS'
AND CONSULTANTS' FEES) TO WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR
INDIRECTLY ARISE FROM OR RELATE TO (A) THE NEGOTIATION, EXECUTION, DELIVERY,
PERFORMANCE, ADMINISTRATION OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B) ANY
OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY ANY
LOAN PARTY OF ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER AGREEMENT
CONTAINED IN ANY OF THE LOAN DOCUMENTS, (D) THE USE OR PROPOSED USE OF ANY LOAN
OR LETTER OF CREDIT, (E) ANY AND ALL TAXES, LEVIES, DEDUCTIONS AND CHARGES
IMPOSED ON THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN RESPECT
OF ANY LETTER OF CREDIT, (F) THE PRESENCE, RELEASE, THREATENED RELEASE,
DISPOSAL, REMOVAL OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN
OR AFFECTING ANY OF THE PROPERTIES OF ANY LOAN PARTY, EXCEPT TO THE EXTENT THAT
THE LOSS, DAMAGE OR CLAIM IS THE DIRECT RESULT OF AN INTENTIONAL AND AFFIRMATIVE
ACT BY THE PERSON TO BE INDEMNIFIED THAT CONSTITUTES GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH PERSON, OR (G) ANY INVESTIGATION, LITIGATION OR OTHER
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY THREATENED INVESTIGATION,
LITIGATION OR OTHER PROCEEDING RELATING TO ANY OF THE FOREGOING; BUT EXCLUDING
ANY OF THE FOREGOING TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE PERSON TO BE INDEMNIFIED.  THE OBLIGATIONS OF F.Y.I. UNDER
THIS SECTION 13.2 SHALL SURVIVE THE REPAYMENT OF THE LOANS AND LETTER OF CREDIT
LIABILITIES AND TERMINATION OF THE COMMITMENTS.


 



SECTION 13.3           LIMITATION OF LIABILITY.  NONE OF THE ADMINISTRATIVE
AGENT, THE LEAD ARRANGER, ANY LENDER OR ANY AFFILIATE, OFFICER, DIRECTOR,
EMPLOYEE, ATTORNEY OR AGENT THEREOF SHALL BE LIABLE FOR ANY ERROR OF JUDGMENT OR
ACT DONE IN GOOD FAITH, OR BE OTHERWISE LIABLE OR RESPONSIBLE UNDER ANY
CIRCUMSTANCES WHATSOEVER (INCLUDING SUCH PERSON'S NEGLIGENCE), EXCEPT FOR SUCH
PERSON'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  NONE OF THE ADMINISTRATIVE
AGENT, THE LEAD ARRANGER, ANY LENDER OR ANY AFFILIATE, OFFICER, DIRECTOR,
EMPLOYEE, ATTORNEY OR AGENT THEREOF SHALL HAVE ANY LIABILITY WITH RESPECT TO,
AND F.Y.I. HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE ANY OF THEM UPON, ANY
CLAIM FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED OR
INCURRED BY F.Y.I. OR ANY OTHER LOAN PARTY IN CONNECTION WITH, ARISING OUT OF OR
IN ANY WAY RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.  F.Y.I. HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE THE
ADMINISTRATIVE AGENT, THE LEAD ARRANGER OR ANY LENDER OR ANY OF THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS FOR EXEMPLARY OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM IN CONNECTION WITH, ARISING OUT OF OR
IN ANY WAY RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.


 


SECTION 13.4           NO DUTY.  ALL ATTORNEYS, ACCOUNTANTS, APPRAISERS AND
OTHER PROFESSIONAL PERSONS AND CONSULTANTS RETAINED BY THE ADMINISTRATIVE AGENT
AND THE LENDERS SHALL HAVE THE RIGHT TO ACT EXCLUSIVELY IN THE INTEREST OF THE
ADMINISTRATIVE AGENT AND THE LENDERS AND SHALL HAVE NO DUTY OF DISCLOSURE, DUTY
OF LOYALTY, DUTY OF CARE OR OTHER DUTY OR OBLIGATION OF ANY TYPE OR NATURE
WHATSOEVER TO F.Y.I. OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR SHAREHOLDERS OR
ANY OTHER PERSON.


 


SECTION 13.5           NO FIDUCIARY RELATIONSHIP.  THE RELATIONSHIP BETWEEN
F.Y.I. AND EACH LENDER IS SOLELY THAT OF DEBTOR AND CREDITOR, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY OR OTHER SPECIAL
RELATIONSHIP WITH F.Y.I. OR ANY OTHER LOAN PARTY, AND NO TERM OR CONDITION OF
ANY OF THE LOAN DOCUMENTS SHALL BE CONSTRUED SO AS TO DEEM THE RELATIONSHIP
BETWEEN F.Y.I. AND ANY LENDER, OR ANY OTHER LOAN PARTY AND ANY LENDER, TO BE
OTHER THAN THAT OF DEBTOR AND CREDITOR.  NO JOINT VENTURE OR PARTNERSHIP IS
CREATED BY THIS AGREEMENT AMONG THE LENDERS OR AMONG F.Y.I. OR ANY OTHER LOAN
PARTY AND THE LENDERS.


 



SECTION 13.6           EQUITABLE RELIEF.  F.Y.I. RECOGNIZES THAT, IN THE EVENT
IT FAILS TO PAY, PERFORM, OBSERVE OR DISCHARGE ANY OR ALL OF THE OBLIGATIONS,
ANY REMEDY AT LAW MAY PROVE TO BE INADEQUATE RELIEF TO THE ADMINISTRATIVE AGENT
AND THE LENDERS. F.Y.I. THEREFORE AGREES THAT THE ADMINISTRATIVE AGENT AND THE
LENDERS, IF THE ADMINISTRATIVE AGENT OR THE LENDERS SO REQUEST, SHALL BE
ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF IN ANY SUCH CASE WITHOUT
THE NECESSITY OF PROVING ACTUAL DAMAGES.


 


SECTION 13.7           NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE ON THE PART
OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE AND NO DELAY IN
EXERCISING, AND NO COURSE OF DEALING WITH RESPECT TO, ANY RIGHT, POWER OR
PRIVILEGE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR
PRIVILEGE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  THE RIGHTS AND REMEDIES PROVIDED FOR IN THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS AND REMEDIES
PROVIDED BY LAW.


 


SECTION 13.8           SUCCESSORS AND ASSIGNS.


 


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NEITHER F.Y.I.
NOR ANY OTHER LOAN PARTY MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS.  ANY LENDER MAY
SELL PARTICIPATIONS IN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ALL OR A
PORTION OF ITS COMMITMENTS AND THE LOANS OWING TO IT); PROVIDED, HOWEVER, THAT
(I) SUCH LENDER'S OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ITS COMMITMENTS) SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO F.Y.I. FOR THE PERFORMANCE
OF SUCH OBLIGATIONS, (III) SUCH LENDER SHALL REMAIN THE HOLDER OF ITS NOTES FOR
ALL PURPOSES OF THIS AGREEMENT, (IV) F.Y.I. SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER'S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (V) SUCH
LENDER SHALL NOT SELL A PARTICIPATION THAT CONVEYS TO THE PARTICIPANT THE RIGHT
TO VOTE OR GIVE OR WITHHOLD CONSENTS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OTHER THAN (IF AND TO THE EXTENT THAT SUCH LENDER SO AGREES) THE RIGHT
TO VOTE UPON OR CONSENT TO (A) ANY INCREASE OF SUCH LENDER'S COMMITMENTS (OTHER
THAN AN INCREASE RESULTING FROM AN ASSIGNMENT TO OR IN FAVOR OF SUCH LENDER FROM
ANOTHER LENDER IN ACCORDANCE WITH THIS AGREEMENT), (B) ANY REDUCTION OF THE
PRINCIPAL AMOUNT OF, OR INTEREST TO BE PAID ON, THE LOANS OF SUCH LENDER,
(C) ANY REDUCTION OF ANY COMMITMENT FEE OR OTHER AMOUNT PAYABLE TO SUCH LENDER
UNDER ANY LOAN DOCUMENT IF AND TO THE EXTENT THAT SUCH REDUCTION WOULD DECREASE
THE FEE OR OTHER AMOUNT PAYABLE TO THE PARTICIPANT, (D) ANY POSTPONEMENT OF ANY
DATE FOR THE PAYMENT OF ANY AMOUNT PAYABLE IN RESPECT OF THE LOANS OF SUCH
LENDER, (E) ANY RELEASE OF A MATERIAL PORTION OF THE COLLATERAL FROM THE LIENS
CREATED BY THE SECURITY DOCUMENTS AND NOT OTHERWISE EXPRESSLY AUTHORIZED BY THE
LOAN DOCUMENTS, AND (F) ANY RELEASE OF ANY LOAN PARTY FROM LIABILITY UNDER THE
LOAN DOCUMENTS.


 



(B)           F.Y.I. AND EACH OF THE LENDERS AGREE THAT ANY LENDER (THE
"ASSIGNING LENDER") MAY AT ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES
ALL, OR A PROPORTIONATE PART OF ALL, OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ITS
COMMITMENTS, LOANS, LETTERS OF CREDIT (EACH AN "ASSIGNEE"); PROVIDED, HOWEVER,
THAT (I) EACH SUCH ASSIGNMENT SHALL BE OF A CONSTANT  PERCENTAGE OF THE
ASSIGNING LENDER'S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND (II) EXCEPT IN THE CASE OF AN ASSIGNMENT OF ALL OF A LENDER'S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE
AMOUNT OF THE COMMITMENTS, LOANS AND LETTERS OF CREDIT OF THE ASSIGNING LENDER
BEING ASSIGNED PURSUANT TO EACH ASSIGNMENT (DETERMINED AS OF THE DATE OF THE
ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT) SHALL IN NO EVENT BE
LESS THAN AN AGGREGATE AMOUNT EQUAL TO $5,000,000, AND (III) THE PARTIES TO EACH
SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT FOR ITS
ACCEPTANCE AND RECORDING IN THE REGISTER (AS DEFINED BELOW), AN ASSIGNMENT AND
ACCEPTANCE, TOGETHER WITH THE NOTES SUBJECT TO SUCH ASSIGNMENT, AND A PROCESSING
AND RECORDATION FEE OF $3,500.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND
RECORDING, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND
ACCEPTANCE, WHICH EFFECTIVE DATE SHALL BE AT LEAST FIVE BUSINESS DAYS AFTER THE
EXECUTION THEREOF OR SUCH OTHER DATE AS MAY BE APPROVED BY THE ADMINISTRATIVE
AGENT, (1) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AS A "LENDER" AND, TO
THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT
PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A
LENDER HEREUNDER AND UNDER THE LOAN DOCUMENTS, AND (2) THE ASSIGNING LENDER
THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN
ASSIGNED BY IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS
AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE
REMAINING PORTION OF A LENDER'S RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS,
SUCH LENDER SHALL CEASE TO BE A PARTY THERETO, PROVIDED THAT SUCH LENDER'S
RIGHTS UNDER ARTICLE 4, SECTION 13.1 AND SECTION 13.2 ACCRUED THROUGH THE DATE
OF ASSIGNMENT SHALL CONTINUE.


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND AGREE
WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: (I) OTHER THAN AS
PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THE LOAN
DOCUMENTS OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THE LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT THERETO; (II) SUCH ASSIGNING LENDER MAKES NO REPRESENTATION
OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE FINANCIAL
CONDITION OR RESULTS OF OPERATIONS OF ANY LOAN PARTY OR THE PERFORMANCE OR
OBSERVANCE BY ANY LOAN PARTY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS;
(III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THE OTHER LOAN
DOCUMENTS, TOGETHER WITH COPIES OF THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 7.2 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT OR SUCH ASSIGNING LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (V) SUCH ASSIGNEE CONFIRMS THAT IT
IS AN ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND EXERCISE
SUCH POWERS UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO THE ADMINISTRATIVE
AGENT BY THE TERMS THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY
INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN
ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THE
LOAN DOCUMENTS ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


 



(D)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT ITS PRINCIPAL OFFICE A
COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER FROM
TIME TO TIME (THE "REGISTER").  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE
AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND F.Y.I., THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER AS A LENDER HEREUNDER FOR ALL PURPOSES UNDER THE LOAN
DOCUMENTS.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY ANY BORROWER ANY
LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


 


(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNING LENDER AND ASSIGNEE REPRESENTING THAT IT IS AN ELIGIBLE ASSIGNEE,
TOGETHER WITH THE NOTES SUBJECT TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT
SHALL, IF SUCH ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN
SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO, (I) ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE, (II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER, AND
(III) GIVE PROMPT WRITTEN NOTICE THEREOF TO F.Y.I.  WITHIN FIVE BUSINESS DAYS
AFTER ITS RECEIPT OF SUCH NOTICE, F.Y.I., AT ITS EXPENSE, SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT IN EXCHANGE FOR EACH SURRENDERED NOTE
EVIDENCING PARTICULAR LOANS, A NEW NOTE EVIDENCING EACH SUCH LOANS PAYABLE TO
THE ORDER OF SUCH ELIGIBLE ASSIGNEE IN AN AMOUNT EQUAL TO SUCH LOANS ASSIGNED TO
IT AND, IF THE ASSIGNING LENDER HAS RETAINED ANY LOANS, A NEW NOTE EVIDENCING
EACH SUCH LOANS PAYABLE TO THE ORDER OF THE ASSIGNING LENDER IN THE AMOUNT OF
SUCH LOANS RETAINED BY IT (EACH SUCH PROMISSORY NOTE SHALL CONSTITUTE A "NOTE"
FOR PURPOSES OF THE LOAN DOCUMENTS).  SUCH NEW NOTES SHALL BE DATED THE
EFFECTIVE DATE OF SUCH ASSIGNMENT AND ACCEPTANCE AND SHALL OTHERWISE BE IN
SUBSTANTIALLY THE FORM OF EXHIBITS C AND D HERETO, AS APPLICABLE.


 


(F)            ANY LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION
13.8, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO F.Y.I. OR ANY OF ITS SUBSIDIARIES OR ANY
OTHER LOAN PARTY FURNISHED TO SUCH LENDER BY OR ON BEHALF OF F.Y.I. OR ANY OF
ITS SUBSIDIARIES OR ANY OTHER LOAN PARTY PROVIDED THAT F.Y.I. SHALL HAVE NO
LIABILITY FOR THE ACCURACY OF ANY SUCH INFORMATION EXCEPT (I) TO THE
ADMINISTRATIVE AGENT AND THE LENDERS TO THE EXTENT EXPRESSLY PROVIDED HEREIN OR
(II) AS OF THE DATE IT WAS FURNISHED BY F.Y.I.; PROVIDED THAT EACH SUCH ACTUAL
OR PROPOSED ASSIGNEE OR PARTICIPANT SHALL AGREE TO BE BOUND BY THE PROVISIONS OF
SECTION 13.20.


 


(G)           ANY LENDER MAY ASSIGN AND PLEDGE ALL OR ANY OF THE NOTES HELD BY
IT TO ANY FEDERAL RESERVE BANK OR THE U.S. TREASURY AS COLLATERAL SECURITY
PURSUANT TO REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
AND ANY OPERATING CIRCULAR ISSUED BY SUCH FEDERAL RESERVE SYSTEM AND/OR FEDERAL
RESERVE BANK; PROVIDED, THAT, ANY PAYMENT MADE BY F.Y.I. FOR THE BENEFIT OF SUCH
ASSIGNING AND/OR PLEDGING LENDER IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS SHALL SATISFY F.Y.I.'S OBLIGATIONS UNDER THE LOAN DOCUMENTS IN RESPECT
THEREOF TO THE EXTENT OF SUCH PAYMENT.  NO SUCH ASSIGNMENT AND/OR PLEDGE SHALL
RELEASE THE ASSIGNING AND/OR PLEDGING LENDER FROM ITS OBLIGATIONS HEREUNDER.


 



SECTION 13.9           SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE OR
DEEMED MADE IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY DOCUMENT,
STATEMENT OR CERTIFICATE FURNISHED IN CONNECTION WITH THIS AGREEMENT SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE MAKING OF THE LOANS, AND NO INVESTIGATION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY CLOSING SHALL AFFECT THE
REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER TO RELY UPON THEM.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
OBLIGATION OF F.Y.I. HEREUNDER, THE OBLIGATIONS OF F.Y.I. UNDER ARTICLE 4 AND
SECTIONS 13.1 AND 13.2 SHALL SURVIVE REPAYMENT OF THE LOANS AND THE LETTER OF
CREDIT LIABILITIES, BUT SHALL NOT SURVIVE THE EXPIRATION OF ANY APPLICABLE
STATUTE OF LIMITATIONS.


 


SECTION 13.10         ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND THE OTHER
LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, TERM SHEETS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.


 


SECTION 13.11         AMENDMENTS.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT (EXCEPT FOR ANY INTEREST
RATE PROTECTION AGREEMENTS OR CURRENCY HEDGE AGREEMENTS THAT ARE LOAN DOCUMENTS)
TO WHICH F.Y.I. IS A PARTY, NOR ANY CONSENT TO ANY DEPARTURE BY F.Y.I.
THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE AGREED OR
CONSENTED TO BY THE REQUIRED LENDERS AND F.Y.I. IN WRITING, AND EACH SUCH WAIVER
OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN; PROVIDED, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL,
UNLESS IN WRITING AND SIGNED BY ALL OF THE LENDERS AND F.Y.I., DO ANY OF THE
FOLLOWING: (A) INCREASE THE COMMITMENTS OF THE LENDERS OR SUBJECT THE LENDERS TO
ANY ADDITIONAL OBLIGATIONS; (B) REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE
LOANS, LETTER OF CREDIT LIABILITIES OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER; (C) POSTPONE ANY DATE FIXED FOR ANY PAYMENT (INCLUDING, WITHOUT
LIMITATION, ANY MANDATORY PREPAYMENT) OF PRINCIPAL OF, OR INTEREST ON, THE
LOANS, LETTER OF CREDIT LIABILITIES OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER; (D) CHANGE THE COMMITMENT PERCENTAGES OR THE AGGREGATE UNPAID
PRINCIPAL AMOUNT OF THE LOANS, LETTER OF CREDIT LIABILITIES OR THE NUMBER OR
INTERESTS OF THE LENDERS WHICH SHALL BE REQUIRED FOR THE LENDERS OR ANY OF THEM
TO TAKE ANY ACTION UNDER THIS AGREEMENT; (E) CHANGE ANY PROVISION CONTAINED IN
THIS SECTION 13.11 OR MODIFY THE DEFINITION OF "REQUIRED LENDERS" CONTAINED IN
SECTION 1.1; OR (F) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL FROM THE
LIENS CREATED BY THE SECURITY DOCUMENTS (PROVIDED THAT A RELEASE OF COLLATERAL
IN ACCORDANCE WITH THE TERMS OF SECTION 5.4(B) SHALL NOT BE CONSIDERED TO BE A
RELEASE OF ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL FOR PURPOSES OF THIS
SECTION 13.11) OR RELEASE ALL OR SUBSTANTIALLY ALL GUARANTIES OF ALL OR ANY
PORTION OF THE OBLIGATIONS; PROVIDED FURTHER THAT THE AMENDMENT TO INCREASE THE
AMOUNT OF THE COMMITTED OBLIGATIONS UNDER THIS AGREEMENT PERMITTED BY CLAUSE (H)
OF SECTION 9.1 SHALL REQUIRE ONLY THE AGREEMENT OF (AND EXECUTION THEREOF BY)
F.Y.I., THE ADMINISTRATIVE AGENT AND THE LENDERS (EXISTING OR NEW) COMMITTING TO
ADVANCE SUCH INCREASE AMOUNT. THE ADMINISTRATIVE AGENT SHALL NOT TERMINATE A
PAYMENT BLOCKAGE PERIOD UNDER ANY SUBORDINATION AGREEMENT WITHOUT THE CONSENT OF
THE REQUIRED LENDERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS SECTION 13.11, NO AMENDMENT, WAIVER OR CONSENT SHALL BE MADE WITH RESPECT
TO ARTICLE 12 HEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT.  IF AT ANY TIME A LENDER BECOMES A NONCONSENTING LENDER (AS IDENTIFIED IN
THIS SECTION 13.11), F.Y.I. SHALL HAVE THE RIGHT TO REPLACE SUCH LENDER WITH
ANOTHER PERSON; PROVIDED THAT (I) SUCH NEW PERSON SHALL BE AN ELIGIBLE ASSIGNEE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND SUCH NEW PERSON SHALL EXECUTE AN
ASSIGNMENT AND ACCEPTANCE, (II) F.Y.I. SHALL HAVE NO RIGHT TO REPLACE BANK OF
AMERICA, (III) NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY
OBLIGATION TO F.Y.I. TO FIND SUCH OTHER PERSON, AND (IV) IN THE EVENT OF A
REPLACEMENT OF A NONCONSENTING LENDER, IN ORDER FOR F.Y.I. TO BE ENTITLED TO
REPLACE SUCH A LENDER, SUCH REPLACEMENT MUST TAKE PLACE NO LATER THAN 180 DAYS
AFTER THE DATE THE NONCONSENTING LENDER SHALL NOTIFY F.Y.I. AND THE
ADMINISTRATIVE AGENT OF ITS FAILURE TO AGREE TO ANY REQUESTED CONSENT, WAIVER,
EXTENSION OR OTHER MODIFICATION.  EACH LENDER (OTHER THAN BANK OF AMERICA)
AGREES TO ITS REPLACEMENT AT THE OPTION OF F.Y.I. PURSUANT TO THIS SECTION 13.11
AND IN ACCORDANCE WITH SECTION 13.8; PROVIDED THAT THE SUCCESSOR LENDER SHALL
PURCHASE WITHOUT RECOURSE SUCH LENDER'S INTEREST IN THE OBLIGATIONS OF F.Y.I. TO
SUCH LENDER FOR CASH IN AN AGGREGATE AMOUNT EQUAL TO THE AGGREGATE UNPAID
PRINCIPAL THEREOF, ALL UNPAID INTEREST ACCRUED THEREON, ALL UNPAID COMMITMENT
FEES ACCRUED FOR THE ACCOUNT OF SUCH LENDER, ANY BREAKAGE COSTS INCURRED BY THE
SELLING LENDER BECAUSE OF THE PREPAYMENT OF ANY EURODOLLAR LOANS, ALL OTHER FEES
(IF ANY) APPLICABLE THERETO AND ALL OTHER AMOUNTS (INCLUDING ANY AMOUNTS UNDER
ARTICLE 4) THEN OWING TO SUCH LENDER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
AND THE LOAN PARTIES SHALL EXECUTE A RELEASE ADDRESSED TO SUCH LENDER RELEASING
SUCH LENDER FROM ALL CLAIMS ARISING IN CONNECTION WITH THE LOAN DOCUMENTS.  IN
THE EVENT THAT EITHER (A) (X) F.Y.I. OR THE ADMINISTRATIVE AGENT HAS REQUESTED
THE LENDERS TO CONSENT TO A DEPARTURE OR WAIVER OF ANY PROVISIONS OF THE LOAN
DOCUMENTS OR TO AGREE TO ANY OTHER MODIFICATION THERETO, (Y) THE CONSENT, WAIVER
OR OTHER MODIFICATION IN QUESTION REQUIRES THE AGREEMENT OF ALL LENDERS IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 13.11 AND (Z) REQUIRED LENDERS HAVE
AGREED TO SUCH CONSENT, WAIVER OR OTHER MODIFICATION, OR (B) PURSUANT TO SECTION
2.1(D) F.Y.I. HAS REQUESTED AN EXTENSION TO THE MATURITY DATE AND AT LEAST 51%
OF THE LENDERS HAVE AGREED TO EXTEND THE MATURITY DATE IN ACCORDANCE THEREWITH,
THEN ANY LENDER WHO DOES NOT AGREE TO SUCH CONSENT, WAIVER, EXTENSION OR OTHER
MODIFICATION SHALL BE DEEMED A "NONCONSENTING LENDER".


 



SECTION 13.12         MAXIMUM INTEREST RATE.


 


(A)           NO INTEREST RATE SPECIFIED IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AT ANY TIME EXCEED THE MAXIMUM RATE.  IF AT ANY TIME THE INTEREST
RATE (THE "CONTRACT RATE") FOR ANY OBLIGATION SHALL EXCEED THE MAXIMUM RATE,
THEREBY CAUSING THE INTEREST ACCRUING ON SUCH OBLIGATION TO BE LIMITED TO THE
MAXIMUM RATE, THEN ANY SUBSEQUENT REDUCTION IN THE CONTRACT RATE FOR SUCH
OBLIGATION SHALL NOT REDUCE THE RATE OF INTEREST ON SUCH OBLIGATION BELOW THE
MAXIMUM RATE UNTIL THE AGGREGATE AMOUNT OF INTEREST ACCRUED ON SUCH OBLIGATION
EQUALS THE AGGREGATE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON SUCH
OBLIGATION IF THE CONTRACT RATE FOR SUCH OBLIGATION HAD AT ALL TIMES BEEN IN
EFFECT.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, NONE OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL EVER BE CONSTRUED TO CREATE A
CONTRACT OR OBLIGATION TO PAY INTEREST AT A RATE IN EXCESS OF THE MAXIMUM RATE;
AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL EVER CHARGE, RECEIVE,
TAKE, COLLECT, RESERVE OR APPLY, AS INTEREST ON THE OBLIGATIONS, ANY AMOUNT IN
EXCESS OF THE MAXIMUM RATE.  THE PARTIES HERETO AGREE THAT ANY INTEREST, CHARGE,
FEE, EXPENSE OR OTHER OBLIGATION PROVIDED FOR IN THIS AGREEMENT OR IN THE OTHER
LOAN DOCUMENTS WHICH CONSTITUTES INTEREST UNDER APPLICABLE LAW SHALL BE, IPSO
FACTO AND UNDER ANY AND ALL CIRCUMSTANCES, LIMITED OR REDUCED TO AN AMOUNT EQUAL
TO THE LESSER OF (I) THE AMOUNT OF SUCH INTEREST, CHARGE, FEE, EXPENSE OR OTHER
OBLIGATION THAT WOULD BE PAYABLE IN THE ABSENCE OF THIS SECTION 13.12(B) OR
(II) AN AMOUNT, WHICH WHEN ADDED TO ALL OTHER INTEREST PAYABLE UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, EQUALS THE MAXIMUM RATE.  IF,
NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATIVE AGENT OR ANY LENDER EVER
CONTRACTS FOR, CHARGES, RECEIVES, TAKES, COLLECTS, RESERVES OR APPLIES AS
INTEREST ANY AMOUNT IN EXCESS OF THE MAXIMUM RATE, SUCH AMOUNT WHICH WOULD BE
DEEMED EXCESSIVE INTEREST SHALL BE DEEMED A PARTIAL PAYMENT OR PREPAYMENT OF
PRINCIPAL OF THE OBLIGATIONS AND TREATED HEREUNDER AS SUCH; AND IF THE
OBLIGATIONS, OR APPLICABLE PORTIONS THEREOF, ARE PAID IN FULL, ANY REMAINING
EXCESS SHALL PROMPTLY BE PAID TO F.Y.I. (AS APPROPRIATE).  IN DETERMINING
WHETHER THE INTEREST PAID OR PAYABLE, UNDER ANY SPECIFIC CONTINGENCY, EXCEEDS
THE MAXIMUM RATE, F.Y.I., THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (I) CHARACTERIZE ANY NONPRINCIPAL
PAYMENT AS AN EXPENSE, FEE OR PREMIUM RATHER THAN AS INTEREST, (II) EXCLUDE
VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF, AND (III) AMORTIZE, PRORATE,
ALLOCATE AND SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST
THROUGHOUT THE ENTIRE CONTEMPLATED TERM OF THE OBLIGATIONS, OR APPLICABLE
PORTIONS THEREOF, SO THAT THE INTEREST RATE DOES NOT EXCEED THE MAXIMUM RATE AT
ANY TIME DURING THE TERM OF THE OBLIGATIONS; PROVIDED THAT, IF THE UNPAID
PRINCIPAL BALANCE IS PAID AND PERFORMED IN FULL PRIOR TO THE END OF THE FULL
CONTEMPLATED TERM THEREOF, AND IF THE INTEREST RECEIVED FOR THE ACTUAL PERIOD OF
EXISTENCE THEREOF EXCEEDS THE MAXIMUM RATE, THE ADMINISTRATIVE AGENT AND/OR THE
LENDERS, AS APPROPRIATE, SHALL REFUND TO F.Y.I. THE AMOUNT OF SUCH EXCESS AND,
IN SUCH EVENT, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL NOT BE SUBJECT TO
ANY PENALTIES PROVIDED BY ANY LAWS FOR CONTRACTING FOR, CHARGING, RECEIVING,
TAKING, COLLECTING, RESERVING OR APPLYING INTEREST IN EXCESS OF THE MAXIMUM
RATE.


 



SECTION 13.13         NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH F.Y.I. OR ANY OF ITS
SUBSIDIARIES IS A PARTY SHALL BE GIVEN OR MADE BY TELECOPY OR IN WRITING AND
TELECOPIED, MAILED BY CERTIFIED MAIL RETURN RECEIPT REQUESTED OR DELIVERED TO
THE INTENDED RECIPIENT AT THE "ADDRESS FOR NOTICES" SPECIFIED BELOW ITS NAME ON
THE SIGNATURE PAGES HEREOF (OR, WITH RESPECT TO A LENDER THAT BECOMES A PARTY TO
THIS AGREEMENT PURSUANT TO AN ASSIGNMENT MADE IN ACCORDANCE WITH SECTION 13.8,
IN THE ASSIGNMENT AND ACCEPTANCE EXECUTED BY IT); OR, AS TO ANY PARTY, AT SUCH
OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO EACH OTHER
PARTY GIVEN IN ACCORDANCE WITH THIS SECTION 13.13.  EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT, ALL SUCH COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN WHEN TRANSMITTED BY TELECOPY OR PERSONALLY DELIVERED OR, IN THE CASE OF A
MAILED NOTICE, UPON RECEIPT, IN EACH CASE GIVEN OR ADDRESSED AS AFORESAID;
PROVIDED, HOWEVER, THAT NOTICES TO THE ADMINISTRATIVE AGENT SHALL BE DEEMED
GIVEN WHEN RECEIVED BY THE ADMINISTRATIVE AGENT.


 


SECTION 13.14         GOVERNING LAW; SUBMISSION TO JURISDICTION; SERVICE OF
PROCESS.  EXCEPT AS MAY BE EXPRESSLY STATED TO THE CONTRARY IN CERTAIN LOAN
DOCUMENTS, THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
(WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES) AND APPLICABLE LAWS OF THE
U.S.  F.Y.I. AND EACH OF ITS SUBSIDIARIES HEREBY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF EACH OF (1) THE U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF
TEXAS AND (2) ANY TEXAS STATE COURT SITTING IN DALLAS COUNTY, TEXAS FOR THE
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. 
EACH OF F.Y.I. AND EACH OF ITS SUBSIDIARIES HEREBY IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES OF SUCH PROCESS TO SUCH PERSON AT ITS ADDRESS SET FORTH UNDERNEATH ITS
SIGNATURE HERETO.  EACH OF F.Y.I. AND EACH OF ITS SUBSIDIARIES HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 



SECTION 13.15         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 13.16         SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD BY A
COURT OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR
OR INVALIDATE THE REMAINDER OF THIS AGREEMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION HELD TO BE INVALID OR ILLEGAL.


 


SECTION 13.17         HEADINGS.  THE HEADINGS, CAPTIONS AND ARRANGEMENTS USED IN
THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION
OF THIS AGREEMENT.


 


SECTION 13.18         CONSTRUCTION.  EACH OF F.Y.I. AND EACH OF ITS
SUBSIDIARIES, THE ADMINISTRATIVE AGENT AND EACH LENDER ACKNOWLEDGES THAT IT HAS
HAD THE BENEFIT OF LEGAL COUNSEL OF ITS OWN CHOICE AND HAS BEEN AFFORDED AN
OPPORTUNITY TO REVIEW THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH ITS LEGAL
COUNSEL AND THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED
AS IF JOINTLY DRAFTED BY THE PARTIES HERETO.


 


SECTION 13.19         INDEPENDENCE OF COVENANTS.  ALL COVENANTS HEREUNDER SHALL
BE GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR ACTION OR CONDITION IS NOT
PERMITTED BY ANY OF SUCH COVENANTS, THE FACT THAT IT WOULD BE PERMITTED BY AN
EXCEPTION TO, OR BE OTHERWISE WITHIN THE LIMITATIONS OF, ANOTHER COVENANT SHALL
NOT AVOID THE OCCURRENCE OF A DEFAULT IF SUCH ACTION IS TAKEN OR SUCH CONDITION
EXISTS.


 



SECTION 13.20         CONFIDENTIALITY.  EACH LENDER AGREES TO EXERCISE ITS BEST
EFFORTS TO KEEP ANY INFORMATION DELIVERED OR MADE AVAILABLE BY ANY LOAN PARTY TO
IT WHICH IS CLEARLY INDICATED TO BE CONFIDENTIAL INFORMATION, CONFIDENTIAL FROM
ANYONE OTHER THAN PERSONS EMPLOYED OR RETAINED BY SUCH LENDER WHO ARE OR ARE
EXPECTED TO BECOME ENGAGED IN EVALUATING, APPROVING, STRUCTURING OR
ADMINISTERING THE LOANS; PROVIDED THAT NOTHING HEREIN SHALL PREVENT ANY LENDER
FROM DISCLOSING SUCH INFORMATION (A) TO ANY OTHER LENDER, (B) TO ANY PERSON IF
REASONABLY INCIDENTAL TO THE ADMINISTRATION OF THE LOANS, (C) UPON THE ORDER OF
ANY COURT OR ADMINISTRATIVE AGENCY, (D) UPON THE REQUEST OR DEMAND OF ANY
REGULATORY AGENCY OR AUTHORITY HAVING JURISDICTION OVER SUCH LENDER, (E) WHICH
HAS BEEN PUBLICLY DISCLOSED, (F) IN CONNECTION WITH ANY LITIGATION TO WHICH THE
ADMINISTRATIVE AGENT, ANY LENDER OR THEIR RESPECTIVE AFFILIATES MAY BE A PARTY,
(G) TO THE EXTENT REASONABLY REQUIRED IN CONNECTION WITH THE EXERCISE OF ANY
REMEDY UNDER THE LOAN DOCUMENTS, (H) TO SUCH LENDER'S LEGAL COUNSEL, INDEPENDENT
AUDITORS AND AFFILIATES, AND (I) TO ANY ACTUAL OR PROPOSED PARTICIPANT OR
ASSIGNEE OF ALL OR PART OF ITS RIGHTS HEREUNDER, SO LONG AS SUCH ACTUAL OR
PROPOSED PARTICIPANT OR ASSIGNEE AGREES TO BE BOUND BY THE PROVISIONS OF THIS
SECTION 13.20.


 


SECTION 13.21         WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND EXPRESSLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE
ACTIONS OF ANY LOAN PARTY, THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF.


 


SECTION 13.22         APPROVALS AND CONSENT.  EXCEPT AS MAY BE EXPRESSLY
PROVIDED TO THE CONTRARY IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS (AS
APPLICABLE), IN ANY INSTANCE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
WHERE THE APPROVAL, CONSENT OR EXERCISE OF JUDGMENT OF THE ADMINISTRATIVE AGENT
OR ANY LENDER IS REQUESTED OR REQUIRED, (A) THE GRANTING OR DENIAL OF SUCH
APPROVAL OR CONSENT AND THE EXERCISE OF SUCH JUDGMENT SHALL BE WITHIN THE SOLE
DISCRETION OF THE ADMINISTRATIVE AGENT AND SUCH LENDER, AND THE ADMINISTRATIVE
AGENT AND SUCH LENDER SHALL NOT, FOR ANY REASON OR TO ANY EXTENT, BE REQUIRED TO
GRANT SUCH APPROVAL OR CONSENT OR TO EXERCISE SUCH JUDGMENT IN ANY PARTICULAR
MANNER, REGARDLESS OF THE REASONABLENESS OF THE REQUEST OR THE ACTION OR
JUDGMENT OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AND (B) NO APPROVAL OR
CONSENT OF THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND THE SAME SHALL BE EFFECTIVE
ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


 


SECTION 13.23         AGENT FOR SERVICES OF PROCESS.  EACH OF F.Y.I. AND EACH OF
ITS SUBSIDIARIES HEREBY IRREVOCABLY DESIGNATES ANY OFFICER OF F.Y.I., AT THE
OFFICES OF F.Y.I. AT 3232 MCKINNEY AVENUE, SUITE 900, DALLAS, TEXAS 75204, TO
RECEIVE, FOR AND ON BEHALF OF SUCH PERSON, SERVICE OF PROCESS IN THE STATE OF
TEXAS, SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY SUCH PERSON TO BE EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT.  EACH OF F.Y.I. AND EACH OF ITS SUBSIDIARIES
AGREES THAT THE FAILURE OF ITS AGENT FOR SERVICE OF PROCESS TO GIVE ANY NOTICE
OF ANY SUCH SERVICE OF PROCESS TO SUCH PERSON SHALL NOT IMPAIR OR AFFECT THE
VALIDITY OF SUCH SERVICE OR OF ANY JUDGMENT BASED THEREON.  IF, DESPITE THE
FOREGOING, THERE IS FOR ANY REASON NO AGENT FOR SERVICE OF PROCESS OF SUCH
PERSON AVAILABLE TO BE SERVED, THEN SUCH PERSON FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY THE MAILING THEREOF BY THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
PERSON AT ITS ADDRESS LISTED ON THE SIGNATURE PAGES HEREOF.  NOTHING IN THIS
SECTION 13.23 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE LENDERS
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT
OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING ANY ACTION OR PROCEEDING
AGAINST F.Y.I. OR ANY OF ITS SUBSIDIARIES OR ITS PROPERTY IN THE COURT OF ANY
JURISDICTION.


 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

F.Y.I. INCORPORATED

 

 

 

 

 

 

 

 

By:

/s/ Barry L. Edwards

 

 

Barry L. Edwards

 

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Address for Notices:

 

 

3232 McKinney Avenue, Suite 900

 

 

Dallas, Texas 75204

 

 

Telecopy No.:  (214) 953-7556

 

 

Telephone No.:  (214) 953-7555

 

 

Attention:  Barry L. Edwards

 

 


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ David A. Johanson

 

 

David A. Johanson

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

Commitment:

By:

/s/ Steven A. Mackenzie

 

 

$40,000,000

Steven A. Mackenzie

 

 

 

Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

Bank of America, N.A.

 

 

 

231 South LaSalle Street

 

 

 

Chicago, Illinois  60604

 

 

 

Telecopy No. (312) 974-9102

 

 

 

Telephone No. (312) 828-7933

 

 

 

Attention:  David Johanson

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

901 Main Street, 7th Floor

 

 

 

Dallas, Texas  75201

 

 

 

Telecopy No. (214) 209-3140

 

 

 

Telephone No. (214) 209-3680

 

 

 

Attention:  Steven A. Mackenzie

 

 


 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

Bank of America, N.A.

 

 

231 South LaSalle Street

 

 

Chicago, Illinois  60604

 

 

Telecopy No. (312) 974-9102

 

 

Telephone No. (312) 828-7933

 

 

Attention:  David Johanson

 

 

 

 

 

with a copy to:

 

 

 

 

 

Bank of America, N.A.

 

 

901 Main Street, 14th Floor

 

 

Dallas, Texas  75201

 

 

Telecopy No. (214) 290-9442

 

 

Telephone No. (214) 209-9289

 

 

Attention:  Monica Barnes

 

 


 

 

SUNTRUST BANK, as syndication agent and as a Lender

 

 

Commitment:

 

By:

/s/ Daniel S. Komitor

 

$40,000,000

Daniel S. Komitor

 

 

Director

 

 

 

 

 

Address for Notices:

 

 

 

Suntrust Bank

 

 

 

303 Peachtree St.

 

 

MC 1921-2nd Floor

 

 

Atlanta, Georgia 30308

 

 

Telecopy No. 404.588.8833

 

 

Telephone No. 404.724.3889

 

 

Attention: Daniel S. Komitor

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

 

Suntrust Bank

 

 

25 Park Place

 

 

Atlanta, Georgia  30303

 

 

Telecopy No. 404.232.1940

 

 

Telephone No. 404.588.7077

 

 

Attention: Tom Presley

 

 

 

 


 

 

WELLS FARGO BANK TEXAS, NATIONAL ASSOCIATION, as documentation agent and as a
Lender

 

 

Commitment:

 

By:

/s/ Zachary S. Johnson

 

$35,000,000

Zachary S. Johnson

 

 

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Wells Fargo Bank Texas, National Association

 

 

1445 Ross Avenue, 3rd Floor

 

 

Dallas, Texas  75202

 

 

Telecopy No.:  (214) 969-0370

 

 

Telephone No.:  (214) 740-1587

 

 

Attention:  Zachary Johnson

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

 

Wells Fargo Bank Texas, National Association

 

 

1445 Ross Avenue, 3rd Floor

 

 

Dallas, Texas  75202

 

 

Telecopy No.:  (214) 969-0370

 

 

Telephone No.:  (214) 740-1587

 

 

Attention:  Zachary Johnson

 

 


 

 

BANK ONE, NA, as a Lender

 

 

Commitment:

 

By:

/s/ Thomas R. Freas

 

$25,000,000

Thomas R. Freas

 

 

Authorized Signatory

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Bank One, NA

 

 

1717 Main Street

 

 

Dallas, Texas  75201

 

 

Telecopy No.: 214.290.2765

 

 

Telephone No.: 214.290.4110

 

 

Attention: Thomas R. Freas

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

 

Bank One, NA

 

 

1717 Main Street

 

 

Dallas, Texas  75201

 

 

Telecopy No.: 214.290.2765

 

 

Telephone No.: 214.290.4110

 

 

Attention: Thomas R. Freas

 

 


 

 

BNP PARIBAS, as a Lender

 

 

Commitment:

 

By:

/s/ Jeff Tebeaux

 

$25,000,000

Jeff Tebeaux

 

 

Associate

 

 

 

 

 

By:

/s/ Lloyd G. Cox

 

 

Name:

Lloyd G. Cox

 

 

Title:

Managing Director

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

BNP Paribas

 

 

12201 Merit Drive, Suite 860

 

 

Dallas, Texas  75251

 

 

Telecopy No.: 972.788.9140

 

 

Telephone No.: 972.788.9191

 

 

Attention: Jeff Tebeaux

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

 

BNP Paribas

 

 

1200 Smith Street, Ste. 3100

 

 

Houston, Texas  77002

 

 

Telecopy No.: 713.659.5228

 

 

Telephone No.:  713.659.4811

 

 

Attention: Donna Rose

 

 


 

 

FIRST UNION NATIONAL BANK, as a Lender

 

 

Commitment:

 

By:

/s/ Jeffrey R. Stottler

 

$25,000,000

Jeffrey R. Stottler

 

 

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

First Union National Bank

 

 

301 South College Street, 5th Floor DC5

 

 

Charlotte, North Carolina  28288-0760

 

 

Telecopy No.: 704.383.7611

 

 

Telephone No.: 704.715.8098

 

 

Attention: David Diggers

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

 

First Union National Bank

 

 

201 South College Street, 17th Floor NC1183

 

 

Charlotte, North Carolina  28288-1183

 

 

Telecopy No.: 704.383.7999

 

 

Telephone No.: 704.715.1876

 

 

Attention: Dianne Taylor

 

 


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

Commitment:

 

By:

/s/ F.C.H. Ashby

 

$25,000,000

F.C.H. Ashby

 

 

Senior Manager Loan Operations

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

The Bank of Nova Scotia

 

 

Atlanta Agency

 

 

600 Peachtree Street N.E., Suite 2700

 

 

Atlanta, Georgia  30308

 

 

Telecopy No.:  (404) 888-8998

 

 

Telephone No.:  (404) 877-1552

 

 

Attention:  Twala Johnson

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

 

The Bank of Nova Scotia

 

 

Atlanta Agency

 

 

600 Peachtree Street N.E., Suite 2700

 

 

Atlanta, Georgia  30308

 

 

Telecopy No.:  (404) 888-8998

 

 

Telephone No.:  (404) 877-1552

 

 

Attention:  Twala Johnson

 

 


 

 

THE CHASE MANHATTAN BANK, as a Lender

 

 

Commitment:

 

By:

/s/ Michael D.S. Kerner

 

$25,000,000

Michael D.S. Kerner

 

 

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

The Chase Manhattan Bank

 

 

2200 Ross Avenue, 5th Floor

 

 

Dallas, Texas  75201

 

 

Telecopy No.:  (214) 965-2384

 

 

Telephone No.:  (214) 965-2503

 

 

Attention:  Michael D.S. Kerner

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

 

The Chase Manhattan Bank

 

 

2200 Ross Avenue, 5th Floor

 

 

Dallas, Texas  75201

 

 

Telecopy No.:  (214) 965-2384

 

 

Telephone No.:  (214) 965-2503

 

 

Attention:  Michael D.S. Kerner

 

 


 

 

WACHOVIA BANK, N.A., as a Lender

 

 

Commitment:

 

By:

/s/ David L. Corts

 

$25,000,000

David L. Corts

 

 

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Wachovia Bank, N.A.

 

 

191 Peachtree Street

 

 

MC-GA-370

 

 

Atlanta, Georgia  30303

 

 

Telecopy No.:  (404) 332-4136

 

 

Telephone No.:  (404) 332-1093

 

 

Attention:  Brad Watkins

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

 

Wachovia Bank, N.A.

 

 

191 Peachtree Street

 

 

MC-GA-370

 

 

Atlanta, Georgia  30303

 

 

Telecopy No.:  (404) 332-332.4320

 

 

Telephone No.:  (404) 332-1127

 

 

Attention:  Carla Brooks

 

 


 

 

WASHINGTON MUTUAL BANK, as a Lender

 

 

Commitment:

 

By:

/s/ Bruce Kendrex

 

$15,000,000

Bruce Kendrex

 

 

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Washington Mutual Bank

 

 

1201 Third Avenue, Suite 1445

 

 

Seattle Washington  98101

 

 

Telecopy No.:  (206) 490-2538

 

 

Telephone No.:  (206) 377-3888

 

 

Attention:  Bruce Kendrex

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

 

Washington Mutual Bank

 

 

1201 Third Avenue, Suite 1445

 

 

Seattle Washington  98101

 

 

Telecopy No.:  (206) 490-2538

 

 

Telephone No.:  (206) 377-3888

 

 

Attention:  Bruce Kendrex

 

 


 

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender

 

 

Commitment:

 

By:

/s/ Paul Howell

 

$10,000,000

Paul Howell

 

 

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Texas Capital Bank, National Association

 

 

2100 McKinney Avenue, Suite 900

 

 

Dallas, Texas  75201

 

 

Telecopy No.:  (214) 932-6604

 

 

Telephone No.:  (214) 932-6663

 

 

Attention:  Paul D. Howell

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

Texas Capital Bank, National Association

 

 

2100 McKinney Avenue, Suite 900

 

 

Dallas, Texas  75201

 

 

Telecopy No.:  (214) 932-6604

 

 

Telephone No.:  (214) 932-6663

 

 

Attention:  Paul D. Howell

 

 


 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

Commitment:

 

By:

/s/ John D. Hallstrom

 

$7,500,000

John D. Hallstrom

 

 

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

Raymond James Bank, FSB

 

 

710 Carillon Parkway

 

 

St. Petersburg, Florida  33716

 

 

Telecopy No.:  (727) 575-5519

 

 

Telephone No.:  (727) 571-3333, x34847

 

 

Attention:  John D. Hallstrom

 

 

 

 

 

Lending Office for Prime Rate and Eurodollar Loans:

 

 

 

 

Raymond James Bank, FSB

 

 

710 Carillon Parkway

 

 

St. Petersburg, Florida  33716

 

 

Telecopy No.:  (727) 575-5519

 

 

Telephone No.:  (727) 571-3333, x34847

 

 

Attention:  John D. Hallstrom

 

 